Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 1 of 115 PageID #: 391




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

                                            Master File No.: 1:20-cv-06054-RPK-CLP

   In re QIWI PLC SECURITIES LITIGATION     CLASS ACTION


                                            JURY TRIAL DEMANDED

   This Document Relates To:

   ALL ACTIONS.



            CONSOLIDATED AMENDED CLASS ACTION COMPLAINT FOR
                VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 2 of 115 PageID #: 392




                                                     TABLE OF CONTENTS

  I.     NATURE OF THE ACTION ................................................................................................ 1
  II.    JURISDICTION AND VENUE ............................................................................................ 7
  III.   PARTIES ............................................................................................................................... 8
  IV. SUBSTANTIVE ALLEGATIONS ..................................................................................... 14
         A. Relevant Background Regarding Qiwi .......................................................................... 14
              1. Qiwi Operates One of Three TSUPIS Centers in Russia ......................................... 18
              2. Online Betting was a Significant Source of Revenue for Qiwi ............................... 22
         B. Russian Authorities Tightened Regulations on E-Wallets and Online Gambling
            as the Acting Institutions, Including Qiwi, Continued to Fail to Prevent
            Illicit Activity. ................................................................................................................ 27
              1. The Anonymity Default for Qiwi E-Wallets Has Invited Illicit Actors and
                 Put Defendants on Notice of the Risk of Qiwi Violating Applicable
                 Regulations. ............................................................................................................. 27
              2. Qiwi’s Lax Identification Requirements and Payment Processing Controls
                 Conflicted with Its Responsibilities as a TSUPIS and Its Support of Regulators’
                 Fight Against Illegal Gambling. .............................................................................. 31
              3. As Self-Regulation Failed, Russian Regulators Further Cracked Down on
                 E-Wallets.................................................................................................................. 38
         C. Defendants Concealed the Significant Impact of Amended Regulations, the
            Ongoing CBR Audit, and Qiwi’s Insufficient Internal Controls, While the
            Individual Defendants Attempted to Off-load Qiwi Stock. ........................................... 43
  V.     DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS ........... 45
         Third Quarter 2018 Financial Results .................................................................................. 46
         Fourth Quarter and Fiscal Year 2018 Financial Results ...................................................... 49
         First Quarter 2019 Financial Results ................................................................................... 57
         Second Quarter 2019 Financial Results ............................................................................... 62
         Third Quarter 2019 Financial Results .................................................................................. 66
         Fourth Quarter and Fiscal Year 2019 Financial Results ...................................................... 70
         First Quarter 2020 Financial Results ................................................................................... 79
         Republished Financial Results for First Quarter 2020 ......................................................... 82
         Secondary Public Offering Prospectus ................................................................................ 84
         Second Quarter 2020 Financial Results ............................................................................... 88
         Third Quarter 2020 Financial Results .................................................................................. 92
  VI. THE TRUTH EMERGES .................................................................................................... 97
         July 20 Partial Disclosure .................................................................................................... 97



                                                                        i
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 3 of 115 PageID #: 393




         December 9 Class Period Ending Disclosure ...................................................................... 98
  VII. LOSS CAUSATION.......................................................................................................... 101
  VIII. CLASS ALLEGATIONS .................................................................................................. 102
  IX. PRESUMPTION OF RELIANCE – FRAUD ON THE MARKET .................................. 103
  X.     INAPPLICABILITY OF SAFE HARBOR ....................................................................... 105
  XI. CLAIMS FOR RELIEF ..................................................................................................... 105
         COUNT I ........................................................................................................................... 105
         COUNT II .......................................................................................................................... 109
  XII. PRAYER FOR RELIEF .................................................................................................... 110
  XIII. JURY TRIAL DEMANDED ............................................................................................. 111




                                                                       ii
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 4 of 115 PageID #: 394




         Lead Plaintiff Moset International Company Limited (“Lead Plaintiff” or “Moset”), by and

  through its attorneys, individually and on behalf of all others similarly situated, alleges the

  following based upon personal knowledge as to its own acts and on information and belief as to

  all other matters. Lead Plaintiff bases this information and belief on, among other things, the

  investigation conducted by its counsel, which includes a review and analysis of: United States

  Securities and Exchange Commission (“SEC”) filings by Qiwi plc (“Qiwi” or the “Company”);

  press releases, analyst reports, public statements, news articles and other publications disseminated

  by or concerning Qiwi; independent factual sources, including individuals formerly employed by

  Qiwi; and other publicly available information. Counsel’s investigation into the matters alleged

  herein is ongoing and many relevant facts are known only to Defendants or are exclusively within

  their custody or control. Lead Plaintiff’s investigation indicates substantial additional evidentiary

  support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

  I.     NATURE OF THE ACTION

         1.      This is a federal securities class action on behalf of a class (“Class”) consisting of

  all persons and entities that purchased or otherwise acquired Qiwi securities between November

  14, 2018 and December 9, 2020, both dates inclusive (the “Class Period”), against Qiwi, and

  corporate insiders Boris Kim (“Kim”), Sergey Solonin (“Solonin”), Andrey Protopopov

  (“Protopopov”), Alexander Karavaev (“Karavaev”), Varvara Kiseleva (“Kiseleva”), Vladislav

  Poshmorga (“Poshmorga”), and Pavel Korzh (“Korzh”) (collectively, “Individual Defendants”)

  (together with Qiwi, “Defendants”), pursuing remedies under §§ 10(b) and 20(a) of the Securities

  Exchange Act of 1934 (the “Exchange Act”), and SEC Rule 10b-5 promulgated thereunder.

         2.      Qiwi, incorporated in Cyprus, purports to be a leading provider of next generation

  payment and financial services in Russia and the Commonwealth of Independent States (“CIS”).




                                                    1
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 5 of 115 PageID #: 395




  It has an integrated proprietary network of electronic wallets (“e-wallets”) and cash-collecting

  terminals and kiosks enabling merchants and consumers to instantly and interchangeably make,

  accept, and transfer cash and electronic payments (“e-payments”) across online, mobile, and

  physical environments.

         3.      Throughout the Class Period, online gambling – specifically sports betting – was a

  significant revenue stream for Qiwi. The Company served as the operator of one of only three

  interactive bets accounting centers (“TSUPIS”) authorized to accept electronic bets on behalf of

  self-regulated bookmakers, or betting merchants, operating in Russia. Specifically, online betting

  accounted for more than one-third of Qiwi’s revenues in 2019.

         4.      In that capacity, Qiwi has been subject to an assortment of Russian regulations

  aimed at restricting gambling on illegitimate websites and applications. In addition, Qiwi owns

  and controls Qiwi Bank JSC (“Qiwi Bank”), which has a Banking License issued by the Central

  Bank of the Russian Federation (“CBR”).1 Accordingly, Qiwi must also maintain compliance with

  the CBR’s reporting and record-keeping requirements and is subject to routine and spontaneous

  audits by the CBR.

         5.      From 2015 through 2019, Russia enhanced its scrutiny on and regulations of online

  gambling sites and businesses (including Qiwi) that facilitated payments to and from those sites.

  Specifically, the Russian government:

         •    shut down thousands of gambling, lottery, and bookmaker websites and applications;
         •    required full identification for those withdrawing cash from prepaid cards;
         •    banned money transfers to illegal gambling and bookmaking operations;
         •    banned the withdrawal of cash from anonymous e-wallets;


  1Prior to September 2013, the CBR was the main regulator of the Russian banking industry. On
  September 1, 2013, the CBR became a mega-regulator of all financial markets of Russia, not just
  of the banking industry.


                                                   2
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 6 of 115 PageID #: 396




         •    facilitated the identification of bettors using illegal bookmakers; and
         •    required owners of anonymous e-wallets to use bank accounts to make deposits (rather
              than paying cash into payment terminals or at branch offices), such that payors
              replenishing wallets could be identified and accounts could be blocked if an illegal
              operation was suspected.

         6.      Given its substantial revenues from online gambling, Qiwi’s compliance with the

  regulations for online betting was critical to investors. Any profits that the Company earned from

  illegitimate transactions were unsustainable. Furthermore, regulatory violations invited scrutiny

  and sanctions that would threaten Qiwi’s profits from legitimate transactions. Indeed, experts in

  the Russian bookmaking industry “called the blocking of Qiwi and similar payment services

  almost the only effective way to [combat] offshore bookmakers.” To continue profiting from

  legitimate transactions to authorized gambling sites, therefore, Qiwi had to comply with

  regulations, maintain adequate records, and satisfy the CBR’s audits. Going into the Class Period,

  Defendant Solonin noted that “[w]e constantly interact with law enforcement agencies and provide

  them with tools to track transactions and calculate unscrupulous counterparties in the system.”

         7.      During the Class Period, Defendants assured investors that Qiwi complied with

  those ongoing obligations and profited from legitimate, rather than illicit, transactions. While

  regulators had found Qiwi non-compliant with certain requirements before the Class Period, by

  March 2019, Defendants assured investors that “we have remedied the violations and taken

  appropriate measures to ensure that we will not be in breach of such requirements going forward

  any violations or deficiencies found by the CBR.” Defendant Solonin further noted in May 2019

  that, because Qiwi focused on legitimate transactions, the Company worked with regulators and

  “any new regulation rules will be basically positive for us.”

         8.      Qiwi’s purported compliance permitted the Company to go all-in on the Russian

  betting industry. The Company struck “favorable deals with the gambling brands inside the



                                                    3
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 7 of 115 PageID #: 397




  country” and made “money by charging deposit and withdrawal fees from customers.” As

  represented by Defendants, Qiwi’s bet paid off, as it “was able to significantly improve its top-line

  performance and by the end of 2019, revenues from the betting industry accounted for more than

  [a] third of its total revenues.” In other words, Qiwi appeared to have successfully tapped into the

  legitimate betting industry, while complying with the enhanced regulatory scrutiny of that

  industry. Those material representations appealed to investors, prompting Qiwi’s share price to

  rise to its Class Period high of $24.50.

         9.      Unbeknownst to investors, however, the CBR had begun auditing Qiwi again in

  July 2020, and the audit was not going well for Qiwi. Defendants concealed that material

  information regarding the CBR audit and the impact of new regulations. But they made a partial

  disclosure in the form of announcing a secondary public offering (“SPO”). Specifically, on July

  20, 2020 – after the markets closed – Defendants announced that major shareholders, including

  Defendants Kim and Solonin, were registering 6.8 million Class B Shares (represented by ADSs)

  for sale through the SPO. In other words, insiders who knew material information about Qiwi

  wanted to sell significant amounts of their holdings. That news indicated to the market that Qiwi

  faced undisclosed operational problems. Consequently, Qiwi’s ADS price fell $1.90 per share, or

  9.9%, to close at $17.29 per share on July 21, 2020, on unusually heavy trading.

         10.     But, on July 22, 2020, Defendants reversed course and cancelled the SPO, claiming

  that the selling shareholders, including Defendants Kim and Solonin, had backed out “due to

  market conditions.” Defendants, therefore, signaled that the Company was performing well in the

  regulatory environment and that investors should not be concerned about undisclosed operational

  struggles. The message worked. Qiwi’s share price increased $1.54, or 8.8%, to close at $18.75

  per share on July 22, 2020.




                                                   4
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 8 of 115 PageID #: 398




         11.      By the fall of 2020, Defendants had not disclosed the CBR audit and, instead,

  maintained the message that Qiwi was successfully traversing the shifting regulatory landscape.

  However, by this time, as a result of a failing self-regulated system, Russia was considering new

  regulations that would create a single Unified Interactive Bets Accounting Center (ETSUP),

  replacing the current self-regulated TSUPISs, including TSUPIS-2 operated by Qiwi, by the end

  of 2021. Consequently, it was vital for Qiwi to earn that role. Needless to say, Qiwi could earn the

  role only if the Company was fully complying with the CBR’s regulations. Assuaging any investor

  concerns and maintaining their portrayal of the Company’s ongoing regulatory compliance,

  Defendants continued to repeatedly tout that Qiwi had “remedied” previous violations and “will

  not be in breach of such requirements going forward.”

         12.      Thus, Defendants’ consistent message to investors was that its regulatory violations

  were in the past, that Qiwi was legitimately and profitably operating in the online betting space,

  and that regulatory scrutiny provided growth opportunities, including the possibility of becoming

  the single ETSUP. Defendants did not mention the CBR audit or suggest that operational or

  regulatory concerns had influenced the attempted SPO or its cancellation.

         13.      That narrative was false. In reality, Qiwi was violating even the most basic

  regulatory requirements by the CBR. Defendant Korzh – who had joined the Company in August

  2020 as Chief Financial Officer (“CFO”) of Qiwi Bank (Qiwi’s wholly-owned subsidiary) –

  became CFO on December 1, 2020. One week into his tenure, on December 9, 2020, Defendants

  stunned investors with the unexpected disclosures that:

         •     “From July to December 2020, the [CBR], acting in its supervisory capacity, performed
               a routine scheduled audit of [Qiwi Bank] for the period of July 2018 to September
               2020;”

         •     “[I]n the course of this audit, [CBR] has identified certain violations and deficiencies
               relating primarily to reporting and record-keeping requirements;”



                                                    5
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 9 of 115 PageID #: 399




         •     The CBR fined Qiwi RUB 11 million or approximately USD 150,000;

         •     “[T]he CBR introduced certain restrictions with respect to Qiwi Bank's operations,
               including, effective from December 7, 2020, the suspension or limitation of most types
               of payments to foreign merchants and money transfers to pre-paid cards from corporate
               accounts;” and

         •     “[A]ssuming such CBR restrictions were to be in effect and the corresponding
               operations were to be discounted for the entire nine-month period ending on September
               30, 2020, approximately 33% to 40% of our Payment Services Segment Net Revenue
               for such period would have been negatively affected (based on our actual results of
               operations for such period as previously reported on November 19, 2020), primarily in
               E-Commerce and Money Remittance market verticals.”

         14.      On December 10, 2020, the revelation of the truth caused a 20.6% loss on Qiwi’s

  ADS price, leaving investors with tens of millions of dollars in losses. Just three months later,

  Defendant Korzh—who, in his new role as CFO, had purportedly forced the Company to reveal

  the truth to investors—resigned.

         15.      Worse yet, Qiwi’s regulatory violations from July 2018 to September 2020 had

  jeopardized the Company’s ability to become Russia’s new gambling ETSUP. As Defendant Kim

  confirmed on March 30, 2021, Qiwi had “made a proposal to serve as the ETSUP, however, we

  cannot be sure that our bid will be successful” and if Qiwi “cannot become a part of the new

  industry landscape, we may experience a decrease in, or complete loss of, payments volume and

  income related to the TSUPIS.”

         16.      Thus, contrary to Defendants’ public statements throughout the Class Period,

  Qiwi’s reporting, record-keeping, and regulatory compliance were so deficient that it was unable

  to pass even a routine scheduled audit by the CBR. Defendants’ statements that, inter alia, Qiwi

  had “remedied” past violations, “will not be in breach of such requirements going forward,” and

  “new regulation rules will be basically positive for us” were false. Despite statements related to

  the possible risk of a CBR audit, Defendants failed to inform investors that the Company was the

  subject of a CBR audit that was not proceeding favorably. Specifically, from July 2020 (the start


                                                   6
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 10 of 115 PageID #: 400




  of the CBR audit) to the Company’s disclosure of the audit on December 9, 2020, Defendants

  conducted 2 quarterly calls with analysts and investors, and issued approximately 13 public filings

  and/or press releases without ever mentioning the ongoing 2020 CBR audit.

         17.     In sum, throughout the Class Period, Defendants made materially false and

  misleading statements regarding Qiwi’s business, operations, and internal controls. Specifically,

  Defendants made false and/or misleading statements and/or failed to disclose that: (1) Qiwi’s

  internal controls related to reporting and record-keeping were ineffective; (2) Qiwi was thus not

  meeting the CBR’s reporting and record-keeping requirements; (3) Qiwi’s lax identification

  requirements and payment processing controls were obfuscating illicit online betting transactions

  that were being made through its payment system; (4) then-current applicable Russian regulations

  increasing identification requirements for e-wallets and restricting transactions through illegal

  online betting merchants were having a negative impact on Qiwi’s revenue; (5) Qiwi was

  undergoing a CBR audit that it was unable to pass; (6) as a result, Qiwi would be fined by the

  CBR, would have its ability to make payments to foreign merchants and transfer money to pre-

  paid cards restricted by the CBR, would no longer be in a prime position to process electronic bets

  in Russia; (7) as a result, Qiwi would no longer be able to receive significant revenue from its

  legitimate transactions, including online gambling; and (8) consequently, Defendants’ public

  statements were materially false and/or misleading at all relevant times.

         18.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

  in the market value of the Company’s securities, Plaintiff and other Class members have suffered

  significant losses and damages.

  II.    JURISDICTION AND VENUE

         19.     The claims asserted herein arise under §§ 10(b) and 20(a) of the Exchange Act (15




                                                   7
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 11 of 115 PageID #: 401




  U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. §

  240.10b-5).

          20.     This Court has jurisdiction over the subject matter of this Action pursuant to 28

  U.S.C. § 1331 and § 27 of the Exchange Act (15 U.S.C. § 78aa).

          21.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and § 27

  of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud or

  the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,

  including the dissemination of materially false and/or misleading information, occurred in

  substantial part in this Judicial District.

          22.     In connection with the acts, transactions, and conduct alleged herein, Defendants

  directly and indirectly used the means and instrumentalities of interstate commerce, including the

  United States mail, interstate telephone communications, and the facilities of a national securities

  exchange.

  III.    PARTIES

          23.     Lead Plaintiff Moset was appointed to serve as Lead Plaintiff in this Action by

  Order of this Court dated May 20, 2021 (ECF No. 27). As set forth in his shareholder certification

  (ECF No. 20-1), which is incorporated by reference herein, Moset purchased Qiwi securities at

  artificially inflated prices during the Class Period and suffered economic losses when true facts

  about the Company’s business operations and future prospects were disclosed and the artificial

  inflation was removed from the price of Qiwi securities.

          24.     Defendant Qiwi, together with its subsidiaries, provides online, mobile and

  physical payment services to consumers and merchants primarily in Russia, Kazakhstan, Moldova,

  Belarus, Romania, the United Arab Emirates, and other overseas markets. Qiwi is incorporated in




                                                   8
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 12 of 115 PageID #: 402




  Cyprus with its principal executive offices located at 12-14 Kennedy Ave., Kennedy Business

  Centre, 2nd Floor, Office 203, 1087 Nicosia, Cyprus. The Company’s American Depository

  Shares (“ADSs”) are traded on the NASDAQ under the ticker symbol “QIWI.”

         25.    Defendant Kim served as Qiwi’s Chief Executive Officer (“CEO”) from January

  15, 2020 through June 2, 20212, a director since May 2013 and had previously served as Chairman

  of its Board from June 2014 to January 2020. Before joining Qiwi, he co-founded the e-port

  payment system and served as its CEO from November 2004 until September 2007 and as an

  advisor to the CEO from September 2007 until February 2010. In addition, he was the head of the

  payment networks and banking instruments committee at the Russian E-Market Participants

  National Association from 2007 until 2012 and an executive director at the Association for

  Development of Financial Technologies from 2017 until 2018. He graduated from Lomonosov

  Moscow State University in 1985 with a degree in chemistry, Russian Institute of Finance and

  Economics in 1996 with a degree in finance, Moscow State Law Academy in 2000 with a degree

  in law, and Lomonosov Moscow State University in 2004 and in 2007 with degrees in psychology

  and philosophy, respectively.

         26.    Defendant Solonin co-founded Qiwi and served as its CEO from October 2012

  through January 15, 2020, a director since December 2010, and Chairman of the Board since

  January 2020. He has held key executive roles within Qiwi and is currently a member of the Boards

  of Qiwi Bank and FLOCKTORY LTD. He is also a co-director of the FinNet working group within

  the framework of the National Technology Initiative since September 2016, a General Director




  2 On March 31, 2021, Qiwi announced that “as a result of a lengthy succession planning process,”
  the Board of Directors (“Board”) recommended that Defendant Protopopov replace Defendant
  Kim as the CEO. On June 8, 2021, Qiwi announced the appointment of Defendant Protopopov as
  CEO effective June 2, 2021.


                                                 9
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 13 of 115 PageID #: 403




  and a member of the Supervisory Board of Association for Development of Financial Technologies

  since January 2017, a member of the Board of AlfaStrakhovanie JSC since June 2017, a member

  of the Investment Committee of Venture Fund of Skolkovo — IT I since June 2017 and a member

  of the Expert Committee of Vnesheconombank since October 2017. Mr. Solonin graduated from

  Distance-Learning Institute of Finance and Economics (now part of Financial University under the

  Government of the Russian Federation) in 1996 with a degree in economics.

         27.    Defendant Protopopov has served as Qiwi’s CEO since June 2, 2021. Prior to his

  current position, Protopopov served as the Company’s CEO of Payment Services Segment

  beginning August 2019, served as its Head of IT and Product from June 2015 to August 2019, and

  Head of Product Management from September 2013 to June 2015. Before joining Qiwi,

  Protopopov worked at Procter & Gamble for 12 years, holding numerous positions in market

  strategy and planning, as well as business development. Protopopov graduated from Novosibirsk

  State University in 2004 with a master’s degree in mathematics.

         28.    Defendant Karavaev served as Qiwi’s CFO from July 4, 2013 to May 17, 2019, a

  director from June 2019 to December 31, 2020, and Chief Operating Officer from August 2012 to

  July 2013. Before joining Qiwi, he had served as the CFO of Mail.ru (a leading Internet Company

  in Russia) from November 2008 to September 2011, the CFO of Akado Group (a subsidiary of

  Renova Holding) between March 2008 and October 2008, and deputy CFO at Renova from May

  2007 to October 2008. He began his career in the audit department of Arthur Andersen in 1997

  and after moving to Ernst & Young LLC in May 2001 worked at the audit and business consulting

  departments until December 2003. Karavaev graduated from the Siberian Aerospace Academy

  with a degree in economics, majoring in management and strategic planning. Concurrently, he

  attended the University Passau in Germany, studying strategic planning.




                                                10
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 14 of 115 PageID #: 404




         29.     Defendant Poshmorga served as Qiwi’s CFO from July 1, 2019 to October 8, 2019.

  Prior to joining Qiwi, Poshmorga served as a Chief Investment Officer at Social Discovery

  Ventures (an international group of technology and software engineering companies); Chief

  Financial Officer at S.P.I. Group (a leading international producer of premium spirits); worked in

  various investment banking and investment management roles at Salomon Smith Barney and

  Morgan Stanley UK and Switzerland; and held different finance positions at London Fortaiting

  Company in Cyprus and Guta-Bank in Moscow. Poshmorga received a master’s degree in

  economics from Russian Peoples’ Friendship University in Moscow and an MBA in finance from

  Johnson School of Management at Cornell University.

         30.     Defendant Kiseleva joined Qiwi in 2013. During her time with the Company, she

  served as Qiwi’s Deputy CFO of Capital Markets from April 2015 to May 19, 2019; from July 1,

  2019 to October 8, 2019; and again, from December 1, 2020 until departure sometime in December

  2020. She also served as interim CFO from May 17, 2019 to July 1, 2019, and from October 8,

  2019 to December 1, 2020. In addition, Kiseleva was Head of Investor Relations from April 2015

  until December 2020. Prior to joining Qiwi, Kiseleva worked at Macquarie Russian Infrastructure

  Fund and KPMG. She holds a bachelor and a master’s degree in banking from National Research

  University Higher School of Economics.

         31.     Defendant Korzh served as Qiwi’s CFO from December 1, 2020 to April 2, 2021.3

  Korzh joined the Company in August 2020 as CFO of its wholly owned subsidiary, Qiwi Bank.

  Korzh has over 20 years of experience in finance. Prior to joining Qiwi, Korzh worked as CFO at



  3 On March 3, 2021, Qiwi announced Korzh’s resignation as purportedly due to “personal reasons”
  and revealed that Elena Nikonova, Qiwi’s then Deputy CFO for Financial Reporting (appointed in
  2019), would serve as interim CFO. Prior to her position as Deputy CFO, Nikonova worked as
  Qiwi’s Deputy Head of International Financial Reporting Standards (IFRS) Department from 2010
  to 2019.


                                                 11
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 15 of 115 PageID #: 405




  Ozon (a leading e-commerce company in Russia that went public on Nasdaq in 2020) and

  Wikimart (an online marketplace). He also worked at the Director of Treasury and Corporate

  Finance and Director of Financial Reporting at CTC Media and held various positions at

  PricewaterhouseCoopers. Korzh graduated from the Moscow State Institute of International

  Relations (MGIMO University) with a degree in International Economic Relations.

         32.     The Individual Defendants, because of their positions with Qiwi, had access to non-

  public information about its business operations and prospects, financial condition, markets, and

  meetings and communications with the Central Bank and/or other third-parties via access to

  internal corporate documents, conversations, and connections with other corporate officers and

  employees, attendance at management and/or Board meetings and committees thereof, and via

  reports and other information provided to them in connection therewith. Because of the Individual

  Defendants professional achievements, education, and relevant industry expertise, the Individual

  Defendants were aware of regulatory requirements and had access to industry standards and

  protocols for record-keeping and reporting.

         33.     As such, the Individual Defendants had access to material adverse non-public

  information concerning the Central Bank’s audit of Qiwi Bank and its record-keeping and

  reporting. Because of their possession of such information, the Individual Defendants knew or

  recklessly disregarded the fact that the adverse facts specified herein had not been disclosed to,

  and were being concealed from, the investing public.

         34.     The Individual Defendants are liable as direct participants in the wrongs

  complained of herein. The Individual Defendants participated in the drafting, preparation, and/or

  approval of the various public, shareholder, and investor reports and other communications

  complained of herein and were aware of, or recklessly disregarded, the misstatements contained




                                                 12
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 16 of 115 PageID #: 406




  therein and omissions therefrom, and were aware of their materially false and misleading nature.

  Each of the Individual Defendants had access to the adverse undisclosed information about Qiwi’s

  record-keeping and reporting as specified herein, and knew or recklessly disregarded that these

  adverse facts rendered the positive representations made by or about Qiwi and its business, which

  were issued or adopted by the Company, materially false and misleading.

         35.     In addition, the Individual Defendants, by reason of their positions with Qiwi, were

  “controlling persons” within the meaning of § 20(a) of the Exchange Act and had the power and

  influence to cause the Company to engage in the unlawful conduct complained of herein. Because

  of their positions of control, the Individual Defendants were able to, and did, directly or indirectly,

  control the conduct of Qiwi’s business.

         36.     As control persons of a publicly traded company whose securities was, and is,

  registered with the SEC pursuant to the Exchange Act, and was, and is, traded on the NASDAQ

  and governed by the federal securities laws, the Individual Defendants had a duty to promptly

  disseminate accurate and truthful information with respect to Qiwi’s financial condition and

  performance, growth, operations, financial statements, business, markets, management, earnings,

  and present and future business prospects, and to correct any previously issued statements that had

  become materially misleading or untrue so that the market price of Qiwi’s securities would be

  based upon truthful and accurate information. The Individual Defendants’ material

  misrepresentations and omissions of material facts during the Class Period violated these specific

  requirements and obligations.

         37.     The Individual Defendants are liable as participants in a fraudulent scheme and

  course of conduct that operated as a fraud or deceit on purchasers of Qiwi’s publicly traded

  securities by disseminating materially false and misleading statements and/or concealing material




                                                    13
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 17 of 115 PageID #: 407




  adverse facts. The scheme deceived the investing public concerning the CBR’s audit of Qiwi Bank

  and its record-keeping and reporting, causing Lead Plaintiff and other members of the Class to

  purchase Qiwi securities at artificially inflated prices.

         38.     The Company is liable for the acts of the Individual Defendants and its employees

  under the doctrine of respondeat superior and common law principles of agency because all of the

  wrongful acts complained of herein were carried out within the scope of their employment.

         39.     The scienter of the Individual Defendants and other employees and agents of Qiwi

  is similarly imputed to the Company under respondeat superior and agency principles.

  IV.    SUBSTANTIVE ALLEGATIONS

         A.      Relevant Background Regarding Qiwi

         40.     Qiwi purports to be a leading provider of next generation payment and financial

  services in Russia and the CIS, with an integrated proprietary network of e-wallets and cash-

  collecting terminals and kiosks enabling merchants and consumers to instantly make, accept, and

  transfer cash and e-payments across online, mobile, and physical environments interchangeably.

         41.     The Company’s payment services business, encompassing its virtual distribution

  services (Qiwi Wallet), physical distribution (kiosks and terminals), Contact money remittance

  system, and merchant focused services, or E-commerce (including, betting companies), has been

  and continues to be a major focus of its operations. Historically, Qiwi’s payment services business

  has generated most of its revenues.

         42.     Qiwi operates its payment services primarily through its virtual products, most

  notably Qiwi Wallet. Qiwi Wallet enables Qiwi’s customers to access, make, and receive payments

  through their computers or mobile devices. To set up a Qiwi Wallet, customers create an online

  account, or virtual wallet, with Qiwi through a variety of interfaces where the customer can store

  money deposited from cash or funded from other sources, such as pre-paid cards, bank accounts,


                                                    14
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 18 of 115 PageID #: 408




  mobile phone balances, or money transfers. With a Qiwi Wallet, customers can make online

  payments and purchases at any time. Further, as discussed in detail below, prior to July 2019,

  customers were also allowed to make cash payments and withdraws from “anonymous” e-wallets

  directly through one of Qiwi’s physical distribution networks.4 In addition, Qiwi Wallet accounts

  can be linked to virtual or physical Visa pre-paid cards that can be used to make purchases at any

  merchant accepting Visa worldwide.

         43.     The default for the Company is an “anonymous” Qiwi Wallet, meaning customers

  only need to provide a phone number to open an account— as touted by Qiwi, “[m]aking a wallet

  is easier than tying your shoelaces.”5 Customers who choose to be identified receive advanced

  features and options, but most wallets remain without personification as that functionality is

  enough for most everyday transactions.

         44.     By the end of 2019, 534.6 million e-wallets had been opened in Russia, of which

  only 17.1 million were personalized.6 During that year, Russians used those e-wallets to make 2.8

  billion transactions totaling 1.9 trillion rubles. Of those transactions, 800 billion rubles fell on

  anonymous wallets. The largest share of e-wallets belongs to Yandex.Money (48.5%), followed

  by WebMoney (38.9%), PayPal (38.6%), and Qiwi (36.2%).

         45.     Through a Qiwi Wallet, customers can virtually access Qiwi’s merchants. The

  Company also provides hyperlink icons placed directly on its kiosk screens for Qiwi’s larger

  merchants. Qiwi’s merchants are vendors, including online retailers and service providers, betting



  4 Anonymous replenishment of Yandex.Money and QIWI wallets will be banned in Russia, RBC
  (July 29, 2019) https://www.rbc.ru/finances/29/07/2019/5d3b00db9a7947f7ddbd3787 (last
  visited June 14, 2021) (Google trans.).
  5 QIWI, PLC, https://qiwi.com (last visited July 6, 2021) (Google trans.).
  6 Tax Service got access to data on electronic wallets of Russians, RBC (Apr. 1, 2020)

  https://www.rbc.ru/finances/01/04/2020/5e834c079a79475db11e1698 (last visited June 14,
  2021) (Google trans.).


                                                  15
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 19 of 115 PageID #: 409




  companies, banks, microfinance organizations, money remittance companies, mobile network

  operators, and utilities.

          46.     As of December 31, 2020, Qiwi had approximately 10,900 merchants active on its

  system, on a monthly basis. According to the Company, it regularly adds new merchants to its list

  “with the aim of creating a ‘one-stop’ experience for [its] customers.”

          47.     In September 2010, Qiwi acquired Qiwi Bank (which is licensed credit organization

  in the Russian Federation) to serve as a platform for Qiwi Wallet. As Qiwi explains it:

          When a consumer deposits cash into his or her Qiwi Wallet account, Qiwi Bank
          issues a virtual prepaid card to a consumer. Qiwi Bank also issues plastic cards to
          Qiwi Wallet customers. Funds received by Qiwi Bank from customers loading and
          reloading their Qiwi Wallet accounts are held on Qiwi Bank’s account. Qiwi Bank
          does not pay interest on Qiwi Wallet accounts. 7

          48.     Thus, Qiwi Bank “is not a credit institution in its classical form” but “is the

  settlement center of the Qiwi payment system, which has only electronic wallets.” 8

          49.     In addition, as of April 2017, Qiwi Bank became the operator of Qiwi’s Contact

  money remittance system, and its operational, payment clearing and settlement center. Qiwi’s

  Contact money transfer system provides, without opening a bank account, fund transfer services

  to individuals and legal entities in Russia, CIS, and abroad, and it allows customers to reload cards

  of international payment systems such as MasterCard, Visa, and UnionPay.

          50.     Notably, payouts of winnings to customers from Qiwi’s sports gambling merchants

  are included in its Money Remittances services.9




  7 QIWI plc, Annual Report (Form 20-F) p. 97 (Apr. 15, 2021).
  8 Staying Alive: A Loophole for Illegal Online Bookmakers, BETTING BUSINESS RUSSIA (AUG. 5,
  2019), https://bettingbusiness.ru/articles/0014100-ostatsya-v-zhivyh-lazejka-dlya-nelegalnyh-
  onlajn-bukmekerov (last visited June 14, 2021) (Google trans.).
  9 QIWI plc, Annual Report (Form 20-F) p. 15 (Mar. 28, 2019).




                                                   16
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 20 of 115 PageID #: 410




         51.     As a licensed credit organization, Qiwi Bank is subject to regulation by the CBR.

  As Qiwi explains it:

                 All banks and non-banking credit organizations operating in Russia are
         subject to extensive regulation and supervision. Requirements imposed by
         regulators, including capital adequacy, liquidity reserves, prudential ratios, loss
         provisions and other regulatory requirements are designed to ensure the integrity of
         the financial markets and to protect consumers and other third parties with whom a
         bank deals. These regulations may limit our activities, and may increase our costs
         of doing business, or require us to seek additional capital in order to comply with
         applicable capital adequacy or liquidity requirements. Existing laws and regulations
         could be amended, the manner in which laws and regulations are enforced or
         interpreted could change and new laws or regulations could be adopted. Russian
         banks also have extensive reporting obligations, including, without limitation,
         disclosure of financial statements, various operational indicators, and affiliates and
         persons who exercise (direct or indirect) influence over the decisions taken by the
         management bodies of the bank. The CBR may at any time conduct full or
         selective audits of any bank’s filings and may inspect all of its books and
         records.10

         52.     The CBR was the main regulator of the Russian banking industry until September

  1, 2013, after which it became a mega-regulator of all financial markets of Russia. The CBR’s

  goals are “to protect the ruble and ensure its stability; to develop and strengthen the banking system

  of the Russian Federation, to ensure stability of and develop the national payment system, and to

  develop the financial market of the Russian Federation to ensure its stability.” 11 The CBR’s

  powers are, in effect, the functions of a body of state power, because their implementation implies

  the use of state enforcement. The CBR is accountable to the State Duma of the Federal Assembly

  of the Russian Federation (the “State Duma”).




  10 QIWI plc, Annual Report (Form 20-F) p. 12 (Mar. 28, 2018).
  11 Legal Status and Functions, BANK OF RUSSIA, https://www.cbr.ru/eng/about_BR/bankstatus/
  (last visited June 14, 2021).


                                                   17
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 21 of 115 PageID #: 411




                 1. Qiwi Operates One of Three TSUPIS Centers in Russia

         53.     Capitalizing on its position as a licensed credit organization, Qiwi established a

  unique position in the fast-growing market of online betting as the co-operator of one of only three

  interactive bets accounting centers (TSUPIS).

         54.     On July 21, 2014, Russian regulators introduced the interactive bet

  (интерактивные ставки),12 an amendment to Federal Law No. 244-FZ, “[o]n state regulation on

  the organization and management of gambling operations, and on amending individual legislative

  acts of the Russian Federation” (the “Betting Law”), dated December 2006, changing the industry

  and establishing a legal basis for online bookmaking. 13 Pursuant to the amended Betting Law, any

  bookmaker, licensed by Russia’s Federal Tax Service (“FTS”), could undertake interactive bets,

  and no specific online license was needed. However, the licensed bookmaker must disclose the

  domain name through which it would operate online (they are limited to one) and must be a

  member of a self-regulatory organization (“SRO”). In addition, the servers handling the

  transactions must be physically located within Russia. Moreover, interactive bets are limited to

  only sports betting and totalizator verticals. Online casinos in any form are explicitly banned.

         55.     With the legalization of online bookmaking, Russia saw a spike in licensed

  gambling operations. Specifically, between 2013 and 2015, the number of gambling operators




  12 Gambling in Russia: Policies, Markets, and Research, INTERNATIONAL JOURNAL OF RUSSIAN
  STUDIEs, Issue No. 9 (2020/2),
  http://www.ijors.net/issue9_2_2020/pdf/__www.ijors.net_issue9_2_2020_article_2_marionneau.
  pdf.
  13 Stephen Carter, Online betting in Russia: an overview, iGB (Feb. 18, 2020),

  https://igamingbusiness.com/online-betting-in-russia-an-overview/ (last visited June 14, 2021).


                                                  18
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 22 of 115 PageID #: 412




  paying taxes had grown from 39 to 728, an increase of 1,867%.14 The most significant growth

  came from a rise in the number of bookmaker betting shops, which increased by a factor of 116.

         56.     In 2016, the tax on gambling businesses amounted to 809.4 million RUB, up from

  623 million RUB in 2015, mainly due to increases in the numbers of taxable objects. The largest

  share of this revenue (404.9 million RUB) came from the casino sector, followed by bookmakers

  (379.9 million RUB) and totalizator betting (24.5 million RUB).

         57.     Then in November 2017, Russian President Vladimir Putin (“Putin”) signed into

  law an amendment to Part Two of the Tax Code of the Russian Federation doubling gambling tax

  rates and clarifying the peculiarities of calculating the amounts of income tax in the form of

  winnings and the procedure for taxation of gambling objects. 15 As such, under Russian law, bettors

  must pay a 13% tax from their winnings to the Federal Tax Service. The bookmaker is supposed

  to automatically withhold 13% of net winnings (winnings minus bet amount) when funds are

  withdrawn.

         58.     While the SROs control the bookmaking industry and act as the primary level of

  regulatory oversight under Russian law, the transactions themselves must be accepted through a

  centralized   financial   processing   system   called   TSUPIS     (Центр    Учёта    Переводов

  Интерактивных Ставок, or Centre for Accounting of Interactive Bet Transactions). A TSUPIS

  must be set up by a credit organization, like Qiwi, and an SRO.




  14Gambling   in Russia: Policies, Markets, and Research, INTERNATIONAL JOURNAL OF RUSSIAN
  STUDIEs, Issue No. 9 (2020/2), p. 128,
  http://www.ijors.net/issue9_2_2020/pdf/__www.ijors.net_issue9_2_2020_article_2_marionneau.
  pdf.
  15 The President of the Russian Federation signed the law on doubling the tax rates on gambling

  business, BETTING BUSINESS RUSSIA (Nov. 28, 2017), https://bettingbusiness.ru/news/0011012-
  prezident-rf-podpisal-zakon-ob-udvoenii-stavok-naloga-na-igornyj-biznes (last visited July 6,
  2021) (Google trans.).


                                                  19
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 23 of 115 PageID #: 413




         59.     Initially opened to ensure safety and prevent fraud, the TSUPIS acted as an

  intermediary between a bookmaker and a bettor, guaranteeing security of payments. 16 On the other

  hand, TSUPIS acts as a creditor for the SROs of Russian bookmakers. The TSUPIS does not take

  bets on its own, but transfers money from a bettor to the bookmaker’s account and vice-versa,

  when winnings were withdrawn. Russian government officials stated that they would only favor

  online bookmakers and gambling operators compliant with its TSUPIS center, designed to protect

  Russian consumers against criminal and fraudulent activities. 17

         60.     Currently, three TSUPIS exist: TSUPIS-1, TSUPIS-2, and TSUPIS-3.18 The first

  TSUPIS began its operations in February 2016. 19 To legally participate in interactive betting,

  players must verify his/her identity twice: for the bookmaker and for the TSUPIS organization.

  The key requirements include: Russian citizenship; adulthood; and identity verification. To

  register with TSUPIS-1, the player must visit the first TSUPIS’s official website; fill in the fields

  with a valid phone number and email address and create a password; enter a code received in an

  SMS message; choose a bookmaker and pass their identification requirements. To verify their

  identity with most bookmakers associated with TSUPIS-1, a player must physically attend a

  bookmaker location or local Euroset store with a passport, mobile telephone, and tax number. The

  first TSUPIS accepts payment through e-wallets, as well as debit and credit cards.




  16 What is TSUPIS, and who benefits from it?, 3SNET LIMITED, https://3snet.co/en/news/chto-
  takoe-cupis-i-komu-eto-vygodno/ (last visited May 27, 2021).
  17 Leonard Postrado, Russia censorship targets sports betting portals, affiliates, C ALVINAYRE.COM

  (July 11, 2016), https://calvinayre.com/2016/07/11/business/russia-censorship-targets-sports-
  betting-portals-affiliates/ (last visited July 9, 2021).
  18 What is TSUPIS, and who benefits from it?, 3SNET LIMITED, https://3snet.co/en/news/chto-

  takoe-cupis-i-komu-eto-vygodno/ (last visited May 27, 2021).
  19 I Davletsin, P Raciborki, Russian Technology, Digital battleground, Wood & Company, pp. 41-

  42 (Dec. 2, 2019), www.wood.com


                                                   20
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 24 of 115 PageID #: 414




         61.     The second TSUPIS, launched in December 2016, is a joint project by the

  Association of Bookmakers SRO (“Bookmakers SRO”) and Qiwi Bank. TSUPIS-2 does not

  require registration or physical attendance at the bookmaker or Euroset store. To register in the

  TSUPIS-2, players visit www.qiwi.com and create a wallet. As a reminder, to create a Qiwi Wallet,

  customers only need to provide a valid phone number. TSUPIS-2 routes all payments through the

  Qiwi platform, and support service is provided by the Qiwi support team through email and a

  hotline. Furthermore, bettors can only use Qiwi Wallet as the method of payment.

         62.     The third TSUPIS offers bettors the option to verify their identity online or to pass

  full identification through one of the following ways: visit the TSUPIS-3’s office, provide

  notarized documents; verify identity in one the Euroset stores or at one the Contact Payment

  System service points.20

         63.     Again, the main functions of a TSUPIS are: to accept interactive bets in favor of

  the members of the SROs; to pay winnings to players; to verify the age of the bettors; and to record

  and provide to the members of the SROs, information on the bettors and accepted interactive bets.

         64.     On July 3, 2019, Putin signed a law to simplify the identification of players through

  the TSUPIS.21 The law was aimed at eliminating duplicative provisions requiring double

  identification of a gambling participant. The law allowed bookmakers to accept interactive bets

  from bettors who have been identified through the TSUPIS.




  20 What is TSUPIS, and who benefits from it?, 3SNET LIMITED, https://3snet.co/en/news/chto-takoe-

  cupis-i-komu-eto-vygodno/ (last visited May 27, 2021).
  21 Putin signed a law to simplify the identification of players in the bookmaker, BETTING

  BUSINESS RUSSIA (July 4, 2019), https://bettingbusiness.ru/news/0014029-putin-podpisal-zakon-
  ob-uproshenii-identifikacii-igrokov-v-bk (last visited July 6, 2021) (Google trans.).


                                                  21
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 25 of 115 PageID #: 415




                 2. Online Betting was a Significant Source of Revenue for Qiwi

         65.     As the operator of TSUPIS-2, going into 2017, Qiwi was in prime position to

  capitalize on the fastest growing sector of the Russian economy – bookmaking.22 The estimated

  turnover of the bookmaking industry, both legal and illegal, amounted to 677 billion RUB (10.1

  billion USD) in 2017 and online betting represented approximately 62% of that market. The

  Olympics and the FIFA World Cup aided the significant growth of payments from bookmakers’

  customers in 2017-2018.

         66.     Indeed, by 2019, Qiwi reported payment volumes of 1,488.6 billion RUB for its

  Payment Services segment23 – specifically, 410.6 billion RUB for its E-commerce and 549.1

  billion RUB for its Money remittance verticals.24 Approximately 21.6% of Qiwi’s Payment

  Services segment payment volume came from processing payments to betting merchants.25

         67.     Because Qiwi was processing bookmaker transfers, it was capturing nearly half of

  the legal market.26 As a result, the share of betting for its turnover more than doubled from 6.9%

  in 2016 to 15.5% in 2018. The Company’s development director, Nikolay Volchek (“Volchek”),

  noted that “[t]his market growth reflects both the low base effect and the fact that the segment

  itself was growing - bookmakers were allowed to advertise on television. Plus, during this period,




  22 Gambling in Russia: Policies, Markets, and Research, INTERNATIONAL JOURNAL OF RUSSIAN
  STUDIEs, Issue No. 9 (2020/2),
  http://www.ijors.net/issue9_2_2020/pdf/__www.ijors.net_issue9_2_2020_article_2_marionneau.
  pdf.
  23 Payment Services payment volume – consists of the amount paid by Qiwi’s customers to

  merchants, including betting companies, or other customers included in each market vertical (E-
  commerce, financial services, money remittances and telecom) less intra-group eliminations.
  24 Qiwi plc, Annual Report (Form 20-F) p. 48 (Mar. 24, 2020).
  25 Qiwi plc, Annual Report (Form 20-F) p. 17 (Mar. 24, 2020).
  26 Staying Alive: A Loophole for Illegal Online Bookmakers, BETTING BUSINESS RUSSIA (AUG. 5,

  2019), https://bettingbusiness.ru/articles/0014100-ostatsya-v-zhivyh-lazejka-dlya-nelegalnyh-
  onlajn-bukmekerov (last visited July 6, 2021) (Google trans.).


                                                 22
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 26 of 115 PageID #: 416




  there were such sports events as the Europa League, Champions League, and the FIFA World Cup.

  They became the catalyst for this growth.” 27

         68.     Qiwi was able to make money on several bookmaker products. First, the Company

  received a commission because its infrastructure was used for settlements between bookmakers

  and gamblers. According to a Forbes source, Qiwi charged about 3.5% for depositing money and

  5% for receiving a prize. Volchek had explained that Qiwi “automatically create[s] a wallet for

  each user, as required by law. The client does not see this, and it does not matter for him how he

  transfers money - through other e-wallets or through a bank card.” Qiwi wallets are then used for

  settlements at rates and in MCCIS, for which the Company also receives a commission. Lastly,

  Qiwi earned 1.8% to 2.2% directly from the acquiring commission, making payments between

  bookmakers and banks.

         69.     Qiwi’s share of income from receiving payments to bookmakers, i.e. payment

  processing fees, has been estimated to be as high as 35-40% of its revenue for 2018, or 6.9-7.9

  billion RUB. Defendant Solonin confirmed in 2018 “that Qiwi’s bookmaker transactions account

  for about 70% of e-commerce traffic.”28

         70.     Throughout the Class Period, “[p]rocessing payments for betting merchants

  represent[ed] a significant portion of [Qiwi’s] revenues and also generally carrie[d] higher margins

  than processing payments to merchants in most of the other market verticals [the Company]




  27 Yulia Titova and Lyudmila Petukhova, Qiwi’s new source of income: the company earned up
  to 40% of revenue from bookmakers, FORBES (June 25, 2019, 00:58),
  https://www.forbes.ru/finansy-i-investicii/378361-novyy-istochnik-dohoda-qiwi-kompaniya-
  zarabotala-do-40-vyruchki-na (last visited June 14, 2021) (Google trans.).
  28 Staying Alive: A Loophole for Illegal Online Bookmakers, BETTING BUSINESS RUSSIA (Aug. 5,

  2019), https://bettingbusiness.ru/articles/0014100-ostatsya-v-zhivyh-lazejka-dlya-nelegalnyh-
  onlajn-bukmekerov (last visited June 14, 2021) (Google trans.).


                                                  23
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 27 of 115 PageID #: 417




  serve[d]. Furthermore, gains received by [the Company’s] consumers from betting into their Qiwi

  Wallet accounts represents one of the significant reload sources for Qiwi Wallet accounts.” 29

         71.     Qiwi’s revenue from processing payments to betting merchants are included in its

  E-commerce market vertical and processing customer winnings (settlements) are included in its

  Money Remittance market vertical, which are both segments of the Company’s Payment Services.

  The chart below illustrates Qiwi’s revenue reported for these segments during the Class Period

  through its most recent quarterly filing:

                                          Adjusted Net Revenue (in millions) (USD)
   Three months                Total            Payment             E-             Money
   Ended                      Revenue           Services       Commerce          Remittances
   Sept. 30, 2018               79.7              55.9             31.1             16.5
   Dec. 31, 2018                83.7              59.3             34.9             16.7
   Mar. 31, 2019                82.9              64.5             38.2             18.8
   June 30, 2019                88.2              69.9             40.0             22.1
   Sept. 30, 2019               93.0              72.6             41.3             22.2
   Dec. 31, 2019               101.0              78.2             44.6             24.1
   Mar. 31, 2020                80.5              59.1             34.9             17.4
   June 30, 2020                97.8              65.9             38.4             18.8
   Sept. 30, 2020               83.3              66.6             39.2             20.1
   Dec. 31, 2020                84.5              68.3             34.6             24.5
   Mar. 31, 2021                68.2              53.7             23.5             25.1

         72.     The Individual Defendants had actual knowledge of Qiwi’s revenue streams, and

  the significant amount online gambling contributed to the Company’s business. During the

  Company’s quarterly call with investors to discuss its financial results for the third quarter of 2018

  (“3Q18 Earnings Call”), Defendant Solonin touted, “Our results this quarter were mainly driven

  by the growth in our key vertical, currently our betting related payment services that presented

  as part of our e-commerce market vertical[.]”




  29QIWI plc, Annual Report (Form 20-F) p. 9 (Mar. 28, 2019); Qiwi plc, Annual Report (Form
  20-F) p. 10 (Mar. 24, 2020).


                                                   24
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 28 of 115 PageID #: 418




          73.     During a call with investors regarding Qiwi’s financial results for the fourth quarter

  of 2018 (“4Q18 Earnings Call”), Defendant Karavaev had the following exchange with analyst

  Svetlana Sukhanova with Sberbank:

         Sukhanova: [C]an you help us betting services, how much was it either of total
                    payments of payment services or can you give us approximately the
                    size, the significant part of the payment business as of now? Betting
                    business, I mean, betting business?

          Karavaev: It’s a substantial part. It’s, I mean, it’s involved the payment gateways,
                    it’s just around half of our business.

          Sukhanova: Half of the payment business, in terms of payment volumes range of
                     what? Is it half of ecommerce business or half of payment services
                     business? Apologies.

          Karavaev: Half of payment services business.

          74.     During a call with investors regarding Qiwi’s financial results for the first quarter

  of 2019 (“1Q19 Earnings Call”), in response to a question from analyst Svetlana Sukhanova with

  Sberbank about “what kind of betting contribution was the e-commerce growth or e-commerce

  revenues in the first quarter,” Defendant Solonin stated that “for sports betting, it’s still one of the

  key categories. So it has continued to the major part of the segment.” Ms. Sukhanova followed

  up with the question, “[b]ut what's a major part? Because for the full year you, I think you said

  that it's about 60% of your e-commerce revenue. So is the major part is it's like 80%, 90% or what

  kind of ratios that are going to come?” Defendant Solonin responded by stating, “[w]ell, I'm really

  disclosing the kind of both the numbers but the composition of net revenue within these segments

  remained on a stable compared to the last quarter.”

          75.     Then, Defendant Kiseleva and analyst Sukhanova had the following exchange

  during an investor call regarding the Company’s financial results for the second quarter of 2019

  (“2Q19 Earnings Call”):




                                                    25
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 29 of 115 PageID #: 419




         Sukhanova: [S]o my first question in betting could be if you can kindly disclose or
                    give us some kind of hint what percent of betting revenues as of your
                    total payment revenues. Is it more than 30%? How significant – any
                    hint would be much appreciated? And second question in betting would
                    be if I look at 100% of your betting revenues, how would this be
                    separated between e-commerce and Money Remittances segment
                    because when asked about Money Remittances segment, the effect of
                    betting, the answer was it’s pretty insignificant for the acceleration, but
                    how significant betting revenues for Money Remittances segment and
                    the split between e-commerce and Money Remittance? Thank you.

         Kiseleva:    Yes, hi. So in terms of the split between categories, digital
                      entertainment category, overall, the majority consist of the major part
                      of the e-commerce category. We do not disclose separately the betting
                      revenues. And if we are discussing the contribution of betting in e-
                      commerce and Money Remittance, the major part by far would be
                      booked into e-commerce category.

         Sukhanova: That’s very clear. Thank you very much. Quick question, a quick
                    follow-up on digital entertainment, what else do you include in digital
                    entertainment? Is it games or it’s pretty much all e-commerce or what
                    is it, in fact?

         Kiseleva:    That’s online. That’s online games, social network, some parts of the
                      donations and e-sports, cyber sports, etcetera, everything which you
                      can basically call digital entertainment.

         76.     Likewise, during a call with investors regarding the Company’s financial results for

  the fourth quarter of 2019 (“4Q19 Earnings Call”), in response to questions from Andrey Pavlov-

  Rusinov with Goldman Sachs about “what actually was your betting share in payments and

  revenues in the fourth quarter and also in the Money Remittances, as far as I remember there is

  also or kind of a share of volumes that are related to betting payout, so also what is there, what is

  the share there,” Defendant Kiseleva stated:

         So as we’ve discussed, we don’t disclose the exact share of betting revenues in our
         e-commerce market vertical. But I can say that for 2019, we have disclosed the
         share of betting in volumes. It’s roughly around 22%, information is disclosed in
         our 20-F report – 22% of the entire group volume.

         So you can basically extrapolate to the share in revenues. So that’s for the betting
         as part of the quarters. And in terms share of Money Remittance, which is



                                                   26
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 30 of 115 PageID #: 420




         connected with the payout for betting merchants that would be around like mid-
         teens percentages.

         B.      Russian Authorities Tightened Regulations on E-Wallets and Online
                 Gambling as the Acting Institutions, Including Qiwi, Continued to Fail to
                 Prevent Illicit Activity.

         77.     Russian authorities have long had a strong interest in regulating online financial

  transactions, in an effort to combat illicit activity. Likewise, Defendants have been on notice of

  Qiwi’s payment system being used to commit fraud, illegal trading, and other unlawful activities.

  As the provider of anonymous e-wallets and the operator of TSUPIS-2, Qiwi’s business has been

  heavily impacted by new regulations.

                 1. The Anonymity Default for Qiwi E-Wallets Has Invited Illicit Actors and Put
                    Defendants on Notice of the Risk of Qiwi Violating Applicable Regulations.

         78.     In a world with internet banks, banking apps and plastic cards, Qiwi is one of many

  players, and for Russia, is not the most popular or the most innovative. However, Qiwi has

  positioned itself as a leading payment system among payers who prefer cash and anonymity.

  Because Qiwi Bank is not a bank in the classical form, Qiwi does not have legal obligation to

  identify its customers. Thus, for the same reason as millions of security-conscious Russians, illicit

  actors are drawn to the Company’s services—allowing people to transfer money electronically

  without having to transmit sensitive bank account information and without having to have a bank

  account in the first place. However, despite ample notice and opportunity to be proactive, for years,

  the Company chose to be reactive instead.

         79.     Indeed, as early as July 2013, Qiwi Bank was inspected by the CBR, resulting in

  the discovery of deficiencies in the Company’s compliance with certain banking regulations.30




  30Qiwi plc: An Attempt At Answering The Most Important Questions, SEEKING ALPHA (Jul. 27,
  2015, 08:58 AM ET)).


                                                   27
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 31 of 115 PageID #: 421




  Thereafter, the Company assured investors these deficiencies had been rectified and Qiwi paid a

  fine of 150,000 RUB (or 2,593 USD).

         80.     Following a series of suicide bombings that killed 34 people in Volgograd at the

  end of 2013, on January 15, 2014, Russian lawmakers introduced amendments to the Country’s

  counter-terrorism laws that would limit electronic financial transactions and increase government

  surveillance.31 Specifically, the proposed legislation would restrict anonymous online payments

  to no more than 1,000 RUB (30 USD) per day or 15,000 RUB per month for one user, down from

  the then current limit of 15,000 RUB per transaction or 40,000 RUB per month. Industry analysts

  estimated that the new measures could cause the volume of Russian’s online payment transactions

  to shrink by 50 to 80 percent. Qiwi investors reacted negatively to this news. After closing at

  $53.96 on January 14, Qiwi opened at $50.01 on January 15 and plummeted to $40 within the first

  half-hour of trading.

         81.     The final version of the amended law passed on May 5, 2014, and while anonymous

  payments under 15,000 RUB were retained, the legislation did ban anonymous payments of any

  size if they were between individuals rather than companies or other organizations. 32 And on

  January 10, 2021, amendments to the counter-terrorism law came into force, providing even

  stricter control over cash flow and non-cash transactions exceeding 600,000 rubles.

         82.     In September 2014, the CBR again discovered a number of violations of the

  Russian National Payment System Law at Qiwi Bank. The CBR issued an order requiring Qiwi to



  31 Qiwi Shares Plummet as Anti-Terror Bill Targets Electronic Payments, THE MOSCOW TIMES
  (Jan. 16, 2014), https://www.themoscowtimes.com/2014/01/16/qiwi-shares-plummet-as-anti-
  terror-bill-targets-electronic-payments-a31145 (last visited June 14, 2021).
  32 Joanna Paraszczuk, IS Militants Use Popular Russian Web Payment System To Raise Cash,

  TRACKING ISLAMIC STATE, RADIOFREEEUROPE RADIOLIBERTY (May 17, 2015, 16:05 GMT)
  https://www.rferl.org/a/islamic-state-funding-russian-web-payments-qiwi/27021379.html (last
  visited July 6, 2021).


                                                 28
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 32 of 115 PageID #: 422




  rectify the violations and implement the CBR’s recommendations, including the adoption of an

  internal action plan, which contained step-by-step measures to ensure no such violations would

  occur in the future.

         83.     Thus, at least since 2014, Qiwi has been aware that the lack of identification

  required from its customers could be “easily exploited to transfer proceeds from illicit activities,

  from drug dealing to tax evasion.”33 Indeed, The New York Times (“NY Times”) reported as part

  of an article on June 12, 2015 that “QIWI’s chief executive, Sergei Solonin, said in a telephone

  interview that QIWI blocked some of the accounts identified by The Times last summer because

  they were engaged in fund-raising activity prohibited by company policy.”

         84.     Likewise, in cooperation with law enforcement officials in connection with an

  investigation relating to clients of Qiwi Bank, Qiwi was required “to provide certain additional

  information concerning its users, clients, partners and employees.”34 As noted in the Company’s

  Form 6-K filed on February 20, 2015, “[c]ooperation with law enforcement agencies is one of the

  tasks of our company. We closely cooperate with them in matters that relate to uncovering fraud,

  illegal trading and other unlawful activities.”35

         85.     Thus, since at least 2015, Qiwi has been aware of the importance of record keeping

  and the need for proper internal controls as “Qiwi Group continues to receive and handle enquiries

  from law enforcement agencies on a regular basis.”

         86.     Despite lawmakers’ efforts to quash the use of e-payments systems, like Qiwi, for

  terrorist financing, in May 2015, Radio Free Europe/Radio Liberty (“RFE/RL”), reported that an



  33 Jo Becker and Steven Lee Myers, Russian Groups Crowdfund the War in Ukraine, THE NEW
  YORK TIMES (June 11, 2015) https://www.nytimes.com/2015/06/12/world/europe/russian-
  groups-crowdfund-the-war-in-ukraine.html?searchResultPosition=1 (last visited July 6, 2021).
  34 QIWI, plc, Current Report (Form 6-K) (Feb. 20, 2015).
  35 QIWI, plc, Current Report (Form 6-K) (Feb. 20, 2015).




                                                      29
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 33 of 115 PageID #: 423




  Islamic State (IS) militant group was openly using Qiwi services to raise money, even though

  Russian banned IS and donating money to it was illegal. Specifically, the IS militant group

  provided a Qiwi account number on its official page, allowing IS sympathizers who wanted to

  donate to do so either through a Qiwi kiosk or via their smartphone, by transferring money from

  their own Qiwi account to the IS militant group’s Qiwi account. Qiwi responded to an inquiry by

  RFE/RL regarding this illegal use of its services providing that the Company operates in “strict

  compliance with applicable legislation including legislation to combat money laundering or

  criminal funds and terror financing.” Qiwi went on to add:

          The Company is taking all necessary and applicable legal measures to protect its
          services from penetration by criminal proceeds and also to minimize the risk of the
          company being involved in the laundering of proceeds from criminal activities and
          terrorist financing.36

          87.     However, without additional identification requirements, Qiwi’s efforts to combat

  illicit activity were futile. Underscoring just how difficult it can be to curtail illicit activities, as

  noted by the NY Times, many actors with accounts blocked by Qiwi simply update their page to

  include a new Qiwi account number. 37

          88.     Despite being on notice and warning investors about Qiwi’s payment system being

  used for illicit transactions for years, Russian media reported a criminal trial in February 2019




  36
    Joanna Paraszczuk, IS Militants Use Popular Russian Web Payment System To Raise Cash,
  TRACKING ISLAMIC STATE, RADIOFREEEUROPE RADIOLIBERTY (May 17, 2015, 16:05 GMT)
  https://www.rferl.org/a/islamic-state-funding-russian-web-payments-qiwi/27021379.html (last
  visited July 6, 2021).
  37 Jo Becker and Steven Lee Myers, Russian Groups Crowdfund the War in Ukraine, THE NEW

  YORK TIMES (June 11, 2015) https://www.nytimes.com/2015/06/12/world/europe/russian-
  groups-crowdfund-the-war-in-ukraine.html?searchResultPosition=1 (last visited June 14, 2021).


                                                     30
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 34 of 115 PageID #: 424




  involving the organized criminal group “Vovse” that had been using the Qiwi payment service as

  well as cryptocurrency in mutual settlements involving the sale of illegal drugs. 38

                 2. Qiwi’s Lax Identification Requirements and Payment Processing Controls
                    Conflicted with Its Responsibilities as a TSUPIS and Its Support of
                    Regulators’ Fight Against Illegal Gambling.

         89.     While Regulators were attempting to stifle illicit actors by approving new

  limitations on the authorized payment amounts between anonymous individuals, the 2014

  amendments to the Betting Laws opened the possibility of transfers to gambling and lottery

  companies deemed in violation of Russian regulations. When the interactive bet was first

  introduced, the law was unclear and some believed it allowed for full online betting, while others

  construed the law to apply only to financial transactions associated with betting. 39 In practice, the

  interactive bet developed under the broader understanding and was confirmed with amendments

  to the Betting Law in July 2019, to clarify that the law constitutes an exclusive exception to the

  prohibition on remote gambling.

         90.     However, as previously discussed, Russia regulators intended online betting to a

  local game – meaning interactive bets placed with local bookmakers through a TSUPIS center is

  the only legal vehicle for online betting. International transactions involving gambling are not

  allowed unless the offshore merchant partners with a commercial arrangement with a local licensed

  bookmaker.40




  38 In Ryazan, members of the organized criminal group “Vovse”, YA62, (Feb. 25, 2019, 07:28
  PM), https://ya62.ru/news/laworder/v_ryazani_sudyat_chlenov_ong_vovse/ (last visited June 16,
  2021) (Google trans.).
  39 Stephen Carter, Online betting in Russia: an overview, iGB (Feb. 18, 2021),

  https://igamingbusiness.com/online-betting-in-russia-an-overview/ (last visited July 9, 2021).
  40 Stephen Carter, Online betting in Russia: an overview, iGB (Feb. 18, 2021),

  https://igamingbusiness.com/online-betting-in-russia-an-overview/ (last visited July 9, 2021).


                                                   31
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 35 of 115 PageID #: 425




         91.     Indeed, from October 2015 to July 2016, the Russian Federal Service for

  Supervision of Communications, Information Technology and Mass Media (“Roskomnadzor”)

  regulator shut out more than 6,000 gambling and lottery websites – including sports betting portals

  – and their affiliates that the Russian government deemed violating their regulations. 41 From June

  8 to 21, 2016 alone, at least 118 online casinos and online bookmakers’ websites and 50

  applications in Apple’s App Store and Google Play were blocked by the Russian media regulator.

  Such sites included everything from unregulated Russian sportsbooks to well-known Western

  brands like PokerStars and William Hill. 42

         92.     As part of its clampdown on unlicensed online gambling, Roskomnadzor sent a

  cease-and-desist letter to Qiwi in July 2016 to remove from its website links to Internet casinos

  and opportunities to transfer money to bookmakers.43 As a result of the letter and being blacklisted,

  i.e. entered into Russia’s unified register of Internet resources containing information banned in

  the Russian Federation, Qiwi deleted the offending online gambling advertisements from its

  pages.44 At the time, the president of the Bookmakers SRO, Konstantin Makarov, stated that “[i]f




  41 Leonard Postrado, Russia censorship targets sports betting portals, affiliates,
  CALVINAYRE.COM (July 11, 2016), https://calvinayre.com/2016/07/11/business/russia-
  censorship-targets-sports-betting-portals-affiliates/ (last visited June 15, 2021).
  42 Katie Barlowe, Russia Blacklists Skrill and QIWI in Clampdown on Payment Processors,

  CASINO.ORG (July 18, 2016, 06:35 AM, updated Oct. 12, 2016, 08:34 AM),
  https://www.casino.org/news/russia-blacklists-skrill-qiwi-clampdown-payment-processors/ (last
  visited June 15, 2021).
  43 Dmitry Churin, Roskomnadzor sends notices to take down information from payment service

  sites, CAPITAL LEGAL SERVICES (July 19, 2016), https://www.cls.ru/press-centr/legal-
  overviews/roskomnadzor-sends-notices-to-take-down-information-from-payment-service-sites/
  (last visited June 15, 2021).
  44 Steven Stradbrooke, Russia blacklists payment processors Skrill and Qiwi over online

  gambling links, CALVINAYRE.COM (July 15, 2016),
  https://calvinayre.com/2016/07/15/business/russia-blacklists-payment-processors-skrill-qiwi-
  online-gambling-links/ (last visited June 15, 2021).


                                                   32
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 36 of 115 PageID #: 426




  Roskomnadzor made such a decision, then the company had violations. As far as I know from the

  media, Qiwi is now actively working to prepare its resources in accordance with applicable law.”45

         93.     Regarding why Russian authorities honed in on blocking Qiwi, the Chairman of the

  Board of Directors of the First TSUPIS, Anton Rozhkovsky, noted in an interview that the

  Company was “among the most noticeable in terms of the share of processed payments and the

  coverage of the Russian audience in this segment” and that “the state will soon have other

  mechanisms to directly block payments … including non-residents.”46 He also believed that

  Russian authorities would “create a register of illegal gambling companies, with which banks will

  be prohibited from conducting transactions,” and that Russian banks would “carefully comply with

  the instructions of this register, since the control over them is now very serious.”

         94.     When TSUPIS-2 was being created, experts in the Russian bookmaking industry

  “called the blocking of Qiwi and similar payment services almost the only effective way to

  [combat] offshore bookmakers” and argued “that the threat of blocking should force [Qiwi] to

  tighten control over illegal transactions.”47 However, “unscrupulous bookmakers” continued to

  look for “loopholes – opportunities for transfers to illegal companies through Qiwi wallets.”

         95.     Despite knowing that “offshore bookmakers with marketing proposals to new

  customers” sometimes would even “guarantee, in the event of a replenishment of the account




  45
     Konstantin Makarov: “The situation with Qiwi will not affect the launch of MCCIS, BETTING
  BUSINESS RUSSIA (July 15, 2016), https://bettingbusiness.ru/news/0006744-konstantin-makarov-
  ya-ne-vizhu-nikakih-osnovanij-somnevatsya-v-tom-chto-blokirovka-qiwi-povliyaet-na-sozdanie-
  cupis (last visited June 15, 2021) (Google trans.).
  46 Alexey Ageev, Skrill and Qiwi blocking is just the first step, CHAMPIONAT (July 15, 2016,

  02:15 PM), https://www.championat.com/bets/article-3288531-anton-rozhkovskij---o-borbe-s-
  nelegalnymi-bukmekerami-v-rossii.html (last visited June 17, 2021) (Google trans.).
  47 Staying Alive: A Loophole for Illegal Online Bookmakers, BETTING BUSINESS RUSSIA (Aug. 5,

  2019), https://bettingbusiness.ru/articles/0014100-ostatsya-v-zhivyh-lazejka-dlya-nelegalnyh-
  onlajn-bukmekerov (last visited June 14, 2021) (Google trans.).


                                                   33
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 37 of 115 PageID #: 427




  through Qiwi wallet, ‘100% refund of the first bet on any match if it does not win,’” Qiwi did not

  take the initiative to close those loopholes, because that would mean cutting its own revenue.48

         96.     Then on November 15, 2017, the State Duma adopted a law banning money

  transfers to illegal gambling operations. 49 Shortly thereafter, on November 27, 2017, Putin, signed

  into law a new amendment to the Betting Law banning money transfers to illegal bookmakers. 50

  In particular, this new regulation obliged credit institutions to refuse to carry out transactions for

  the transfer and receipt of funds, including electronic money, for cross-border money transfers to

  organize and conduct gambling with violation of the legislation of the Russian Federation.

         97.     When the Betting Law, as amended in 2017, took force in January 2018, the

  Roskomnadzor created a backlist, requiring banks to block payments to blacklisted cites.51 While

  few entities were named on the blacklist, Russian banks appeared to be unwilling to handle any

  international gambling transactions. 52 Indeed, on October 19, 2018, in response to the amendments

  to the Betting Law, Sberbank, the largest bank in Russia, became the first central bank to block all




  48 Staying Alive: A Loophole for Illegal Online Bookmakers, BETTING BUSINESS RUSSIA (Aug. 5,
  2019), https://bettingbusiness.ru/articles/0014100-ostatsya-v-zhivyh-lazejka-dlya-nelegalnyh-
  onlajn-bukmekerov (last visited June 16, 2021) (Google trans.).
  49 State Duma adopts law banning money transfers to illegal gambling operators, BETTING

  BUSINESS RUSSIA (Nov. 15, 2017) https://bettingbusiness.ru/news/0010947-gosduma-prinyala-
  zakon-o-zaprete-denezhnyh-perevodov-nelegalnym-operatoram-azartnyh-igr (last visited June
  16, 2021) (Google trans.).
  50 The President of the Russian Federation signed a law banning money transfers to illegal

  bookmakers, BETTING BUSINESS RUSSIA (Nov. 28, 2017),
  https://bettingbusiness.ru/news/0011015-prezident-rf-podpisal-zakon-o-zaprete-perevodov-
  nelegalnym-bukmekeram (last visited June 16, 2021) (Google trans.).
  51 Stephen Carter, Online betting in Russia: an overview, iGB (Feb. 18, 2021),

  https://igamingbusiness.com/online-betting-in-russia-an-overview/ (last visited July 9, 2021).
  52 Stephen Carter, Online betting in Russia: an overview, iGB (Feb. 18, 2021),

  https://igamingbusiness.com/online-betting-in-russia-an-overview/ (last visited July 9, 2021).


                                                   34
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 38 of 115 PageID #: 428




  payments to offshore gambling operations. 53 Likewise, the payment system Yandex.Money also

  began blocking suspect transfers in mass.54

         98.     Yet the Company continued to not take the initiative to tighten its controls to

  prevent bookmakers from using its system as a tool to withdraw funds offshore. In fact, when

  banks began blocking money transfers in accordance with the new law, “some betting organizers

  who conduct their business with violations, offer[ed] to use the services of e-payment systems, in

  particular Qiwi, the main owner of which is Sergey Solonin, a member of the 2015 Forbes list.” 55

  In addition, illegal offshore bookmakers with confusingly similar names and indistinguishable

  logos to legal bookmakers offered “the same means of crediting money as in the official

  bookmaker office, including Qiwi wallet.”

         99.     Instead, Qiwi simply reminded investors in its Form 20-F Annual Report for fiscal

  year ended December 31, 2017, filed with the SEC on March 28, 2018, (“2017 20-F”) that its

  payment system has “been and may continue to be used for fraudulent, illegal or improper

  purposes” and that Qiwi Bank has “been the subject of CBR investigations in the past that have

  uncovered various violations and deficiencies in relation to, among other things, reporting

  requirements, anti-money laundering, cybersecurity, compliance with applicable e-payments




  53 Anuj Arora, Russia’s Largest Bank Implements Ban on Offshore Gambling Transactions,
  POKERINDUSTRYPRO.COM (Nov. 2, 2018), https://pokerindustrypro.com/news/article/210158-
  russias-largest-bank-implements-ban-offshore-gambling (last visited July 9, 2021).
  54 Staying Alive: A Loophole for Illegal Online Bookmakers, BETTING BUSINESS RUSSIA (Aug. 5,

  2019), https://bettingbusiness.ru/articles/0014100-ostatsya-v-zhivyh-lazejka-dlya-nelegalnyh-
  onlajn-bukmekerov (last visited June 16, 2021) (Google trans.).
  55 Staying Alive: A Loophole for Illegal Online Bookmakers, BETTING BUSINESS RUSSIA (Aug. 5,

  2019), https://bettingbusiness.ru/articles/0014100-ostatsya-v-zhivyh-lazejka-dlya-nelegalnyh-
  onlajn-bukmekerov (last visited June 16, 2021) (Google trans.).


                                                 35
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 39 of 115 PageID #: 429




  thresholds requirements in connection with electronic money transfers and the topping up of

  electronic accounts and other issues[.]” 56

           100.    In addition, the Company warned investors that “the perceived risk of the use of e-

  payments to finance fraudulent, illegal or improper activities is causing the regulators to impose

  restrictions on the payment systems’ operations” and that it was “recently notified that in 2018

  Qiwi Bank will be subject to a CBR inspection as part of the ongoing supervisory process.” The

  Company further conceded that “[i]n light of the fact that we are a highly regulated business that

  processes large volumes of payments, we need to implement enhanced processes, procedures and

  controls in order to provide reasonable assurance that we are operating in compliance with

  applicable regulatory requirements.”

           101.    On August 16, 2018, Qiwi similarly stated with regard to the CBR’s supervision

  and regulation of Qiwi Bank in its Form 6-K filed with the SEC announcing the Company’s second

  quarter 2018 financial results (“2Q18”):

                   In recent years, the CBR has considerably increased the intensity of its
           supervision and regulation of the Russian banking sector. Qiwi Bank is central to
           the operation of all of the Group’s segments, as it provides issuing, acquiring and
           deposit settlement functions within the Group, serves as the issuing bank for our
           payment-by-installment SOVEST cards and is the banking institution behind
           Tochka’s financial services offering. Qiwi Bank, like all banks and non-banking
           credit organizations operating in Russia, is subject to extensive regulation and
           reporting obligations, which may limit the Groups activities and increase the
           Groups costs of doing business. Qiwi Bank has been the subject of CBR
           investigations in the past that have uncovered various regulatory violations and
           deficiencies, which the Group has generally rectified.

           102.    Despite Russian authorities enacting more and more regulations to curtail illegal

  gambling activity, the Company did little to nothing to strengthen its controls over documentation




  56   QIWI plc, Annual Report (Form 20-F) at 18 (Mar. 28, 2018).


                                                   36
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 40 of 115 PageID #: 430




  and reporting in preparation for the upcoming CBR inspection. Qiwi simply continued to respond

  to new regulations as they were enacted and to law enforcement investigations as they arose.

         103.    As Defendant Solonin noted in an interview on April 4, 2018, “[w]e constantly

  interact with law enforcement agencies and provide them with tools to track transactions and

  calculate unscrupulous counterparties in the system.”57

         104.    Artem Kiryanov, Chairman of the Executive Committee of the Russian Union of

  Taxpayers, head of the working group on improving the level of financial literacy of the Public

  Chamber of the Russian Federation, suggested:

         Perhaps this is because the mechanism for detecting illegal transfers has not been
         properly detached. There are problems with compliance with the ban on offshore
         transfers. In this sense, there are no problems for banks that make payments
         virtually manually, tracking illegal transactions and checking the register of the
         Federal Tax Service. The payment system is more automated. However, in my
         opinion, the difficulties in organizing translation control should not justify the
         company, as Qiwi ensures payment security in its [TSUPIS].58

         105.    Russian Regulators continued their fight against illegal gambling through another

  series of amendments, tightening the regulation on the betting market. On July 22, 2020, the State

  Duma adopted new amendments to the Betting Law, prohibiting bookmakers from accepting bets

  on non-sports events, obligating them to issue a bank guarantee of performance of obligations to

  players in the amount of more than 500 million rubles and pay targeted deductions from betting

  not only on Russian, but also on foreign sports, as well as prohibiting “dormant” licenses –

  companies that have received a license will have to start operating within six months.59


  57 Anna Eremina, The Crypto-Clipper should be anonymous, VEDOMOSTI, (Apr. 4, 2018, 19:43)
  https://www.vedomosti.ru/finance/characters/2018/04/04/755869-kriptorubl (last visited July 6,
  2021) (Google trans.).
  58 Staying Alive: A Loophole for Illegal Online Bookmakers, BETTING BUSINESS RUSSIA (Aug. 5,

  2019), https://bettingbusiness.ru/articles/0014100-ostatsya-v-zhivyh-lazejka-dlya-nelegalnyh-
  onlajn-bukmekerov (last visited June 16, 2021) (Google trans.).
  59 Anna Afanasyeva, Bookmakers banned unsportsmanlike behavior, KOMMERSANT (July 23,

  2020), https://www.kommersant.ru/doc/4426077 (last visited July 9, 2021) (Google trans.).


                                                  37
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 41 of 115 PageID #: 431




         106.    Further, in the summer of 2020, the Deoffshorization Law was expanded to

  bookmakers.60 Initially adopted in January 2015, Federal Law No. 376-FZ ‘Concerning the

  Introduction of Amendments to Parts One and Two of the Tax Code of the Russian Federation

  (Regarding the Taxation of the Profit of Controlled Foreign Companies and the Income of Foreign

  Organizations)’ (the “Deoffshorization Law”), signed by Putin, declared “offshorization” illegal.61

  In practice, the Deoffshorization Law introduced significant changes to the rules governing the

  reporting and taxation of interests of Russian tax residents in controlled foreign companies

  (“CFC”). A CFC is a foreign company or structure which is not a Russian tax resident and is

  controlled by a Russian tax resident. Following the introduction of this new law the profit of CFCs

  is imputed as taxable profit of a Russian tax resident at the usual Russian tax rate.

         107.    Then in March 2021, a draft bill was submitted to the Russian legislature that would

  prohibit Russian credit institutions from contracting with any gambling merchants, including

  offshore merchants, that are not on a list of specifically approved betting merchants maintained by

  the regulator (the “Whitelist”). 62 In addition, the proposed law would prohibit Russian credit

  institutions from contracting with any foreign banks, foreign payment institutions or other payment

  facilities processing, or facilitating in any way, payments of the “blacklisted” gambling merchants.

                 3. As Self-Regulation Failed, Russian Regulators Further Cracked Down on E-
                    Wallets.




  60 Andriey Nabukhotnyi, Russian Company William Hill LLC Unfreezes It’s License, E-PLAY
  ONLINE (Oct. 6, 2020), https://e-playonline.com/russian-company-william-hill-llc-unfreezes-its-
  license/ (last visited July 9, 2021).
  61 Emily Yiolitis, Philip Graham and Simon Hudd, Russian Federation: Guide To The Russian

  Deoffshorization Law, MONDAQ (Dec. 15, 2014),
  https://www.mondaq.com/russianfederation/corporate-tax/358972/guide-to-the-russian-
  deoffshorization-law (last visited July 9, 2021).
  62 Qiwi plc, Annual Report (Form 20-F) at p.14 (Apr. 15, 2021).




                                                   38
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 42 of 115 PageID #: 432




         108.    When the lack of self-regulation continued, Russian authorities took matters into

  their own hands, increasing restrictions on e-wallets. On March 18, 2019, Russian authorities

  banned the withdrawal of cash from anonymous wallets.63 The measure was “intended to

  counteract the cashing of proceeds from crime.” 64

         109.    On March 28, 2019, Qiwi specifically noted in its Form 20-F Annual Report for

  fiscal year December 31, 2018 (“2018 20-F”) that:

         •   “Russian lawmakers and enforcement agencies have recently demonstrated increased
             scrutiny in matters relating to cyberspace and e-payments, as borne out in the enhanced
             enforcement activities in the kiosk market, the de-anonymization of e-payments and
             various other initiatives aimed at increasing state control over online activities;”

         •   Qiwi’s “business has grown and developed rapidly in recent years and we are
             continuing to realign our compliance function with the size of our business. In light of
             the fact that we are a highly regulated business that processes large volumes of
             payments, we need to implement enhanced processes, procedures and controls in order
             to provide reasonable assurance that we are operating in compliance with applicable
             regulatory requirements;” and

         •   “[T]he Russian anti-money laundering laws to which we are subject contain numerous
             requirements with respect to identification of clients, and documentation and reporting
             of transactions subject to mandatory control and other suspicious transactions to the
             relevant authorities.”65

  These observations were reiterated in Qiwi’s SEC filings throughout the rest of the Class Period. 66

         110.    On July 16, 2019, the State Duma adopted a law “which prohibited bank payment

  agents from using a remote [cash register] in payment terminals.”67 Even though “[t]he new



  63
     Bill No. 287876-7 (Archived), STATE DUMA OF THE FEDERAL ASSEMBLY OF THE RUSSIAN
  FEDERATION, https://sozd.duma.gov.ru/bill/287876-7 (last visited June 24, 2021) (Google trans.).
  64 Anonymous replenishment of Yandex.Money and QIWI wallets will be banned in Russia, RBC

  (July 29, 2019) https://www.rbc.ru/finances/29/07/2019/5d3b00db9a7947f7ddbd3787 (last
  visited June 14, 2021) (Google trans.).
  65 QIWI, plc, Annual Report (Form 20-F) at 14-15 (Mar. 28, 2019).
  66 QIWI, plc, Annual Report (Form 20-F) at 14, 17 (Mar. 28, 2019).
  67 Banks warned of reduction of payment terminals due to new law, RBC (July 23, 2019, 08:00),

  https://www.rbc.ru/economics/23/07/2019/5d30962a9a79478eb3b69fd6?from=from_main (last
  visited June 16, 2021) (Google trans.).


                                                  39
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 43 of 115 PageID #: 433




  requirements w[ould] primarily affect QIWI payment terminals,” Defendant Solonin told the RBC

  Group, or RosBiznesConsulting (“RBC”),68 that the requirements would “have an insignificant

  effect on QIWI’s business” because at most, they “may affect small paying agents in remote parts

  of Russia, where business margins are low.”

         111.    On July 26, 2019, the Federation Council (the upper chamber of the Federal

  Assembly, the Russian Parliament, composed of two representatives from every constituent entity

  of the Russian Federation 69) approved changes to the law of the national payment system

  preventing owners of anonymous e-wallets, including Qiwi Wallet, from replenishing “them in

  cash through payment terminals and offices of cellular operators - for this they will need a bank

  account.”70

         112.    First Deputy Chairman of the Federation Council Committee on Budget and

  Financial Markets, Nikolay Zhuravlev confirmed that “the purpose of the law is to strengthen

  control over the payment services market when making cross-border money transfers.”71 As a

  result of the change in the law, Anatoly Aksakov, head of the State Duma Committee on the

  Financial Market, noted, that “the source of funds will be known.”72 Sergey Grishunin, senior

  manager of the risk management department at Deloitte, similarly explained that “[r]eplenishing a




  68 RBC, established in 1993, is a large Russian media group headquartered in Moscow.
  69 FEDERATION COUNCIL OF THE FEDERAL ASSEMBLY OF THE RUSSIAN FEDERATION,
  http://council.gov.ru/en/structure/council/ (last visited June 24, 2021).
  70 Anonymous replenishment of Yandex.Money and QIWI wallets will be banned in Russia, RBC

  (July 29, 2019) https://www.rbc.ru/finances/29/07/2019/5d3b00db9a7947f7ddbd3787 (last
  visited June 24, 2021) (Google trans.).
  71 The requirements for the activities of foreign payment systems are being clarified, C OUNCIL OF

  THE FEDERATION (July 26, 2019, 13:58), http://council.gov.ru/events/news/107002/ (last visited
  July 7, 2021) (Google trans.).
  72 Anonymous replenishment of Yandex.Money and QIWI wallets will be banned in Russia, RBC

  (July 29, 2019), https://www.rbc.ru/finances/29/07/2019/5d3b00db9a7947f7ddbd3787 (last
  visited July 7, 2021) (Google trans.).


                                                 40
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 44 of 115 PageID #: 434




  wallet from a bank account will allow to accurately identify the identity of the payer and block his

  account if it is suspected of performing an illegal operation.”73

         113.    At that time, the Association of Electronic Money and Money Transfer Market

  Participants calculated that “in Russia[,] 2 billion transactions totaling more than 1.7 trillion

  rubles” are performed annually through e-wallets and “[m]ore than 10 million people own

  anonymous wallets.”74 Qiwi representatives stressed that “the vast majority of users in the QIWI

  ecosystem” are identified and that in any case, “anonymous wallets [have been] strictly limited in

  amount: their balance cannot exceed 15 thousand rubles, and the total amount of transactions per

  month – no more than 40 thousand rubles.”75 But Yandex.Money representatives, the largest e-

  payment system in Russia, stated that “[t]he changes will negatively affect the income of electronic

  money operators, which, along with banks, invest a lot in stimulating non-cash payments.”76

         114.    E-wallet owners began to see the impact of the new laws on September 15, 2019,

  when the ban on the withdrawal of cash from anonymous wallets became law. After that point,

  owners were forbidden to withdraw cash from non-personalized e-wallets.77




  73 Anonymous replenishment of Yandex.Money and QIWI wallets will be banned in Russia, RBC
  (July 29, 2019), https://www.rbc.ru/finances/29/07/2019/5d3b00db9a7947f7ddbd3787 (last
  visited July 7, 2021) (Google trans.).
  74 Owners of anonymous e-wallets will be prohibited from replenishing via terminals,

  VEDOMOSTI (July 29, 2019, 05:26),
  https://www.vedomosti.ru/technology/news/2019/07/29/807509-obladatelyam-koshelkov-
  terminali (last visited June 24, 2021) (Google trans.).
  75 Anonymous replenishment of Yandex.Money and QIWI wallets will be banned in Russia, RBC

  (July 29, 2019), https://www.rbc.ru/finances/29/07/2019/5d3b00db9a7947f7ddbd3787 (last
  visited July 7, 2021) (Google trans.).
  76 Anonymous replenishment of Yandex.Money and QIWI wallets will be banned in Russia, RBC

  (July 29, 2019) https://www.rbc.ru/finances/29/07/2019/5d3b00db9a7947f7ddbd3787 (last
  visited July 7, 2021) (Google trans.).
  77 Bill No. 287876-7 (Archived), STATE DUMA OF THE FEDERAL ASSEMBLY OF THE RUSSIAN

  FEDERATION, https://sozd.duma.gov.ru/bill/287876-7 (last visited June 24, 2021) (Google trans.).


                                                   41
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 45 of 115 PageID #: 435




         115.    On April 1, 2020, amendments to the tax code entered into force which required

  banks to provide the Federal Tax Service with information on opening or closing personalized e-

  wallets which have undergone simplified or full identification.78 Russian fiscal authorities needed

  information about funds in e-wallets to identify income that should be taxed and to combat money

  laundering and terrorist financing. 79 By January 6, 2021, the Federal Taxation Service had begun

  tracking data on e-wallets operated in Russia following the CBR’s determination on how data on

  opened and closed e-wallets would be transferred to the FTS.

         116.    Beginning on August 3, 2020, owners of Qiwi Wallet and other e-wallets in Russia

  could no longer deposit cash to their accounts anonymously through payment terminals and offices

  of mobile operators, they would have to identify themselves and link a bank account to their wallet

  in order to do so, as a result of the amendments to the law of the national payment system that had

  been adopted in July 2019.80 Market participants had been given 12 months to adapt their business

  processes to the amendments, but had sought a postponement due to the coronavirus pandemic,

  which the CBR did not grant. A representative of the CBR told the RBC that “[t]hese changes are

  aimed at improving control over anonymous electronic money transfers. The law was adopted in

  August 2019, was widely discussed with participants in the payment market, the time for the

  implementation of these changes, taking into account the entry into force, is one year, which seems




  78 E-wallet services reported the postponement of data transfer to the Federal Tax Service, RBC
  (Apr. 01, 2020, 18:53) https://www.rbc.ru/finances/01/04/2020/5e8493bb9a7947684dc1ce0b
  (last visited June 24, 2021).
  79 Evgeniya Chernyshova, Tax Service got access to data on electronic wallets of Russians, RBC

  (Apr. 01, 2020), https://www.rbc.ru/finances/01/04/2020/5e834c079a79475db11e1698 (last
  visited June 24, 2021) (Google trans.).
  80 Russia has limited cash deposits to anonymous wallets and travel cards, RBC (Aug. 03, 2020),

  https://www.rbc.ru/finances/03/08/2020/5f2434599a7947fd59aa1d21 (last visited June 24, 2021)
  (Google trans.).


                                                  42
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 46 of 115 PageID #: 436




  to be sufficient, including in the context of the spread of coronavirus infection.”81 As for Qiwi, it

  continued to state that it was “unlikely to see a direct and significant impact on the business in

  connection with the amendments.”

         C.      Defendants Concealed the Significant Impact of Amended Regulations, the
                 Ongoing CBR Audit, and Qiwi’s Insufficient Internal Controls, While the
                 Individual Defendants Attempted to Off-load Qiwi Securities.

         117.    Based on Defendants’ tracking of the Company’s financial metrics – including the

  number of active account users on Qiwi Wallet – Defendants were aware of the current and future

  materially negative impact of increased regulations on Qiwi’s business. Furthermore, Qiwi’s SEC

  filings identified the risks of regulatory non-compliance and of a potential audit by the CBR. But

  Defendants failed to disclose to investors that those impacts and risks had materialized.

         118.    Instead of disclosing the truth,82 Qiwi launched an SPO after the markets closed on

  July 20, 2020, registering for sale 6.8 million Class B Shares represented by ADSs. The SPO would

  dilute Qiwi’s approximately 62 million outstanding shares, without providing Qiwi with any

  funds.83 Instead, Defendants Kim and Solonin, and other large shareholders, would be enriching

  themselves:




  81 Evgeniya Chernyshova, The Central Bank did not support the transfer of the ban on
  replenishing anonymous wallets with cash, RBC (June 5, 2020, 06:00),
  https://www.rbc.ru/finances/05/06/2020/5ed8bca99a79477a7bed3662 (last visited June 24, 2021)
  (Google trans.).
  82 QIWI plc, Quarterly Report (Form 6-K) (Dec. 9, 2020).
  83 QIWI plc, Prospectus Supplement (Form 424B7) (July 20, 2020).




                                                   43
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 47 of 115 PageID #: 437




                                                      Kim                       Solonin
                                           Total Class Total Class      Total Class Total Class
                                           A Shares     B Shares        A Shares    B Shares
   Shares Owned Prior to Offering          468,894      703,881         10,756,822 896,501
   Shares Owned After Offering             468,894      91,811          9,977,256 0
   (assuming no exercise of options to
   purchase additional shares)
   Shares Owned After Offering             468,894       0              9,860,321     0
   (assuming option to purchase
   additional shares exercised in full)
   Total Shares Being Offered              0             703,811        0             896,501

         119.    The market reacted negatively to the news, causing Qiwi’s ADS price to fall $1.90

  per share to close at $17.29 on July 21, 2020. The next day, on July 22, 2020, Qiwi cancelled the

  SPO – purportedly “due to market conditions.”84 The Russian news agency Tass reported that Qiwi

  shareholders had backed out of the share sale.85 As a result, Qiwi’s ADS price came back up $1.54

  per share to close at $18.75 on July 22, 2020.

         120.    Then on August 20, 2020, Qiwi disclosed that the number of active accounts of

  Qiwi Wallet had decreased from 21.8 million to 20.9 million, or over 4%. 86 The Company

  explained that “[t]his decrease was mainly the result of the introduction of new restrictions on the

  use of anonymous wallets and the subsequent optimization of certain transaction processes, the

  extension of the inactivity period from six to 12 months (the period after which the service turns

  off the wallet and debits a commission from it, an increase in the inactive period occurred in

  October 2019) and expanding the client verification procedure, [such that the] identification and

  verification [complies] with regulatory requirements.” Defendant Protopopov continued to assure


  84 QIWI Announces Cancellation of Proposed Secondary Offering, GLOBENEWSWIRE (July 22,
  2020), https://investor.qiwi.com/node/9591/pdf.
  85 Qiwi canceled SPO, TASS (July 22, 2020, 03:35 AM, updated July 22, 2020, 04:21 AM),

  https://tass.ru/ekonomika/9022993 (last visited July 9, 2021) (Google trans.).
  86 Evgeniya Chernyshova, QIWI lost 4% of wallets due to restrictions for anonymous, RBC

  (Aug. 20, 2020), https://www.rbc.ru/finances/20/08/2020/5f3d11f59a79476179615b74 (last
  visited June 24, 2021) (Google trans.).


                                                   44
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 48 of 115 PageID #: 438




  the RBC that “Contrary to popular belief, unidentified wallets have very little effect on turnover

  and occupy an insignificant part in the structure of our product.”

             121.      But after the markets closed on December 9, 2020, Qiwi was forced to reveal that

  it had been the subject of a CBR audit, covering July 2018 to September 2020, since July 2020.

  Qiwi further disclosed that, as a result of the audit, the CBR had fined Qiwi Bank approximately

  $150,000 for “violations and deficiencies relating primarily to reporting and record-keeping

  requirements” and suspended or limited its ability to conduct “most types of payments to foreign

  merchants and money transfers to pre-paid cards from corporate accounts.” Qiwi explained that if

  those restrictions had been in effect for the prior nine months, “33% to 40% of [the Company’s]

  Payment Services Segment Net Revenue for such period would have been negatively affected.”

             122.      As a Motley Fool analyst noted the next day, “$150,000 doesn’t sound so bad, but

  the Central Bank has also suspended Qiwi’s ability to conduct most types of payments to foreign

  merchants and money transfers to pre-paid cards from corporate accounts, effective Dec. 7. It’s

  not entire clear how serious this [suspension] will be for Qiwi -- but it sounds like it could be pretty

  serious.”87

             123.       As a result of Defendants’ revelations, Qiwi’s ADS price fell $2.80 per share, or

  20.6%, to close at $10.79 on December 10, 2020. Defendants’ representations to investors had

  been materially false, and the market was stunned when Defendants finally revealed the truth.

  V.         DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS88

             124.      Throughout the Class Period, Defendants made materially false and misleading

  statements regarding Qiwi’s business, operations, and internal controls. Specifically, Defendants



  87
   Rich Smith, Why Qiwi Stock Just Crashed 20%, THE MOTLEY FOOL (Dec. 10, 2020, 11:19
  AM), https://www.fool.com/investing/2020/12/10/why-qiwi-stock-just-crashed-20/.
  88
       The particular portions of the statements alleged to be false or misleading are in bold and italicized herein.


                                                               45
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 49 of 115 PageID #: 439




  made false and/or misleading statements and/or failed to disclose that: (1) Qiwi’s internal controls

  related to reporting and record-keeping were ineffective; (2) Qiwi was thus not meeting the CBR’s

  reporting and record-keeping requirements; (3) Qiwi’s lax identification requirements and

  payment processing controls were obfuscating illicit online betting transactions that were being

  made through its payment system; (4) then-current applicable Russian regulations increasing

  identification requirements for e-wallets and restricting transactions through illegal online betting

  merchants were having a negative impact on Qiwi’s revenue; (5) Qiwi was undergoing a CBR

  audit that it was unable to pass; (6) as a result, Qiwi would be fined by the CBR, would have its

  ability to make payments to foreign merchants and transfer money to pre-paid cards restricted by

  the CBR, would no longer be in a prime position to process electronic bets in Russia; (7) as a

  result, Qiwi would no longer be able to receive significant revenue from its legitimate transactions,

  including online gambling; and (8) consequently, Defendants’ public statements were materially

  false and/or misleading at all relevant times.

         Third Quarter 2018 Financial Results

         125.    The Class Period begins on November 14, 2018, when Qiwi announced its financial

  results for the third quarter of 2018 (“3Q18 Financial Report”). On that day, Qiwi filed its 3Q18

  Financial Report as Exhibit 99.1 to a Form 6-K, signed by Defendant Karavaev, touting its total

  revenue growth as well as of its Payment Services Segment:

         •   Total Adjusted Net Revenue for the quarter ended September 30, 2018 was
             RUB 5,230 million ($79.7 million), an increase of 62% compared with RUB
             3,238 million in the prior year. The increase was mainly driven by Payment
             Services and SME Segments Net Revenue growth.
         •   PS Payment [Processing Fees] Adjusted Net Revenue89 was RUB 3,668
             million ($55.9 million), an increase of 38% compared with RUB 2,661 million
             in the prior year. PS Payment Adjusted Net Revenue growth was

  89PS Payment Revenue represents payment processing fees, which primarily consists of the
  merchant and consumer fees charged for the payment transactions.


                                                   46
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 50 of 115 PageID #: 440




             predominantly driven by a volume growth in the E-commerce and Money
             Remittance market verticals as well as by an improvement in Payment Average
             Adjusted Net Revenue Yield resulting from the shift in product mix.
         •   Payment Services Segment Net Revenue for the quarter ended September 30,
             2018 was RUB 4,257 million ($64.9 million), an increase of 34% compared
             with RUB 3,179 million in the prior year.
         •   For the quarter ended September 30, 2018, Payment Services Segment Net
             Profit was RUB 2,487 million ($37.9 million), an increase of 27% compared
             with RUB 1,952 million in the prior year driven by Payment Services Segment
             Net Revenue growth and slightly offset an increase in income tax expense.
         •   For the quarter ended September 30, 2018, Payment Services Segment
             payment volume was RUB 297.1 billion ($4.5 billion), an increase of 26%
             compared with RUB 235.9 billion in the prior year. The increase in payment
             volume was driven by growth in E-commerce and Money Remittances market
             verticals resulting largely from the development of certain payment solutions
             for merchants including betting merchants, new contracts and projects
             targeting the self-employed market as well as secular growth in some of our key
             categories.

         126.    Defendant Solonin is quoted in Qiwi’s 3Q18 Financial Report as stating:

         I would like to emphasize the robust performance of our core Payment Services
         segment, which demonstrated 34% segment net revenue growth and 27%
         segment net profit growth driven by the development of our payment ecosystem
         and growth in our key verticals including primarily betting related payment
         services that are presented as part of the e-commerce market vertical.
         As we continued to benefit from the strong performance of the Payment Services
         segment, which remains a core part of our business, generating significant cash
         flows, we are well positioned to pursue our strategy and carry on with investing in
         new business lines and projects in order to build up our ecosystem, diversify our
         operations, prolong the life cycle of our clients and ultimately secure the long term
         growth prospects of our Company.

         127.    Later that day, the Company held its 3Q18 Earnings Call to discuss its quarterly

  results with analysts and investors. During the call, Defendant Solonin touted:

         Our core Payment Service segment demonstrated robust performance with 34
         segment net revenue and 27 segment net profit growth.
                 Our results this quarter were mainly driven by the growth in our key
         vertical, currently our betting related payment services that presented as part of
         our e-commerce market vertical[.]
                                                ***



                                                  47
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 51 of 115 PageID #: 441




         As we continue to benefit from the strong performance of Payment Services
         segment, which remains a core part of our business, generating significant cash
         flows, we are well-positioned to pursue our strategy and carry on with investing in
         new business lines and projects in order to build out our ecosystem, diversify
         operation, prolong the life cycle of our clients and ultimately secure the long-term
         growth prospects of our company.
                                                 ***
         Payment Services segment volume increased by 26% to reach RUB297 billion,
         driven by significant growth in e-commerce and Money Remittance verticals,
         which grew 56% and 46%, respectively, over the third quarter of 2017. The growth
         was largely driven by the circle of trends in our core categories including the
         boom of sports betting markets triggered by the football World Cup of 2018.

         128.    Defendant Karaveav also stated during the 3Q18 Earnings Call that:

         This quarter [Total Adjusted Net Revenue increased] 62% to reach RUB5.2
         billion, up from RUB3.2 billion for the third quarter of 2017. The increase was
         mainly driven by Payment Services and the Financial Services net revenue growth.
         Payment Services segment net revenue is 34% to reach RUB4.3 billion compared
         to RUB3.2 billion in the prior year. Payment Services, payment adjusted net
         revenue increased 38% to RUB3.7 billion, up from RUB2.7 billion in the prior
         year. As a result of the net revenue growth in our e-commerce and money interest
         verticals, we grew 63% and 43% respectfully, offset by a decline in net revenue in
         Financial Services vertical by 10%.
                 Our financial results in this segment was driven both by increase of
         volumes, as [Solonin] just described, and the improvement of the payment average
         net return income by 10 basis points year-over-year, as a result of change in
         category and product mix, offset by slight degree of decline in most key categories.

         129.    The statements referenced in ¶¶ 125-28 supra regarding Qiwi’s revenue, profits,

  payment volumes, cash flows, and “growth” in “Payment Services” were materially false and/or

  misleading because they misrepresented and failed to disclose adverse facts pertaining to Qiwi’s

  business, operational and financial results, which were known to Defendants or recklessly

  disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

  failed to disclose that: (1) Qiwi’s lax identification requirements and payment processing controls

  were obfuscating illicit online betting transactions that were being made through its payment

  system; (2) as a result, Qiwi would not be able to sustain its revenue levels without the use of its




                                                  48
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 52 of 115 PageID #: 442




  payment services by unlicensed betting merchants that violated applicable Russian regulations;

  and (3) Qiwi was putting the significant revenue from its legitimate transactions, including online

  gambling, at risk by not complying with the current applicable Russian regulations.

         130.    In addition, in response to a question from analyst Ulyana Lenvalskaya with UBS

  regarding whether the “surprisingly strong” e-commerce volumes were the result of “any one-

  offs,” Defendant Solonin stated that:

         [I]t’s relatively a new market for us, especially around skilled betting and self-
         employed but very strong user dynamic. In September and October, we feel that in
         Q3 there were no sort of say one off items. So generally speaking, the trend is
         going to continue. And not only in Q4, but again, a yearly kind of RUB50 million
         at the top of penetration of rubles in this market is still very low. So we would really
         expect to benefit from cycle of trend, from increasing of the penetration of those
         markets.

         131.    The statements referenced in ¶ 130 supra relating to the “e-commerce volumes”

  and “skilled betting” revenues were materially false and/or misleading because they

  misrepresented and failed to disclose adverse facts pertaining to Qiwi’s business, operational and

  financial results, which were known to Defendants or recklessly disregarded by them. Specifically,

  Defendants made false and/or misleading statements and/or failed to disclose that Qiwi’s lax

  reporting and record-keeping was obfuscating illicit online betting transactions that were being

  made through its payment system.

         Fourth Quarter and Fiscal Year 2018 Financial Results

         132.    On March 28, 2019, Qiwi filed its financial results for the fourth quarter of 2018

  and full year ended December 31, 2018 (“4Q18 and FY18 Financial Report”) as Exhibit 99.1 to a

  Form 6-K, signed by Defendant Karavaev. Regarding Qiwi’s 4Q18 financial results, the Report

  provided in relevant part:

         •   Total Adjusted Net Revenue (Total Segment Net Revenue) for the quarter
             ended December 31, 2018 was RUB 5,818 million ($83.7 million), an increase
             of 41% compared with RUB 4,116 million in the prior year. The increase was


                                                   49
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 53 of 115 PageID #: 443




              mainly driven by Payment Services and SME Segments Net Revenue growth,
              which was slightly offset by the negative Net Revenue contribution of
              Rocketbank Segment.
          •   Payment Services Segment Net Revenue for the quarter ended December 31,
              2018 was RUB 4,741 million ($68.2 million), an increase of 35% compared
              with RUB 3,500 million in the prior year.
          •   PS Payment [Processing Fees] Adjusted Net Revenue was RUB 4,118 million
              ($59.3 million), an increase of 37% compared with RUB 3,005 million in the
              prior year. PS Payment Adjusted Net Revenue growth was predominantly
              driven by a volume growth in the E-commerce and Money Remittance market
              verticals underpinned by an improvement in Payment Average Adjusted Net
              Revenue Yield resulting from the shift in product mix.
          •   For the quarter ended December 31, 2018, Adjusted Net Profit (Total Segment
              Net Profit) was RUB 1,014 million ($14.6 million), an increase of 58%
              compared with RUB 642 million in the prior year. The growth of Adjusted Net
              Profit was primarily driven by the same factors impacting Adjusted EBITDA.
          •   For the quarter ended December 31, 2018, Payment Services Segment Net
              Profit was RUB 2,584 million ($37.2 million), an increase of 28% compared
              with RUB 2,013 million in the prior year driven by Payment Services Segment
              Net Revenue growth and slightly offset an increase in compensation to
              employees and related taxes (excluding effect of share-based payments) as well
              as income tax expense.
          •   For the quarter ended December 31, 2018, Payment Services Segment payment
              volume was RUB 330.7 billion ($4.8 billion), an increase of 32% compared
              with RUB 250.9 billion in the prior year. The increase in payment volume was
              driven by growth in E-commerce and Money Remittances market verticals
              resulting largely from the development of certain payment solutions for
              merchants including betting merchants, new contracts and projects targeting
              the self-employed market as well as secular growth in some of our key
              categories.

          133.    In addition, the 4Q18 and FY18 Financial Report provided the following FY18

  financial results:

          •   Total Adjusted Net Revenue (Total Segment Net Revenue) for the year ended
              December 31, 2018 was RUB 19,657 million ($283.0 million), an increase of
              49% compared with RUB 13,193 million in the prior year. The increase was
              mainly driven by Payment Services and SME Segments Net Revenue growth.
          •   Payment Services Segment Net Revenue for the year ended December 31, 2018
              was RUB 16,497 million ($237.5 million), an increase of 31% compared with
              RUB 12,580 million in the prior year.




                                                 50
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 54 of 115 PageID #: 444




        •   PS Payment [Processing Fees] Adjusted Net Revenue was RUB 14,370
            million ($206.9 million), an increase of 37% compared with RUB 10,509
            million in the prior year. PS Payment Adjusted Net Revenue growth was
            predominantly driven by a volume growth in the E-commerce and Money
            Remittance market verticals underpinned by an improvement in Payment
            Average Adjusted Net Revenue Yield resulting from the shift in product mix.
        •   For the year ended December 31, 2018, Adjusted Net Profit (Total Segment
            Net Profit) was RUB 4,137 million ($59.6 million), an increase of 2%
            compared with RUB 4,054 million in the prior year. The growth of Adjusted
            Net Profit was primarily driven by the same factors impacting Adjusted
            EBITDA offset by a net foreign exchange loss (excluding foreign exchange
            effect on the funds received at SPO) as compared to the net foreign exchange
            gain (excluding foreign exchange effect on the funds received at SPO) in the
            same period in the prior year as well as an increase in income tax expenses.
        •   For the year ended December 31, 2018, Payment Services Segment Net Profit
            was RUB 9,529 million ($137.2 million), an increase of 26% compared with
            RUB 7,543 million in the prior year driven by Payment Services Segment Net
            Revenue growth and slightly offset by an increase in compensation to
            employees and related taxes (excluding effect of share-based payments) as well
            as income tax expense and a net foreign exchange loss as compared to the net
            foreign exchange gain in the same period in the prior year.
        •   For the year ended December 31, 2018, Payment Services Segment payment
            volume was RUB 1,138.1 billion ($16.4 billion), an increase of 25% compared
            with RUB 911.1 billion in the prior year. The increase in payment volume was
            driven by growth in Ecommerce and Money Remittances market verticals
            resulting largely from the development of certain payment solutions for
            merchants and partners including betting merchants, new contracts and
            projects targeting the self-employed market and sharing economy partners as
            well as secular growth in some of our key categories.

        134.   Defendant Solonin is quoted in the 4Q18 and FY18 Financial Report as stating:

        This year we demonstrated outstanding performance, especially in our Payment
        Services business, which delivered 31% segment net revenue growth and 26%
        segment net profit growth, with growth rates accelerating throughout the year and
        significantly improving as compared to the trends we saw in 2016 and 2017.
        Moreover, we have reached an important milestone surpassing RUB 1 trillion in
        payment volume of our payment services business this year. I would like to
        highlight that the reacceleration of our payment services business was driven
        largely by the development of numerous new use cases that are well fitted to serve
        our users, merchants and partners including betting merchants, self-employed
        and sharing economy partners. Our growth was simultaneously underpinned by
        secular trends in our key markets demonstrating the adaptability and resilience of
        the payment ecosystem we have developed and will continue to develop further.



                                               51
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 55 of 115 PageID #: 445




                As we continued to benefit from the strong performance of the Payment
         Services segment, which remains a core part of our business, generating
         substantial cash flows, I believe we are well positioned to pursue our strategy and
         carry on our investments in the new business lines and projects… This year we
         have built a strong foundation for future growth, we are well positioned to
         continue building up our ecosystem, diversifying our operations, increasing the life
         cycle of our clients with an ultimate goal of securing the long-term growth
         prospects of our Company.

         135.    Also on March 28, 2019, Qiwi held its fourth quarter 2018 financial earnings call

  (“4Q18 Earnings Call”) to discuss its quarterly results with analysts. During the call, Defendant

  Solonin stated that:

               And in the fourth quarter, payment services segment demonstrated 35%
         segment net revenue and 28% segment net profit growth.

                                                ***
                 Our impressive growth was driven by strong performance in our key areas,
         payment services for betting related merchants, digital money remittances and
         projects we developed, self employed and B2B, B2C customers as well as by a
         more general expansion of our payments ecosystem.

                                                ***
         Our payment services segment volume increased by 31% to reach RUB329 billion,
         driven by significant growth in e-commerce and money remittance vertical,
         which grew 80% and 46% respectively. The growth was largely driven by the
         secular trends and development of our core categories, including sports based
         market, headed by our Football World Cup 2018 reinforced by the expansion of
         product offering for the betting merchant, to roll out our project we developed for
         our partners as part of our B2B, B2C strategy, development of self employed use
         cases and expansion of our B2B ecosystem.

         136.    Defendant Karavaev further stated during the 4Q18 Earnings Call:

         Fourth quarter 2018 total adjusted net revenue increased by 41% to reach RUB5.8
         billion, up from RUB4.1 billion in the fourth quarter of 2017. The increase was
         mainly driven by payment services and small and medium enterprises segment net
         revenue growth, slightly offset by negative net revenue contribution of Rocketbank
         segment.
                 Payment services segment net revenue increased 35% to reach RUB4.7
         billion to compare with 3.5 billion in the prior year. Payment Services payment
         adjusted net revenue increased 37% to RUB4.1 billion, up from RUB3 billion in
         the prior year. As a result of the net revenue growth in our ecommerce and money



                                                 52
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 56 of 115 PageID #: 446




         remittance verticals, which grew 54% and 37% respectively, offset by decline in
         net revenue in financial services vertical by 8%.
                 Our financial result in this segment was driven both by increase in
         volumes that [Defendant Solonin] just described and the improvement of the
         payment average net revenue yield by 7 basis points year-over-year, as a result of
         shift in product mix, offset by slight yield decline in most categories. Payments
         services other adjusted net revenue increased 26% to RUB623 million as compared
         to 495 million in the prior year.

         137.    The statements referenced in ¶¶ 132-36 supra regarding Qiwi’s revenue, profits,

  payment volumes, cash flows, “strong foundation,” and “growth” in “payment services” were

  materially false and/or misleading because they misrepresented and failed to disclose adverse facts

  pertaining to Qiwi’s business, operational and financial results, which were known to Defendants

  or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

  statements and/or failed to disclose that: (1) Qiwi’s lax identification requirements and payment

  processing controls were obfuscating illicit online betting transactions that were being made

  through its payment system; (2) then-current applicable Russian regulations increasing

  identification requirements for e-wallets and restricting transactions through illegal online betting

  merchants were having a negative impact on Qiwi’s revenue; (3) as a result, Qiwi would not be

  able to sustain its revenue levels without the use of its payment services by unlicensed betting

  merchants that violated applicable Russian regulations; and (4) Qiwi was putting the significant

  revenue from its legitimate transactions, including online gambling, at risk by not complying with

  the current applicable Russian regulations.

         138.    That same day, Qiwi filed its 2018 20-F with the SEC, which provided the

  Company’s 2018 financial statements and position. The 2018 20-F was signed by Defendant

  Solonin and contained signed certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”)

  by Defendants Solonin and Karavaev attesting to the accuracy of financial reporting, the disclosure




                                                   53
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 57 of 115 PageID #: 447




  of any material changes to the Company’s internal controls over financial reporting, and the

  disclosure of all fraud.

          139.    As to internal controls, the 2018 20-F stated that “management concluded that as

  of December 31, 2018, our internal control over financial reporting was effective.”

          140.    The statements referenced in ¶¶ 138-39 supra relating to Qiwi’s internal controls

  were materially false and/or misleading because they misrepresented and failed to disclose adverse

  facts pertaining to the Company’s business, operational and financial results, which were known

  to Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

  misleading statements and/or failed to disclose that: (1) Qiwi’s internal controls related to reporting

  and record-keeping were ineffective; (2) Qiwi was thus not meeting the CBR’s reporting and

  record-keeping requirements; (3) Qiwi’s lax identification requirements and payment processing

  controls were obfuscating illicit online betting transactions that were being made through its

  payment system; (4) as a result, Qiwi would not be able to pass an audit by the CBR, would be

  fined by the CBR, and would have its ability to make payments to foreign merchants and transfer

  money to pre-paid cards restricted by the CBR; and (5) as a result, Qiwi would no longer be in a

  prime position to process electronic bets in Russia and receive significant revenue from online

  gambling.

          141.    Furthermore, while the 2018 20-F discussed several “Risk Factors,” the Defendants

  failed to adequately warn investors that the following “Risk Factors” had already materialized at

  the time of the Annual Report.

          142.    First, with regard to “extensive government regulation,” the 2018 20-F warned that:

                  Both Qiwi Bank and Rapida LTD have been the subject of CBR
          investigations in the past that have uncovered various violations and deficiencies in
          relation to, among other things, reporting requirements, anti-money laundering,
          cybersecurity, compliance with applicable electronic payments thresholds



                                                    54
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 58 of 115 PageID #: 448




         requirements and other issues which we believe we have generally rectified. In the
         course of 2018, Qiwi Bank underwent a major scheduled audit by the CBR as part
         of its ongoing supervisory process, which resulted in CBR identifying a number of
         violations and imposing certain sanctions on us. The measures that the CBR has so
         far imposed on us in response have not had a significant impact on our operations
         and have been mostly lifted. We believe that we have remedied the violations and
         taken appropriate measures to ensure that we will not be in breach of such
         requirements going forward. However, there can be no assurance that additional
         sanctions will not be imposed on us as a result of such or any other findings and
         that we will not come under greater CBR scrutiny in connection with any perceived
         deficiencies in our past conduct, or that any currently planned or future inspections
         will not result in discovery of any significant or minor additional violations of
         various banking regulations, and what sanctions the CBR would choose to employ
         against us if this were to happen. Any such sanctions could have a material
         adverse effect on our business, financial condition and results of operations.

                                                 ***
         Any breach of applicable regulations could expose us to potential liability,
         including fines, prohibition to carry out certain transactions for a period of up to
         six months (or more in the event of repeated violations), the introduction of
         temporary administration by the CBR and in certain instances the revocation of our
         banking license.... For these reasons, any material breach of laws and regulations
         by Qiwi Bank or the revocation of its banking licenses could have a material
         adverse effect on our business, financial condition and results of operations.

         143.   Second, with regard to the “substantial portion of [Qiwi’s] revenues [derived] from

  merchants in the betting industry,” the 2018 20-F warned that:

                 We provide payment processing services to a number of merchants in the
         betting industry. Processing payments to such merchants constitutes approximately
         7.5% of our payment services segment payment volumes for the year ended
         December 31, 2017 and also represents a relatively significant portion of our
         revenues. Moreover, processing such payments generally carries higher margins
         than processing payments to merchants in most other market verticals that we serve,
         while the repayment of winnings also functions as one of the wallet reload channels
         contributing to the sustainability and attractiveness of our ecosystem. The betting
         industry is subject to extensive and actively developing regulation in Russia, as well
         as increasing government scrutiny. In particular, under amendments to the Russian
         betting laws introduced in 2014 (see “Regulation”), in order to engage in the betting
         industry, a bookmaker has to become a member of a self-regulated organization of
         bookmakers and abide by its rules, and any and all interactive bets may be only
         accepted through an Interactive Bets Accounting Center (TSUPIS) set up by a
         credit organization together with a self-regulated association of bookmakers. In
         2016 QIWI Bank established a TSUPIS together with one of the self -regulated
         associations of bookmakers in order to be able to accept such payments. If any of
         our merchants engaged in the betting industry is not able or willing to comply


                                                  55
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 59 of 115 PageID #: 449




         with the Russian betting legislation or if they decide to cease their operations in
         Russia for regulatory reasons or otherwise, we would have to discontinue servicing
         them and would lose the associated income. Moreover, if we are found to be in
         non-compliance with any of the requirements of the applicable legislation, we
         could not only become subject to fines and other sanctions.

         144.    The statements referenced in ¶¶ 142-43 supra relating to Qiwi’s compliance with

  application regulations were materially false and/or misleading because they misrepresented and

  failed to disclose adverse facts pertaining to the Company’s business, operational and financial

  results, which were known to Defendants or recklessly disregarded by them. Specifically,

  Defendants made false and/or misleading statements and/or failed to disclose that: (1) despite

  remedying violations discovered during the 2018 CBR audit, Qiwi was still not meeting the CBR’s

  reporting and record-keeping requirements; (2) Qiwi’s lax reporting and record-keeping was

  obfuscating illicit online betting transactions that were being made through its payment system;

  (3) as a result, Qiwi would not be able to pass an audit by the CBR, would be fined by the CBR,

  and would have its ability to make payments to foreign merchants and transfer money to pre-paid

  cards restricted by the CBR; (4) as a result, Qiwi would no longer be in a prime position to process

  electronic bets in Russia and receive significant revenue from online gambling; and (5) Qiwi was

  putting the significant revenue from its legitimate transactions, including online gambling, at risk

  by not complying with the current applicable Russian regulations.

         145.    Third, with regard to Qiwi’s “need to implement enhanced compliance processes,

  procedures and controls with respect to the rules and regulations that apply to [its] business,” the

  2018 20-F warned that:

                Following our acquisition of Rapida LTD in 2015, we have had to devote
         additional resources to enhance the compliance function within Rapida LTD,
         which, at the time of our acquisition, was deficient in several areas. As of the date
         of this annual report we continue to develop and integrate certain control
         procedures with respect to our new projects SOVEST and Tochka in order to
         maintain a comprehensive system of controls and procedures across our business.
         There can be no assurance, however, that that the measures we undertake will be


                                                  56
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 60 of 115 PageID #: 450




         sufficient to prevent significant deficiencies in the compliance procedures and
         internal controls of our new projects. Our failure to implement and maintain
         effective internal control over financial reporting could result in errors in our
         financial statements that could lead to a restatement of our financial statements,
         cause us to fail to meet our reporting obligations and cause investors to lose
         confidence in our reported financial information, which may result in a decline
         in the market price of our ADSs.

         146.    The statements referenced in ¶ 145 supra relating to Qiwi’s internal controls were

  materially false and/or misleading because they misrepresented and failed to disclose adverse facts

  pertaining to the Company’s business, operational and financial results, which were known to

  Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

  misleading statements and/or failed to disclose that: (1) Qiwi’s internal controls related to reporting

  and record-keeping were ineffective; (2) Qiwi was thus not meeting the CBR’s reporting and

  record-keeping requirements; (3) Qiwi’s lax identification requirements and payment processing

  controls were obfuscating illicit online betting transactions that were being made through its

  payment system; (4) as a result, Qiwi would not be able to pass an audit by the CBR, would be

  fined by the CBR, and would have its ability to make payments to foreign merchants and transfer

  money to pre-paid cards restricted by the CBR; and (5) as a result, Qiwi would no longer be in a

  prime position to process electronic bets in Russia and receive significant revenue from online

  gambling.

         First Quarter 2019 Financial Results

         147.    On May 16, 2019, Qiwi filed its financial results for the first quarter of 2019 (“1Q19

  Financial Report”) as Exhibit 99.1 to a Form 6-K, signed by Defendant Karavaev, touting:

         •    Total Adjusted Net Revenue (Total Segment Net Revenue) for the quarter
              ended March 31, 2019 was RUB 5,367 million ($82.9 million), an increase of
              31% compared with RUB 4,099 million in the prior year. The increase was
              mainly driven by Payment Services and CFS Segments Net Revenue growth,
              which was slightly offset by the negative Net Revenue contribution of
              Rocketbank Segment.



                                                    57
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 61 of 115 PageID #: 451




        •   Payment Services Segment Net Revenue for the quarter ended March 31, 2019
            was RUB 4,836 million ($74.7 million), an increase of 32% compared with
            RUB 3,668 million in the prior year.
        •   PS Payment [Processing Fees] Adjusted Net Revenue was RUB 4,175 million
            ($64.5 million), an increase of 30% compared with RUB 3,223 million in the
            prior year. PS Payment Adjusted Net Revenue growth was predominantly
            driven by a volume growth in the E-commerce and Money Remittance market
            verticals.
        •   For the quarter ended March 31, 2019, Payment Services Segment Net Profit
            was RUB 2,988 million ($46.2 million), an increase of 35% compared with
            RUB 2,209 million in the prior year driven by Payment Services Segment Net
            Revenue growth and certain expenses savings that will be caught up during the
            year.
        •   For the quarter ended March 31, 2019, Payment Services Segment payment
            volume was RUB 326.0 billion ($5.0 billion), an increase of 31% compared
            with RUB 249.2 billion in the prior year. The increase in payment volume was
            driven by growth in E-commerce and Money Remittances market verticals
            resulting largely from the development of certain payment solutions for
            merchants including betting merchants, new contracts and projects targeting
            the self-employed market as well as secular growth in some of our key
            categories.

        148.   Defendant Solonin is quoted in the 1Q19 Financial Report as stating:

        This quarter we continue to demonstrate strong performance, especially in our
        Payment Services business, which delivered 32% segment net revenue growth
        and 35% segment net profit growth. I would like to highlight that the performance
        of our payment services business continues to be driven predominantly by the
        development of our product proposition aimed at our user, merchant and
        partners including solutions for digital entertainment merchants, self-employed
        and sharing economy partners. Our growth is simultaneously underpinned by the
        secular trends in our key markets demonstrating the adaptability and resilience of
        the payment ecosystem we have developed so far and aim to develop further.
                As we continued to benefit from the strong performance and substantial
        cash flows generated by the Payment Services segment, which remains a core
        part of our business, I believe we are well positioned to pursue our strategy and
        carry on our investments in the new projects. We are well positioned to continue
        building up our ecosystem, diversifying our operations and increasing the life cycle
        of our clients with an ultimate goal of securing the long-term growth prospects of
        our Company.




                                                58
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 62 of 115 PageID #: 452




          149.   That same day, Qiwi held its first quarter 2019 financial earnings call (“1Q19

  Earnings Call”) to discuss its quarterly results with analysts. During the call, Defendant Solonin

  stated that:

          This quarter we demonstrated continued solid performance of our operating
          service business, delivered 32% segment net revenue and 35% segment net profit
          growth, setting up a strong start of the year.
                 Our growth was driven by robust performance of our key areas; payment
          services for betting-related merchants, digital money remittances, and projects we
          developed for self-employed and B2B B2C customers, as well as by a general
          expansion of our payment ecosystem. Glad to acknowledge that the continued
          strong performance of payment service business provides stable foundation for
          future growth.
                                                ***
          For the first quarter of 2019, our payment services segment volume increased by
          31% to reach RUB326 billion, driven by the significant growth in e-commerce
          and money remittance verticals which grew 79% and 36% respectively.
                                                ***
                 Strong growth in our key market verticals converted into robust payment
          services segment net revenue growth, and together with our SME and the CSS
          segments contributed to the overall robust performance of our business.

          150.   Defendant Karavaev added to the 1Q19 Earnings Call that:

          First quarter 2019 total adjusted net revenue increased by 31% to reach RUB5.4
          billion, up from RUB4.1 billion in the first quarter of 2018. This increase was
          mainly driven by payment services and consumer financial services segment net
          revenue growth, slightly offset by negative net revenue contribution of Rocketbank
          segment.
                  Payment services segment net revenue increased 32% to reach RUB4.8
          billion compared to RUB3.7 billion in the prior year. Payments services [] adjusted
          net revenue increased 30% to RUB4.2 billion, up from RUB3.2 billion in the prior
          year, a result of the net share revenue growth in our e-commerce and money
          remittance verticals which grew 40% and 33% respectively, partially offset by a
          slight decline in net revenue and other verticals. Our financial results in this
          segment were predominantly driven by an increase in the volume as [Defendant
          Solonin] just described.

          151.   Defendant Solonin also stated during the 1Q19 Earnings Call that:




                                                  59
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 63 of 115 PageID #: 453




         This quarter we demonstrated continued solid performance of our operating
         service business, delivered 32% segment net revenue and 35% segment net profit
         growth, setting up a strong start of the year.
                Our growth was driven by robust performance of our key areas; payment
         services for betting-related merchants, digital money remittances, and projects we
         developed for self-employed and B2B B2C customers, as well as by a general
         expansion of our payment ecosystem. Glad to acknowledge that the continued
         strong performance of payment service business provides stable foundation for
         future growth.
                                                 ***
         For the first quarter of 2019, our payment services segment volume increased by
         31% to reach RUB326 billion, driven by the significant growth in e-commerce
         and money remittance verticals which grew 79% and 36% respectively.
                                                 ***
                Strong growth in our key market verticals converted into robust payment
         services segment net revenue growth, and together with our SME and the CSS
         segments contributed to the overall robust performance of our business.

         152.    The statements referenced in ¶¶ 147-51 supra relating to Qiwi’s revenue, profits,

  payment volumes, and “growth” in “payment services for betting” were materially false and/or

  misleading because they misrepresented and failed to disclose adverse facts pertaining to Qiwi’s

  business, operational and financial results, which were known to Defendants or recklessly

  disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

  failed to disclose that: (1) Qiwi’s lax identification requirements and payment processing controls

  were obfuscating illicit online betting transactions that were being made through its payment

  system; (2) then-current applicable Russian regulations increasing identification requirements for

  e-wallets and restricting transactions through illegal online betting merchants were having a

  negative impact on Qiwi’s revenue; (3) as a result, Qiwi would not be able to sustain its revenue

  levels without the use of its payment services by unlicensed betting merchants that violated

  applicable Russian regulations; and (4) Qiwi was putting the significant revenue from its legitimate




                                                  60
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 64 of 115 PageID #: 454




  transactions, including online gambling, at risk by not complying with the current applicable

  Russian regulations.

         153.    In addition, in response to a question from analyst Maria Sukhanova with BCS

  Global Markets about “a draft bill approved in the first, about varying market and about putting

  stricter rules into play,” Defendant Solonin stated that:

                 And on the regulatory part, I mean we - I mean first of all, it’s not something
         that all the kind of rumors and the regulation that we’re discussing now. We’re
         aware of that, so we are actually working together with the regulators and are doing
         additional perspective that given our scale and market partition, any new regulation
         rules will be basically positive for us, we feel the markets in the way and we will
         be in a position to kind of extend our figures.

         154.    The statements referenced in ¶ 153 supra relating to the impact of the “draft

  bill…putting stricter rules into play” were materially false and/or misleading because they

  misrepresented and failed to disclose adverse facts pertaining to Qiwi’s business, operational and

  financial results, which were known to Defendants or recklessly disregarded by them. Specifically,

  Defendants made false and/or misleading statements and/or failed to disclose that: (1) Qiwi was

  not meeting the CBR’s reporting and record-keeping requirements; (2) Qiwi’s lax reporting and

  record-keeping was obfuscating illicit online betting transactions that were being made through its

  payment system; (3) as a result, Qiwi would not be able to pass an audit by the CBR, would be

  fined by the CBR, and would have its ability to make payments to foreign merchants and transfer

  money to pre-paid cards restricted by the CBR; and (4) as a result, Qiwi would no longer be in a

  prime position to process electronic bets in Russia and receive significant revenue from online

  gambling.




                                                   61
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 65 of 115 PageID #: 455




         Second Quarter 2019 Financial Results

         155.    On August 19, 2019, Qiwi filed its financial results for the second quarter of 2019

  (“2Q19 Financial Report”) as Exhibit 99.1 to a Form 6-K, signed by Defendant Poshmorga,

  providing in relevant part:

         •   Total Adjusted Net Revenue (Total Segment Net Revenue) for the quarter
             ended June 30, 2019 was RUB 5,563 million ($88.2 million), an increase of
             23% compared with RUB 4,510 million in the prior year. The increase was
             mainly driven by Payment Services and CFS Segments Net Revenue growth,
             which was partially offset by the decline in the SME Segment Net Revenue as
             well as negative Net Revenue contribution of Rocketbank Segment.
         •   Payment Services Segment Net Revenue for the quarter ended June 30, 2019
             was RUB 5,158 million ($81.8 million), an increase of 35% compared with
             RUB 3,832 million in the prior year.
         •   PS Payment [Processing Fees] Adjusted Net Revenue was RUB 4,412 million
             ($70.0 million), an increase of 31% compared with RUB 3,362 million in the
             prior year. PS Payment Adjusted Net Revenue growth was predominantly
             driven by a volume growth in the E commerce, Financial Services and Money
             Remittance market verticals partially offset by the decline of the Payment
             Average Adjusted Net Revenue Yield.
         •   For the quarter ended June 30, 2019, Adjusted Net Profit (Total Segment Net
             Profit) was RUB 1,965 million ($31.2 million), an increase of 125% compared
             with RUB 872 million in the prior year. The growth of Adjusted Net Profit was
             primarily driven by the same factors impacting Adjusted EBITDA as well as by
             a significantly smaller net foreign exchange loss as compared to the same period
             in the prior year.
         •   For the quarter ended June 30, 2019, Payment Services Segment Net Profit was
             RUB 3,206 million ($50.8 million), an increase of 42% compared with RUB
             2,250 million in the prior year driven by Payment Services Segment Net
             Revenue growth. Certain expenses that were postponed this quarter will be
             incurred in the second half of the year.
         •   For the quarter ended June 30, 2019, Payment Services Segment payment
             volume was RUB 370.8 billion ($5.9 billion), an increase of 41% compared
             with RUB 262.8 billion in the prior year. The increase in payment volume was
             driven by growth in E-commerce, Financial Services and Money Remittances
             market verticals resulting largely from the development of certain payment
             solutions for merchants including betting merchants, new contracts and new
             projects targeting the self-employed market as well as secular growth in some
             of our key categories.

         156.    Defendant Solonin is quoted in the 2Q19 Financial Report as stating:


                                                 62
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 66 of 115 PageID #: 456




         This quarter we continue to demonstrate exceptional performance, especially in
         our Payment Services business, which delivered 35% segment net revenue growth
         and 42% segment net profit growth. I am glad to say that the performance of our
         payment services business continues to be driven predominantly by the expansion
         and enhancement of the product proposition we offer to our users, merchants
         and partners including solutions for digital entertainment merchants, self-
         employed and sharing economy partners. Our growth is simultaneously
         underpinned by the secular trends in our key markets. Our results clearly emphasize
         the value and relevance of the payment ecosystem we have developed so far and
         aim to develop further.
                 As we continue to benefit from the strong performance and substantial
         cash flows generated by the Payment Services segment, which remains a core
         part of our business, we proceed with pursuing our strategy, building up our
         payment and financial services ecosystem and investing in the development of the
         new products and projects. We see many opportunities both in the payment space
         and in the adjacent markets and I believe we are well positioned to continue
         strengthening our ecosystem and increasing the life cycle of our clients with an
         ultimate goal of securing the long-term growth prospects of our Company.

         157.   That same day, Qiwi held its second quarter 2019 financial earnings call (“2Q19

  Earnings Call”) to discuss its quarterly results with analysts. Defendant Solonin discussed the

  Company’s revenue growth, stating in relevant part:

         This quarter, we have demonstrated exceptional performance. Our Payment
         Services business delivered 35% segment net revenue and 42% segment net profit
         growth securing strong results for the first half of 2019. Our growth was driven
         by the robust performance in our key strategic streams, Payment Services for
         digital entertainment merchants, digital money remittances and projects to
         develop for self-employed and sharing economy partners as well as by the general
         expansion of our payment ecosystem.
                                               ***
                Second quarter 2019 total adjusted net revenue increased by 23% to reach
         RUB5.6 billion, up from RUB4.5 billion in the second quarter of 2018. The
         increase was mainly driven by Payment Services and Consumer Financial Services
         segment net revenue growth.

         158.   Defendant Protopopov went on to add during the 2Q19 Earnings Call:

         For the second quarter 2019, our Payment Service segment volume increased by
         41% to reach RUB371 billion driven by significant growth in E-commerce,
         Financial Services and Money Remittance vertical, which grew 74%, 52% and
         43%, respectively. The growth in E-commerce and Money Remittance verticals
         was largely driven by the development of our key streams, mainly digital



                                                 63
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 67 of 115 PageID #: 457




         entertainment, self-employed and sharing economy partners, where we’re able to
         expand our partner and merchant network, build up our relations with our existing
         partners and expand our product offering.
                                                 ***
                 Payment Service segment net revenue increased 35% to reach RUB5.2
         billion compared to RUB3.8 billion in the prior year. Payment Service adjustment
         net revenue increased 31% to RUB4.4 billion, up from RUB3.4 billion in the prior
         year as a result of the net revenue growth in our Money Remittance and E-
         commerce verticals, which grew 73% and 25%, respectively, partially offset by a
         slight decline in net revenue in other verticals. Our financial results in this
         segment were predominantly driven by increasing volumes.

         159.      Defendant Poshmorga also addressed Qiwi’s quarterly profit during the 2Q19

  Earnings Call:

         [P]rofit operating performance of our Payment Services business has continued
         to generate substantial cash flows, supported our investments in the development
         of our new projects.
                                                 ***
         Payment Services segment net profit increased 42% to RUB3.2 billion compared
         with RUB2.3 billion in the prior year driven primarily by Payment Services
         segment net revenue growth and certain expenses that we performed and will be
         caught up during the year.

         160.      Analyst Chris Kennedy with William Blair inquired about Qiwi’s ability to achieve

  its mid-term guidance during the 2Q19 Earnings Call. Defendant Kiseleva responded by saying:

         [W]e are on a new track to achieve the guidance that we have provided during our
         Investor Day. We are well on with the Payment Services business over-performing
         our current expectations. We reiterate the mid-term guidance no change to that
         yet, but we believe that we are on a good track with our 3 main streams. And
         definitely, as we have already said, the core of the results and the core of the
         increase in the scale of business and net profit, both net revenue, and net profit
         guidance lies within the growth of the Payment Services business.

         161.      The statements referenced in ¶¶ 155-60 supra relating to Qiwi’s revenue, profits,

  payment volumes, “growth” in “Payment Services,” and guidance were materially false and/or

  misleading because they misrepresented and failed to disclose adverse facts pertaining to Qiwi’s

  business, operational and financial results, which were known to Defendants or recklessly



                                                  64
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 68 of 115 PageID #: 458




  disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

  failed to disclose that: (1) Qiwi’s lax identification requirements and payment processing controls

  were obfuscating illicit online betting transactions that were being made through its payment

  system; (2) then-current applicable Russian regulations increasing identification requirements for

  e-wallets and restricting transactions through illegal online betting merchants were having a

  negative impact on Qiwi’s revenue; (3) as a result, Qiwi would not be able to sustain its revenue

  levels without the use of its payment services by unlicensed betting merchants that violated

  applicable Russian regulations; and (4) Qiwi was putting the significant revenue from its legitimate

  transactions, including online gambling, at risk by not complying with the current applicable

  Russian regulations.

         162.    Analyst Chris Kennedy with William Blair inquired about Qiwi’s ability to achieve

  its mid-term guidance during the 2Q19 Earnings Call. Defendant Kiseleva responded by saying:

         [W]e are on a new track to achieve the guidance that we have provided during our
         Investor Day. We are well on with the Payment Services business over-performing
         our current expectations. We reiterate the mid-term guidance no change to that
         yet, but we believe that we are on a good track with our 3 main streams. And
         definitely, as we have already said, the core of the results and the core of the
         increase in the scale of business and net profit, both net revenue, and net profit
         guidance lies within the growth of the Payment Services business.

         163.    Also during the 2Q19 Earnings Call, Defendant Protopopov had the following

  exchange with analyst Sveta Sukhanova with Sberbank:

         Sukhanova: [H]ow Money Rem are affected by the betting revenues and that kind
                    of acceleration of Money Rem, I would think about payout, about self-
                    employed, etcetera. But yes, is that kind of Money Rem acceleration
                    somehow connected with the betting business and with the payouts to
                    them from the betting business to the wallet that people forward to –
                    using the same peer-to-peer money transfer, etcetera, etcetera? So the
                    question is it somehow connected with betting businesses now?

         Protopopov: It is partially connected with the betting businesses as well, because
                   part of the payout is going directly to the bank card is going to the
                   Money Rem, while the volume that is going to the payout to the wallet


                                                  65
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 69 of 115 PageID #: 459




                     is not reflected in our volumes of the category since its top-up – part of
                     our wallet top-up. So it’s partially connected, but the main growth of
                     this category is driven by other factors, as I already mentioned and the
                     [indiscernible] is not big.

         Sukhanova: Very clear. Thank you very much. And what about e-commerce
                   revenue slowdown?

         Protopopov: Actually, the main reason is the high base in the last year because
                   of the World Cup and the high betting volumes on this period last
                   year.

         164.    Later during the 2Q19 Earnings Call, in response to a question from analyst Andrey

  Pavlov-Rusinov wondering with regard to the “25% year-on-year growth in net revenues there,

  what is growing faster, the betting, revenues or the rest of the e-commerce,” Defendant Protopopov

  stated that “regarding the e-commerce category, betting has more or less the same growth rate as

  other parts of this business.”

         165.    The statements referenced in ¶¶ 162-64 supra relating to the “betting volumes” and

  “betting” revenues were materially false and/or misleading because they misrepresented and failed

  to disclose adverse facts pertaining to Qiwi’s business, operational and financial results, which

  were known to Defendants or recklessly disregarded by them. Specifically, Defendants made false

  and/or misleading statements and/or failed to disclose that Qiwi’s lax reporting and record-keeping

  was obfuscating illicit online betting transactions that were being made through its payment

  system.

         Third Quarter 2019 Financial Results

         166.    On November 20, 2019, Qiwi filed its financial results for the third quarter of 2019

  (“3Q19 Financial Report”) as Exhibit 99.1 to a Form 6-K, signed by Defendant Kiseleva, touting:

         •   Total Adjusted Net Revenue (Total Segment Net Revenue) for the quarter
             ended September 30, 2019 was RUB 5,993 million ($93.0 million), an increase
             of 15% compared with RUB 5,230 million in the prior year. The increase was
             mainly driven by Payment Services and CFS Segments Net Revenue growth,



                                                  66
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 70 of 115 PageID #: 460




            which was partially offset by the decline in the SME Segment Net Revenue as
            well as negative Net Revenue contribution of Rocketbank Segment.
        •   Payment Services Segment Net Revenue for the quarter ended September 30,
            2019 was RUB 5,484 million ($85.1 million), an increase of 29% compared
            with RUB 4,257 million in the prior year.
        •   PS Payment [Processing Fees] Adjusted Net Revenue was RUB 4,676 million
            ($72.6 million), an increase of 27% compared with RUB 3,668 million in the
            prior year. PS Payment Adjusted Net Revenue growth was predominantly
            driven by volume growth in E-commerce, Financial Services and Money
            Remittance market verticals partially offset by a slight decline in the Payment
            Average Adjusted Net Revenue Yield.
        •   For the quarter ended September 30, 2019, Adjusted Net Profit (Total Segment
            Net Profit) was RUB 1,893 million ($29.4 million), an increase of 62%
            compared with RUB 1,170 million in the prior year. The growth of Adjusted
            Net Profit was primarily driven by the same factors impacting Adjusted
            EBITDA as well as by a net foreign exchange gain as compared to the net
            foreign exchange loss for the same period in the prior year.
        •   For the quarter ended September 30, 2019, Payment Services Segment Net
            Profit was RUB 3,259 million ($50.6 million), an increase of 31% compared
            with RUB 2,487 million in the prior year driven by Payment Services Segment
            Net Revenue slightly offset by growth of payroll, compensation to employees
            and related taxes (excluding effect of share based payments).
        •   For the quarter ended September 30, 2019, Payment Services Segment
            payment volume was RUB 391.3 billion ($6.1 billion), an increase of 32%
            compared with RUB 297.1 billion in the prior year. The increase in payment
            volume was driven by growth in Ecommerce, Financial Services and Money
            Remittances market verticals resulting largely from the development of
            certain payment solutions for merchants including betting merchants, new
            contracts and new projects targeting the self-employed market as well as secular
            growth in some of our key categories.

        167.   Defendant Solonin is quoted in the 3Q19 Financial Report as saying:

        This quarter we continue to demonstrate robust performance, especially in our
        Payment Services business, which delivered 29% segment net revenue growth
        and 31% segment net profit growth. The performance of our payment services
        business continues to be driven predominantly by the expansion and enhancement
        of the product proposition we offer to our users, merchants and partners
        underpinned by the secular trends in our key markets. Our results clearly
        emphasize the value and relevance of the payment ecosystem we have developed
        so far and aim to develop further.
        As we continue to benefit from the strong performance and substantial cash flows
        generated by the Payment Services segment, which remains a core part of our
        business, we proceed with pursuing our strategy of building up our payment and


                                                67
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 71 of 115 PageID #: 461




         financial services ecosystem and investing in the development of new products and
         projects, the majority of which also demonstrate improving operating and financial
         performance. We see many opportunities both in the payment space and in the
         adjacent markets and I believe we are well positioned to continue strengthening our
         ecosystem with the ultimate goal of securing a long-term growth prospects.

         168.    That same day, Qiwi held its third quarter 2019 financial earnings call (“3Q19

  Earnings Call”) to discuss its quarterly results with analysts. Defendant Solonin began the

  discussion stating:

         This quarter, we have demonstrated robust performance. Our Payment Services
         business delivered 29% segment net revenue and 31% segment net profit growth
         securing strong results for nine months of 2019. Our growth was driven by solid
         performance of our key streams, Payment Services for digital entertainment
         merchants, digital money remittances and projects we developed for self-
         employed and sharing economy partners.
                                                ***
                Moreover, significant cash flows that are generated by our Payment
         Services business allow us to invest in the new products and projects in financial
         and payments spaces, in order to secure the long-term growth prospects of our
         Company.
                                                ***
         Third quarter of 2019 total adjusted net revenue increased by 15% to reach RUB6
         billion, up from RUB5.2 billion in the third quarter of 2018. The increase was
         mainly driven by Payment Services and Consumer Financial Services segments'
         net revenue growth.
         169.    Defendant Protopopov added:

         For the third quarter of 2019, our Payment Services segment volume increased by
         32% to reach RUB391 billion driven by significant growth in the E-commerce,
         Financial Services, and Money Remittance vertical which grew 56%, 37% and
         33% respectively.
                 The growth in the E-commerce and Money Remittance vertical were
         largely driven by the development of our key streams, mainly the digital
         entertainment, self-employed and sharing economy partners, where we were able
         to expand our partner and merchant network, build up our relations with our
         existing partners and expand our product offering. This growth was reinforced by
         secular market trends towards the digitalization of payment in our key regions.
                                                ***
         Payment Services segment net revenue increased 29% to reach RUB5.5 billion
         compared to RUB4.3 billion in the prior year. Payment Services payment adjusted


                                                 68
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 72 of 115 PageID #: 462




         net revenue increased 28% to RUB4.7 billion, up from RUB3.7 billion in the prior
         year, primarily as a result of the net revenue growth in our Money Remittance,
         E-commerce and Financial Service vertical, which grew 33%, 30% and 19%
         respectively.
                Our financial results in this segment were predominantly driven by the
         increase in volumes.

         170.    The statements referenced in ¶¶ 166-69 supra relating to Qiwi’s revenue, profits,

  payment volumes, cash flows, and “growth” in “Payment Services” were materially false and/or

  misleading because they misrepresented and failed to disclose adverse facts pertaining to Qiwi’s

  business, operational and financial results, which were known to Defendants or recklessly

  disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

  failed to disclose that: (1) Qiwi’s lax identification requirements and payment processing controls

  were obfuscating illicit online betting transactions that were being made through its payment

  system; (2) then-current applicable Russian regulations increasing identification requirements for

  e-wallets and restricting transactions through illegal online betting merchants were having a

  negative impact on Qiwi’s revenue; (3) as a result, Qiwi would not be able to sustain its revenue

  levels without the use of its payment services by unlicensed betting merchants that violated

  applicable Russian regulations; and (4) Qiwi was putting the significant revenue from its legitimate

  transactions, including online gambling, at risk by not complying with the current applicable

  Russian regulations.

         171.    During the call, in response to a question from analyst Svetlana Sukhanova with

  Sberbank about “the performance of betting-related revenues in Q3” which “are recorded on this

  kind of E-commerce line,” Defendant Solonin stated that:

         On the betting revenues, we are not growing at the same pace of course as the
         previous year. So now betting revenues are more or less in line with the budget,
         but not growing as fast anymore as it was previous year. That’s what I can say.




                                                  69
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 73 of 115 PageID #: 463




         172.    The statements referenced in ¶ 171 supra relating to “betting revenues” were

  materially false and/or misleading because they misrepresented and failed to disclose adverse facts

  pertaining to Qiwi’s business, operational and financial results, which were known to Defendants

  or recklessly disregarded by them. Specifically, Defendants made false and/or misleading

  statements and/or failed to disclose that Qiwi’s lax reporting and record-keeping was obfuscating

  illicit online betting transactions that were being made through its payment system.

         Fourth Quarter and Fiscal Year 2019 Financial Results

         173.    On March 24, 2020, Qiwi filed its financial results for the fourth quarter of 2019

  and full year ended December 31, 2019 (“4Q19 and FY19 Financial Report”) as Exhibit 99.1 to a

  Form 6-K, signed by Defendant Kiseleva. Regarding Qiwi’s 4Q19 financial results, the Report

  provided in relevant part:

         •   Total Adjusted Net Revenue (Total Segment Net Revenue) for the quarter
             ended December 31, 2019 was RUB 6,253 million ($101.0 million), an
             increase of 7% compared with RUB 5,818 million in the prior year. The
             increase was mainly driven by Payment Services (PS) and Consumer Financial
             Services (CFS) Segments Net Revenue growth, which was partially offset by
             the decline in the Small and Medium Enterprises (SME) Segment Net Revenue.
         •   Payment Services Segment Net Revenue for the quarter ended December 31,
             2019 was RUB 5,487 million ($88.6 million), an increase of 16% compared
             with RUB 4,741 million in the prior year.
         •   PS Payment [Processing Fees] Adjusted Net Revenue was RUB 4,840 million
             ($78.2 million), an increase of 18% compared with RUB 4,118 million in the
             prior year. PS Payment Adjusted Net Revenue growth was predominantly
             driven by volume growth in E-commerce, Money Remittance and Financial
             Services market verticals partially offset by a slight decline in the Payment
             Average Adjusted Net Revenue Yield driven predominantly by a decline in E-
             commerce category adjusted net revenue yield resulting from changing product
             mix.
         •   For the quarter ended December 31, 2019, Adjusted Net Profit (Total Segment
             Net Profit) was RUB 1,168 million ($18.9 million), an increase of 15%
             compared with RUB 1,014 million in the fourth quarter of the prior year. The
             growth of Adjusted Net Profit was primarily driven by the same factors
             impacting Adjusted EBITDA as well as by a decrease in net foreign exchange
             loss1 as compared to the same period in the prior year.


                                                  70
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 74 of 115 PageID #: 464




         •   For the quarter ended December 31, 2019, Payment Services Segment Net
             Profit was RUB 2,652 million ($42.8 million), an increase of 3% compared
             with RUB 2,584 million in the prior year driven by Payment Services Segment
             Net Revenue growth offset by growth of payroll, compensation to employees
             and related taxes (excluding effect of share-based payments) as well as by
             growth in marketing and advertising expenses.
         •   For the quarter ended December 31, 2019, Payment Services Segment payment
             volume was RUB 400.5 billion ($6.5 billion), an increase of 22% compared
             with RUB 328.9 billion in the prior year. The increase in payment volume was
             driven by growth in Ecommerce, Money Remittances and Financial Services
             market verticals resulting largely from the development of certain payment
             solutions for merchants including betting merchants, new contracts and new
             projects targeting the self-employed market.

         174.    Regarding Qiwi’s FY19 financial results, the 4Q19 and FY19 Financial Report

  provided in relevant part:

         •   Total Adjusted Net Revenue (Total Segment Net Revenue) for the year ended
             December 31, 2019 was RUB 23,176 million ($374.4 million), an increase of
             18% compared with RUB 19,657 million in the prior year. The increase was
             mainly driven by Payment Services and CFS Segments Net Revenue growth
             partially offset by the decline in the SME Segment Net Revenue as well as
             negative Net Revenue contribution of Rocketbank Segment.
         •   Payment Services Segment Net Revenue for the year ended December 31, 2019
             was RUB 20,965 million ($338.7 million), an increase of 27% compared with
             RUB 16,497 million in the prior year.
         •   PS Payment [Processing Fees] Adjusted Net Revenue was RUB 18,103
             million ($292.4 million), an increase of 26% compared with RUB 14,370
             million in the prior year. PS Payment Adjusted Net Revenue growth was
             predominantly driven by volume growth in the E-commerce, Financial
             services and Money Remittance market verticals slightly offset by a decrease
             in Payment Average Adjusted Net Revenue Yield driven predominantly by a
             decline in E-commerce category adjusted net revenue yield resulting from
             changing product mix.
         •   For the year ended December 31, 2019, Adjusted Net Profit (Total Segment
             Net Profit) was RUB 6,679 million ($107.9 million), an increase of 61%
             compared with RUB 4,137 million in the prior year. The growth of Adjusted
             Net Profit was primarily driven by the same factors impacting Adjusted
             EBITDA as well as a decrease in net foreign exchange loss2 as compared to the
             same period in the prior year offset by an increase in income tax expense.
         •   For the year ended December 31, 2019, Payment Services Segment Net Profit
             was RUB 12,105 million ($195.5 million), an increase of 27% compared with
             RUB 9,529 million in the prior year driven by Payment Services Segment Net


                                                71
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 75 of 115 PageID #: 465




             Revenue growth and slightly offset by an increase in compensation to
             employees and related taxes (excluding effect of share-based payments) as well
             as depreciation and amortization resulting from the adoption of IFRS 16.
         •   For the year ended December 31, 2019, Payment Services Segment payment
             volume was RUB 1,489 billion ($24.0 billion), an increase of 31% compared
             with RUB 1,138 billion in the prior year. The increase in payment volume was
             driven by growth in Ecommerce, Money Remittances and Financial Services
             market verticals resulting largely from the development of certain payment
             solutions for merchants and partners including betting merchants, new
             contracts and projects targeting the self-employed market and sharing economy
             partners as well as secular growth in some of our key categories.

         175.    Defendant Kim is quoted in the 4Q19 and FY19 Financial Report as touting:

         In 2019, we demonstrated outstanding performance, especially in our Payment
         Services business, which delivered 27% segment net revenue and segment net
         profit growth year over year. The performance of our payment services business
         was driven predominantly by the expansion and enhancement of the product
         proposition we offer to our users, merchants and partners underpinned by the
         secular trends in our key markets, the latter, however, have started to decelerate
         towards the end of the fourth quarter of 2019. This year we have processed close
         to 1.5 trillion rubles in cash and electronic payments, increasing our turnover by
         almost one third…. Our results clearly emphasize the value and relevance of the
         payment ecosystem we have developed so far and aim to develop further.
                                                ***
         [W]e continue to optimize our operations and implement stricter cost controls and
         we see the majority of the projects that we have been investing in demonstrate
         improving operating and financial performance[.]

         176.    The statements referenced in ¶¶ 173-75 supra relating to Qiwi’s revenue, profits,

  payment volumes, cash flows, and growth in “Payment Services” were materially false and/or

  misleading because they misrepresented and failed to disclose adverse facts pertaining to Qiwi’s

  business, operational and financial results, which were known to Defendants or recklessly

  disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

  failed to disclose that: (1) Qiwi’s lax identification requirements and payment processing controls

  were obfuscating illicit online betting transactions that were being made through its payment

  system; (2) then-current applicable Russian regulations increasing identification requirements for




                                                  72
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 76 of 115 PageID #: 466




  e-wallets and restricting transactions through illegal online betting merchants were having a

  negative impact on Qiwi’s revenue; (3) as a result, Qiwi would not be able to sustain its revenue

  levels without the use of its payment services by unlicensed betting merchants that violated

  applicable Russian regulations; and (4) Qiwi was putting the significant revenue from its legitimate

  transactions, including online gambling, at risk by not complying with the current applicable

  Russian regulations.

         177.    That same day, Qiwi filed its 20-F Annual Report for the year ended December 31,

  2019 (the “2019 20-F”) with the SEC, which provided the Company’s 2019 financial statements

  and position. The 2019 20-F was signed by Defendant Kim and contained signed SOX

  certifications by Defendants Kim and Kiseleva attesting to the accuracy of financial reporting, the

  disclosure of any material changes to the Company’s internal controls over financial reporting,

  and the disclosure of all fraud.

         178.    As to internal controls, the 2019 20-F stated that “management concluded that as

  of December 31, 2019, our internal control over financial reporting was effective.”

         179.    The statements referenced in ¶¶ 177-78 supra relating to Qiwi’s internal controls

  were materially false and/or misleading because they misrepresented and failed to disclose adverse

  facts pertaining to the Company’s business, operational and financial results, which were known

  to Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

  misleading statements and/or failed to disclose that: (1) Qiwi’s internal controls related to reporting

  and record-keeping were ineffective; (2) Qiwi was thus not meeting the CBR’s reporting and

  record-keeping requirements; (3) Qiwi’s lax identification requirements and payment processing

  controls were obfuscating illicit online betting transactions that were being made through its

  payment system; (4) as a result, Qiwi would not be able to pass an audit by the CBR, would be




                                                    73
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 77 of 115 PageID #: 467




  fined by the CBR, and would have its ability to make payments to foreign merchants and transfer

  money to pre-paid cards restricted by the CBR; and (5) as a result, Qiwi would no longer be in a

  prime position to process electronic bets in Russia and receive significant revenue from online

  gambling.

         180.    Furthermore, while the 2019 20-F discussed several “Risk Factors,” the Defendants

  failed to adequately warn investors that the following “Risk Factors” had already materialized at

  the time of the annual report.

         181.    First, with regard to “Qiwi Bank and other Russian banks and credit organizations

  operat[ing] in a highly regulated environment and increased regulatory scrutiny,” the 2019 20-F

  warned that:

                 Both Qiwi Bank and Rapida LTD have been the subject of CBR
         investigations in the past that have uncovered various violations and deficiencies in
         relation to, among other things, reporting requirements, anti-money laundering,
         cybersecurity, compliance with applicable electronic payments thresholds
         requirements and other issues which we believe we have generally rectified. In the
         course of 2018, Qiwi Bank underwent a major scheduled audit by the CBR as part
         of its ongoing supervisory process, which resulted in CBR identifying a number of
         violations and imposing certain sanctions on us. The measures that the CBR has so
         far imposed on us in response have not had a significant impact on our operations
         and have been mostly lifted. We believe that we have remedied the violations and
         taken appropriate measures to ensure that we will not be in breach of such
         requirements going forward. However, there can be no assurance that additional
         sanctions will not be imposed on us as a result of such or any other findings and
         that we will not come under greater CBR scrutiny in connection with any perceived
         deficiencies in our past conduct, or that any currently planned or future inspections
         will not result in discovery of any significant or minor additional violations of
         various banking regulations, and what sanctions the CBR would choose to employ
         against us if this were to happen. Any such sanctions could have a material
         adverse effect on our business, financial condition and results of operations.
                                                  ***
         Any breach of applicable regulations could expose us to potential liability,
         including fines, prohibition to carry out certain transactions for a period of up to
         six months (or more in the event of repeated violations), the introduction of
         temporary administration by the CBR and in certain instances the revocation of our
         banking license. ... For these reasons, any material breach of laws and regulations



                                                  74
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 78 of 115 PageID #: 468




         by Qiwi Bank or the revocation of its banking licenses could have a material
         adverse effect on our business, financial condition and results of operations.

         182.   Second, with regard to the substantial portion of [Qiwi’s] revenues [derived] from

  merchants in the betting industry,” the 2019 20-F warned that:

                 We provide payment processing and acquiring services to a number of
         merchants in the betting industry. Processing payments to such merchants
         constituted approximately 9.5%, 15.5% and 21.6% of our payment services
         segment payment volume for the periods ended December 31, 2017, December 31,
         2018 and December 31, 2019 respectively. These volumes are included in our E-
         commerce market vertical. Processing payments for this category of merchants
         generally carries higher average margins then processing payments to merchants in
         most other market verticals that we serve and corresponded to a significant part of
         our revenues in our payment services segment in 2019. We also provide winning
         repayment services to such merchants including processing of winnings to banking
         cards that is included in our Money Remittances market vertical and repayment of
         winnings to QIWI Wallets that is not included in our payment volume. Moreover,
         the repayment of winnings by such merchants to the customers’ QIWI Wallets
         serves as an important and economically beneficial reload channel and new
         customer acquisition tool, contributing to the sustainability and attractiveness of
         our ecosystem. Our operating results will continue to depend on merchants in the
         betting industry and their use of our services for the foreseeable future. The betting
         industry is subject to extensive and actively developing regulation in Russia, as well
         as increasing government scrutiny. Under amendments to the Russian betting laws
         introduced in 2014 (see “Regulation”), in order to engage in the betting industry, a
         bookmaker has to become a member of a self-regulated organization of bookmakers
         and abide by its rules, and any and all interactive bets may be only accepted through
         an Interactive Bets Accounting Center (TSUPIS) set up by a credit organization
         together with a self-regulated association of bookmakers. In 2016 QIWI Bank
         established a TSUPIS together with one of the self - regulated associations of
         bookmakers in order to be able to accept such payments. If any of our merchants
         engaged in the betting industry is not able or willing to comply with the Russian
         betting legislation or if they decide to cease their operations in Russia for regulatory
         reasons or otherwise or shift to another payment processor (TSUPIS), we would
         have to discontinue servicing them and would lose associated volumes and income.
         Moreover, if we are found to be in non-compliance with any of the requirements
         of the applicable legislation, we could not only become subject to fines and other
         sanctions, but could also have to discontinue to process transactions that are
         deemed to be in breach of the applicable rules and as a result lose associated
         revenue streams.

         183.   The statements referenced in ¶¶ 181-82 supra relating to Qiwi’s compliance with

  application regulations were materially false and/or misleading because they misrepresented and



                                                   75
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 79 of 115 PageID #: 469




  failed to disclose adverse facts pertaining to the Company’s business, operational and financial

  results, which were known to Defendants or recklessly disregarded by them. Specifically,

  Defendants made false and/or misleading statements and/or failed to disclose that: (1) despite

  remedying violations discovered during the 2018 CBR audit, Qiwi was still not meeting the CBR’s

  reporting and record-keeping requirements; (2) Qiwi’s lax reporting and record-keeping was

  obfuscating illicit online betting transactions that were being made through its payment system;

  (3) as a result, Qiwi would not be able to pass an audit by the CBR, would be fined by the CBR,

  and would have its ability to make payments to foreign merchants and transfer money to pre-paid

  cards restricted by the CBR; and (4) as a result, Qiwi would no longer be in a prime position to

  process electronic bets in Russia and receive significant revenue from online gambling.

         184.    Third, with regard to Qiwi’s “need to implement enhanced compliance processes,

  procedures and controls with respect to the rules and regulations that apply to [its] business,” the

  2019 20-F warned that:

                 Following our acquisition of Rapida LTD in 2015, we have had to devote
         additional resources to enhance the compliance function within Rapida LTD,
         which, at the time of our acquisition, was deficient in several areas. As of the date
         of this annual report, we continue to develop and integrate certain control
         procedures with respect to our new projects SOVEST, Tochka, Rocketbank,
         Flocktory and Billing Online in order to maintain a comprehensive system of
         controls and procedures across our business. There can be no assurance, however,
         that the measures we undertake will be sufficient to prevent significant deficiencies
         in the compliance procedures and internal controls of our new projects. Moreover,
         we develop Tochka as an associate together with Otkritie Bank (see—“We may not
         be able to complete or integrate successfully any potential future acquisitions,
         partnerships or joint ventures.”) and do not have the full control over operations
         and processes of JSC Tochka, which has an operational independence under
         respective agreements. Thus, there can be no assurance that we will be able to
         implement and successfully execute all necessary control procedures in JCS
         Tochka. Our failure to implement and maintain effective internal control over
         financial reporting could result in errors in our financial statements that could
         lead to a restatement of our financial statements, cause us to fail to meet our
         reporting obligations and cause investors to lose confidence in our reported




                                                  76
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 80 of 115 PageID #: 470




         financial information, which may result in a decline in the market price of our
         ADSs.

         185.    The statements referenced in ¶ 184 supra relating to Qiwi’s internal controls were

  materially false and/or misleading because they misrepresented and failed to disclose adverse facts

  pertaining to the Company’s business, operational and financial results, which were known to

  Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

  misleading statements and/or failed to disclose that: (1) Qiwi’s internal controls related to reporting

  and record-keeping were ineffective; (2) Qiwi was thus not meeting the CBR’s reporting and

  record-keeping requirements; (3) Qiwi’s lax identification requirements and payment processing

  controls were obfuscating illicit online betting transactions that were being made through its

  payment system; (4) as a result, Qiwi would not be able to pass an audit by the CBR, would be

  fined by the CBR, and would have its ability to make payments to foreign merchants and transfer

  money to pre-paid cards restricted by the CBR; and (5) as a result, Qiwi would no longer be in a

  prime position to process electronic bets in Russia and receive significant revenue from online

  gambling.

         186.    Later that day, Qiwi held its fourth quarter 2020 financial earnings call (“4Q19

  Earnings Call”) to discuss its quarterly results with analysts. Defendant Kim touted:

         I am pleased to share our fourth quarter and full-year 2019 results year-to-date. This
         year, we demonstrated outstanding performance, especially in our Payment
         Services business, which delivered 27% segment net revenue and segment net
         profit growth year-over-year.
                Our growth was driven by the solid performance in our key streams;
         Payment Services for digital entertainment merchants, digital money
         remittances, and projects we developed for self-employed and sharing economy
         partners.
                Our growth was enforced by our overall expansion of our payment
         ecosystem, driven by the scaling of our operations and enhancement of the
         product proposition we offer to our users, merchants, and partners.
                                                  ***


                                                    77
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 81 of 115 PageID #: 471




         Fourth quarter 2019 total adjusted net revenue increased by 7% to reach RUB 6.3
         billion, up from RUB 5.8 billion in the fourth quarter of 2018. The increase was
         mainly driven by Payment Services and Consumer Financial Services segments’
         net revenue growth.

         187.    Defendant Protopopov added to the 4Q19 Earnings Call by stating:

                  Now on to the results of our Payment Services segment. This year we have
         processed close to RUB 1.5 trillion in cash and electronic payments, increasing
         our turnover by almost one third…Our results clearly emphasize the value and
         relevance of the payment ecosystem we have developed so far and aim to develop
         further.
                For the fourth quarter 2019, our Payment Services segment volume
         increased by 22% to reach RUB 400.5 billion, driven by significant growth in
         Money Remittance, E-commerce and Financial Services vertical, which grew
         31%, 29% and 13%, respectively.
                The growth in the E-commerce and Money Remittance vertical is largely
         driven by the development of our key streams, mainly the digital entertainment,
         self-employed and sharing economy partners, where we were focused on extending
         our partner and merchant network, building up our relations with our existing
         partners and expanding our product offering. This growth was reinforced by secular
         market trend towards the digitalization of payment in our key regions.
                                                ***
         Payment Service segment net revenue increased 16% in the fourth quarter 2019
         to reach RUB 5.5 billion compared to RUB 4.7 billion in the prior year. Payment
         Services payment adjusted net revenue increased 18% to RUB 4.8 billion, up from
         RUB 4.1 billion in the prior year, primarily as a result of the net revenue growth
         in our Money Remittance, Financial Services, and E-commerce verticals, which
         grew 29%, 18% and 13%, respectively.
                Our financial results in these segments were predominantly driven by the
         increase in volumes.

         188.    The statements referenced in ¶¶ 186-87 supra relating to Qiwi’s revenue, profits,

  payment volumes, cash flows, and “growth” in “Payment Services” were materially false and/or

  misleading because they misrepresented and failed to disclose adverse facts pertaining to Qiwi’s

  business, operational and financial results, which were known to Defendants or recklessly

  disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

  failed to disclose that: (1) Qiwi’s lax identification requirements and payment processing controls

  were obfuscating illicit online betting transactions that were being made through its payment


                                                  78
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 82 of 115 PageID #: 472




  system; (2) then-current applicable Russian regulations increasing identification requirements for

  e-wallets and restricting transactions through illegal online betting merchants were having a

  negative impact on Qiwi’s revenue; (3) as a result, Qiwi would not be able to sustain its revenue

  levels without the use of its payment services by unlicensed betting merchants that violated

  applicable Russian regulations; and (4) Qiwi was putting the significant revenue from its legitimate

  transactions, including online gambling, at risk by not complying with the current applicable

  Russian regulations.

         First Quarter 2020 Financial Results

         189.    On May 20, 2020, Qiwi filed its financial results for the first quarter of 2020 (“1Q20

  Financial Results”) as Exhibit 99.1 to a Form 6-K, signed by Defendant Kiseleva, stating:

         •   Total Net Revenue for the quarter ended March 31, 2020 was RUB 6,260
             million ($80.5 million), an increase of 17% compared with RUB 5,367 million
             in the prior year. The increase was mainly driven by Payment Services
             Segment Net Revenue growth as well as CFS Segments Net Revenue growth.
         •   Payment Services (PS) Segment Net Revenue for the quarter ended March 31,
             2020 was RUB 5,321 million ($68.5 million), an increase of 10% compared
             with RUB 4,836 million in the prior year.
         •   PS Payment [Processing Fees] Adjusted Net Revenue was RUB 4,595 million
             ($59.1 million), an increase of 10% compared with RUB 4,175 million in the
             prior year. PS Payment Adjusted Net Revenue growth was predominantly
             driven by volume growth in Money Remittance, E-commerce, and Telecom
             market verticals partially offset by a slight decline in the Payment Average
             Adjusted Net Revenue Yield.
         •   For the quarter ended March 31, 2020, Adjusted Net Profit (Total Segment Net
             Profit) was RUB 1,754 million ($22.6 million), an increase of 6% compared
             with RUB 1,653 million in the prior year. The growth of Adjusted Net Profit
             was primarily driven by the same factors impacting Adjusted EBITDA as well
             as by share of gain of an associate and a joint venture as opposed to share of
             loss of an associate and a joint venture for the same period in the prior year and
             a net foreign exchange gain as compared to the net foreign exchange loss for
             the same period in the prior year offset by higher income tax expense and other
             income and expenses, net loss as compared to gain demonstrated for the same
             period in the prior year.




                                                  79
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 83 of 115 PageID #: 473




         •   For the quarter ended March 31, 2020, Payment Services Segment Net Profit
             was RUB 3,051 million ($39.3 million), an increase of 2% compared with
             RUB 2,988 million in the prior year driven by Payment Services Segment Net
             Revenue growth offset by an increase in payroll and related taxes (excluding
             effect of share-based payments) and Payment Services Segment foreign
             exchange loss.
         •   For the quarter ended March 31, 2020, Payment Services Segment payment
             volume was RUB 370.3 billion ($4.8 billion), an increase of 14% compared
             with RUB 326 billion in the prior year. The increase in payment volume was
             driven by growth in Money Remittances, E-commerce, and Telecom market
             verticals resulting largely from the strong performance of our core products,
             development of certain payment solutions for merchants including betting
             merchants, and new projects targeting the self-employed market as well as
             growth in some of our key categories.

         190.      In addition, Defendant Kim is quoted in the 1Q20 Financial Results stating, in

  relevant part:

         This quarter we demonstrated robust performance, even though we have started
         seeing the negative impact of the spread of COVID-19 and quarantine regime
         imposed globally late in the quarter. Despite the global challenges we are
         encountering we believe that our performance confirms the value and relevance
         of the payment ecosystem and digital solutions we have developed so far and aim
         to develop further.
                                                ***
         [W]e continue to optimize our operations and implement stricter cost controls.
         Even in these challenging times, we see many opportunities both in the payment
         space and in the adjacent markets and I believe we are well positioned to continue
         strengthening our ecosystem with the ultimate goal of securing our long-term
         growth prospects.

         191.      That same day, Qiwi held its first quarter 2020 financial earnings call (“1Q20

  Earnings Call”) to discuss its quarterly results with analysts. Defendant Protopopov discussed the

  Company’s “growth” stating:

         [O]ur payment services segment, for the first quarter 2020, our payment service
         segment volume increased by 14% to reach RUB370 million, driven by significant
         growth in money remittances and e-commerce verticals, which grew 24% and
         18% respectively. The growth in the e-commerce and money remittances verticals
         were largely driven by the development of our key streams including digital
         entertainment, self-employed, and sharing economy partners.
                                                ***


                                                 80
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 84 of 115 PageID #: 474




         [P]ayment services segment net revenues increased 10% to reach RUB5.3 billion
         compared to RUB4.8 billion in the prior year. Payment service, payment adjusted
         net revenues increased 10% to RUB4.6 billion, up from RUB4.2 billion in the prior
         year, primarily as a result of net revenue growth, in our money remittance and
         ecommerce verticals, which grew 11% and 10% respectively.
               Our financial results were predominantly driven by the volume growth in
         money remittance and e-commerce categories.

         192.    Defendant Kiseleva added to the call:

                  Payment services segments net profit increased 2% to RUB3.1 billion
         compared to RUB3 billion in the prior year, driven primarily by the payment
         services segment as revenue growth offset by the increase of payroll and related
         factors.

         193.    The statements referenced in ¶¶ 189-92 supra relating to Qiwi’s revenue, profits,

  payment volumes, and “growth” in “Payment Services” were materially false and/or misleading

  because they misrepresented and failed to disclose adverse facts pertaining to Qiwi’s business,

  operational and financial results, which were known to Defendants or recklessly disregarded by

  them. Specifically, Defendants made false and/or misleading statements and/or failed to disclose

  that: (1) Qiwi’s lax identification requirements and payment processing controls were obfuscating

  illicit online betting transactions that were being made through its payment system; (2) then-

  current applicable Russian regulations increasing identification requirements for e-wallets and

  restricting transactions through illegal online betting merchants were having a negative impact on

  Qiwi’s revenue; (3) as a result, Qiwi would not be able to sustain its revenue levels without the

  use of its payment services by unlicensed betting merchants that violated applicable Russian

  regulations; and (4) Qiwi was putting the significant revenue from its legitimate transactions,

  including online gambling, at risk by not complying with the current applicable Russian

  regulations.

         194.    During the call, in response to a question from Vladimir Bespalov about “how big

  was the decline of betting volumes” in April and May, Defendant Protopopov stated:


                                                 81
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 85 of 115 PageID #: 475




         Yes, we of course observe for the sudden decrease around 25% to 30%. But at the
         same time, I would say, it’s stabilized in the mid-April, and we are more or less
         stable trend since then on this volume. We have, I would say, moderate optimism
         looking forward as soon as some of the sports events already started, you know,
         probably the Bundesliga restarted this weekend. We saw some I would say pick up,
         so we will continue to monitor other sport events and the volumes recovery going
         forward.

         195.    The statements referenced in ¶ 194 supra relating to the stability of “betting

  volumes” were materially false and/or misleading because they misrepresented and failed to

  disclose adverse facts pertaining to Qiwi’s business, operational and financial results, which were

  known to Defendants or recklessly disregarded by them. Specifically, Defendants made false

  and/or misleading statements and/or failed to disclose that: (1) Qiwi’s lax reporting and record-

  keeping was obfuscating illicit online betting transactions that were being made through its

  payment system; (2) as a result, Qiwi would not be able to pass an audit by the CBR, would be

  fined by the CBR, and would have its ability to make payments to foreign merchants and transfer

  money to pre-paid cards restricted by the CBR; and (3) as a result, Qiwi would no longer be in a

  prime position to process electronic bets in Russia and receive significant revenue from online

  gambling.

         Republished Financial Results for First Quarter 2020

         196.    On July 20, 2020, Qiwi filed a Form 6-K, signed by Defendant Kiseleva, with the

  purpose of republishing Qiwi’s financial statements for the first quarter ended March 31, 2020

  (“Republished 1Q20”). The Republished 1Q20 provided, in relevant part:

         •    Revenue for the three months ended March 31, 2020 was RUB 10,610
              million, an increase of 19%, or RUB 1,672 million, compared to the same
              period in 2019. This increase was primarily driven by an increase in payment
              processing fees of RUB 988 million, resulting predominantly from volume
              growth in Money Remittance, E-commerce, and Telecom market verticals,
              partially offset by a slight decline in the Payment Average Adjusted Net
              Revenue Yield.




                                                  82
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 86 of 115 PageID #: 476




         •   Segment net revenue attributable to the Payment Services segment for the
             three months ended March 31, 2020 was RUB 5,321 million, an increase of
             10%, or RUB 485 million, compared to the same period in 2019. The growth
             in Payment Services segment net revenue was mainly due to an increase in
             payment processing fees and interest revenue calculated using the effective
             interest rate partially offset by a decrease in other revenue and an increase in
             transaction costs. Payment processing fees increased by 14%, or by RUB 988
             million, compared to the same period in 2019 in line with volume growth. The
             growth of payment processing fees was driven primarily by growth in E-
             commerce, Money Remittances and Financial Services market verticals and
             was partially offset by the slight decline of the Payment Average Adjusted Net
             Revenue Yield. Transaction costs increased by 20% or by RUB 567 million,
             largely in line with the increase in payment processing fees. Interest revenue
             increased by 14% or by RUB 59 million compared to the three months ended
             March 31, 2019. The increase in interest revenue resulted primarily from larger
             amounts of deposits that QIWI Bank placed within CBR and other banks
             during the three months ended March 31, 2020. Fees from inactive accounts
             and unclaimed payments increased by 10%, or RUB 45 million, in the three
             months ended March 31, 2020. Other revenue increased by 92%, or RUB 34
             million, compared to the same period in 2019. Payment Services segment net
             revenue accounted for 85% of total net revenue in the three months ended
             March 31, 2020.
         •   For the quarter ended March 31, 2020, Payment Services Segment net profit
             was RUB 3,051 million, an increase of 2%, compared with RUB 2,988 million
             in the same period in 2019, driven predominantly by Payment Services
             Segment net revenue growth offset by an increase in payroll and related taxes
             (excluding effect of share-based payments) and Payment Services Segment
             foreign exchange loss.

         197.    The statements referenced in ¶ 196 supra relating to Qiwi’s revenue, profits,

  payment volumes, and “growth” in “Payment Services” were materially false and/or misleading

  because they misrepresented and failed to disclose adverse facts pertaining to Qiwi’s business,

  operational and financial results, which were known to Defendants or recklessly disregarded by

  them. Specifically, Defendants made false and/or misleading statements and/or failed to disclose

  that: (1) Qiwi’s lax identification requirements and payment processing controls were obfuscating

  illicit online betting transactions that were being made through its payment system; (2) then-

  current applicable Russian regulations increasing identification requirements for e-wallets and

  restricting transactions through illegal online betting merchants were having a negative impact on


                                                 83
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 87 of 115 PageID #: 477




  Qiwi’s revenue; (3) as a result, Qiwi would not be able to sustain its revenue levels without the

  use of its payment services by unlicensed betting merchants that violated applicable Russian

  regulations; and (4) Qiwi was putting the significant revenue from its legitimate transactions,

  including online gambling, at risk by not complying with the current applicable Russian

  regulations.

         Secondary Public Offering Prospectus

         198.    Also, on July 20, 2020, Qiwi filed a Prospectus Supplement (“Prospectus”), on

  Form 424B7, as part of a registration statement the Company filed with the SEC, on January 16,

  2020, under the “shelf” registration process. The Prospectus provided a summary of historical

  consolidated financial data of Qiwi for the year ended December 31, 2015, 2016, 2017, 2018, 2019

  and as of March 31, 2020, and for the three-month periods ended March 31, 2019 and 2020.

         199.    In addition, the Prospectus detailed the various “Risk Factors” and incorporated by

  reference, the “Risk Factors” contained in Qiwi’s FY19 Form 20-F, and “updates, if any,” to those

  “Risk Factors” disclosed in a Form 6-K. While the Prospectus discussed several “Risk Factors,”

  the Defendants failed to adequately warn investors that the following “Risk Factors” had already

  materialized at the time of the filing of the Prospectus.

         200.    First, with regard to “Qiwi Bank and other Russian banks and credit organizations

  operat[ing] in a highly regulated environment and increased regulatory scrutiny,” the Prospectus

  warned that:

         The CBR may at any time conduct full or selective audits of any bank’s filings and
         may inspect all of its books and records.

                  Both Qiwi Bank and Rapida LTD have been the subject of CBR
         investigations in the past that have uncovered various violations and deficiencies
         in relation to, among other things, reporting requirements, anti-money laundering,
         cybersecurity, compliance with applicable electronic payments thresholds
         requirements and other issues which we believe we have generally rectified. In the



                                                   84
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 88 of 115 PageID #: 478




         course of 2018, Qiwi Bank underwent a major scheduled audit by the CBR as part
         of its ongoing supervisory process, which resulted in CBR identifying a number of
         violations and imposing certain sanctions on us. The measures that the CBR has so
         far imposed on us in response have not had a significant impact on our operations
         and have been mostly lifted. We believe that we have remedied the violations and
         taken appropriate measures to ensure that we will not be in breach of such
         requirements going forward. However, there can be no assurance that additional
         sanctions will not be imposed on us as a result of such or any other findings and
         that we will not come under greater CBR scrutiny in connection with any perceived
         deficiencies in our past conduct, or that any currently planned or future inspections
         will not result in discovery of any significant or minor additional violations of
         various banking regulations, and what sanctions the CBR would choose to employ
         against us if this were to happen. Any such sanctions could have a material
         adverse effect on our business, financial condition and results of operations.
                                                  ***
         Any breach of applicable regulations could expose us to potential liability,
         including fines, prohibition to carry out certain transactions for a period of up to
         six months (or more in the event of repeated violations), the introduction of
         temporary administration by the CBR and in certain instances the revocation of our
         banking license. ... For these reasons, any material breach of laws and regulations
         by Qiwi Bank or the revocation of its banking licenses could have a material
         adverse effect on our business, financial condition and results of operations.

         201.    Second, with regard to the substantial portion of [Qiwi’s] revenues [derived] from

  merchants in the betting industry,” the Prospectus warned that:

         We provide payment processing and acquiring services to a number of merchants
         in the betting industry. Processing payments to such merchants constituted
         approximately 9.5%, 15.5% and 21.6% of our payment services segment payment
         volume for the periods ended December 31, 2017, December 31, 2018 and
         December 31, 2019 respectively. These volumes are included in our E-commerce
         market vertical. Processing payments for this category of merchants generally
         carries higher average margins then processing payments to merchants in most
         other market verticals that we serve and corresponded to a significant part of our
         revenues in our payment services segment in 2019. We also provide winning
         repayment services to such merchants including processing of winnings to banking
         cards that is included in our Money Remittances market vertical and repayment of
         winnings to QIWI Wallets that is not included in our payment volume. Moreover,
         the repayment of winnings by such merchants to the customers’ QIWI Wallets
         serves as an important and economically beneficial reload channel and new
         customer acquisition tool, contributing to the sustainability and attractiveness of
         our ecosystem. Our operating results will continue to depend on merchants in the
         betting industry and their use of our services for the foreseeable future. The betting
         industry is subject to extensive and actively developing regulation in Russia, as well
         as increasing government scrutiny. Under amendments to the Russian betting laws


                                                  85
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 89 of 115 PageID #: 479




         introduced in 2014 (see “Regulation”), in order to engage in the betting industry, a
         bookmaker has to become a member of a self-regulated organization of bookmakers
         and abide by its rules, and any and all interactive bets may be only accepted through
         an Interactive Bets Accounting Center (TSUPIS) set up by a credit organization
         together with a self-regulated association of bookmakers. In 2016 QIWI Bank
         established a TSUPIS together with one of the self - regulated associations of
         bookmakers in order to be able to accept such payments. If any of our merchants
         engaged in the betting industry is not able or willing to comply with the Russian
         betting legislation or if they decide to cease their operations in Russia for regulatory
         reasons or otherwise or shift to another payment processor (TSUPIS), we would
         have to discontinue servicing them and would lose associated volumes and income.
         Moreover, if we are found to be in non-compliance with any of the requirements
         of the applicable legislation, we could not only become subject to fines and other
         sanctions, but could also have to discontinue to process transactions that are
         deemed to be in breach of the applicable rules and as a result lose associated
         revenue streams.

         202.    The statements referenced in ¶¶ 200-01 supra relating to Qiwi’s compliance with

  application regulations were materially false and/or misleading because they misrepresented and

  failed to disclose adverse facts pertaining to the Company’s business, operational and financial

  results, which were known to Defendants or recklessly disregarded by them. Specifically,

  Defendants made false and/or misleading statements and/or failed to disclose that: (1) Qiwi was

  currently the subject of a CBR audit; (2) despite remedying violations discovered during the 2018

  CBR audit, Qiwi was still not meeting the CBR’s reporting and record-keeping requirements; (3)

  Qiwi’s lax reporting and record-keeping was obfuscating illicit online betting transactions that

  were being made through its payment system; (4) as a result, Qiwi would not be able to pass the

  currently ongoing audit by the CBR, and would have its ability to make payments to foreign

  merchants and transfer money to pre-paid cards restricted by the CBR; and (5) as a result, Qiwi

  would no longer be in a prime position to process electronic bets in Russia and receive significant

  revenue from online gambling.




                                                   86
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 90 of 115 PageID #: 480




         203.    Third, with regard to Qiwi’s “need to implement enhanced compliance processes,

  procedures and controls with respect to the rules and regulations that apply to [its] business,” the

  Prospectus warned that:

                 Following our acquisition of Rapida LTD in 2015, we have had to devote
         additional resources to enhance the compliance function within Rapida LTD,
         which, at the time of our acquisition, was deficient in several areas. As of the date
         of this annual report, we continue to develop and integrate certain control
         procedures with respect to our new projects SOVEST, Tochka, Rocketbank,
         Flocktory and Billing Online in order to maintain a comprehensive system of
         controls and procedures across our business. There can be no assurance, however,
         that the measures we undertake will be sufficient to prevent significant deficiencies
         in the compliance procedures and internal controls of our new projects. Moreover,
         we develop Tochka as an associate together with Otkritie Bank (see—“We may not
         be able to complete or integrate successfully any potential future acquisitions,
         partnerships or joint ventures.”) and do not have the full control over operations
         and processes of JSC Tochka, which has an operational independence under
         respective agreements. Thus, there can be no assurance that we will be able to
         implement and successfully execute all necessary control procedures in JCS
         Tochka. Our failure to implement and maintain effective internal control over
         financial reporting could result in errors in our financial statements that could
         lead to a restatement of our financial statements, cause us to fail to meet our
         reporting obligations and cause investors to lose confidence in our reported
         financial information, which may result in a decline in the market price of our
         ADSs.

         204.    The statements referenced in ¶ 203 supra relating to Qiwi’s internal controls were

  materially false and/or misleading because they misrepresented and failed to disclose adverse facts

  pertaining to the Company’s business, operational and financial results, which were known to

  Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

  misleading statements and/or failed to disclose that: (1) Qiwi’s internal controls related to reporting

  and record-keeping were ineffective; (2) Qiwi was thus not meeting the CBR’s reporting and

  record-keeping requirements; (3) Qiwi’s lax identification requirements and payment processing

  controls were obfuscating illicit online betting transactions that were being made through its

  payment system; (4) as a result, Qiwi would not be able to pass the currently ongoing audit by the

  CBR, would be fined by the CBR, and would have its ability to make payments to foreign


                                                    87
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 91 of 115 PageID #: 481




  merchants and transfer money to pre-paid cards restricted by the CBR; and (5) as a result, Qiwi

  would no longer be in a prime position to process electronic bets in Russia and receive significant

  revenue from online gambling.

         Second Quarter 2020 Financial Results

         205.    On August 19, 2020, Qiwi filed its financial results for the second quarter of 2020

  (“2Q20 Financial Results”) as Exhibit 99.1 to a Form 6-K, signed by Defendant Kiseleva, stating:

         •   Total Net Revenue for the quarter ended June 30, 2020 was RUB 6,839 million
             ($97.8 million), an increase of 23% compared with RUB 5,563 million in the
             prior year. The increase was mainly resulted from Rocketbank Segment Net
             Revenue growth driven primarily by the revenue generated from the loyalty
             program termination, as well as by Payment Services segment and Consumer
             Financial Services Segment Net Revenue growth.
         •   Payment Services (PS) Segment Net Revenue for the quarter ended June 30,
             2020 was RUB 5,397 million ($77.2 million), an increase of 5% compared
             with RUB 5,158 million in the prior year.
         •   PS Payment [Processing Fees] Adjusted Net Revenue was RUB 4,609 million
             ($65.9 million), an increase of 4% compared with RUB 4,412 million in the
             prior year. PS Payment Adjusted Net Revenue growth was predominantly
             driven by the improvement of the Payment Average Adjusted Net Revenue
             Yield resulting primarily from higher net revenue yield in E-commerce
             market vertical offset by the overall decline in volume.
         •   For the quarter ended June 30, 2020, Adjusted Net Profit (Total Segment Net
             Profit) was RUB 2,756 million ($39.4 million), an increase of 40% compared
             with RUB 1,965 million in the prior year. The growth of Adjusted Net Profit
             was primarily driven by the same factors impacting Adjusted EBITDA increase
             offset by higher income tax expenses as well as an increase in foreign exchange
             loss.
         •   For the quarter ended June 30, 2020, Payment Services Segment Net Profit was
             RUB 3,243 million ($46.4 million), an increase of 1% compared with RUB
             3,206 million in the prior year driven by Payment Services Segment Net
             Revenue growth offset by an increase in personnel expenses (excluding effect
             of share-based payments) and an increase in Payment Services Segment foreign
             exchange loss.
         206.    Defendant Kim is quoted in the 2Q20 Financial Results stating:

         This quarter we demonstrated robust performance notwithstanding the negative
         impact of the COVID-19 pandemic and associated lockdown measures imposed
         globally on our business and operations throughout most of the quarter. Our


                                                  88
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 92 of 115 PageID #: 482




         Payment Services segment showed solid dynamics despite challenging market
         environment and delivered 5% segment net revenue growth. April and May were
         the most challenging months for us so far while in June we have started to see a
         strong recovery in our key markets and niches. We believe that the performance of
         our payment services business demonstrates the resilience of our ecosystem as
         well as the value and relevance of the digital solutions we have developed to date
         and aim to develop further.
                                                ***
         We strive to further improve the efficiency of our operations across all key
         segments and projects. At the same time, we continue to focus on our payment
         services business as well as on developing and leveraging our highly adaptive and
         consumer-oriented payment services ecosystem.

         207.    That same day, Qiwi held its second quarter 2020 financial earnings call (“2Q20

  Earnings Call”) to discuss its quarterly results with analysts. Defendant Kim touts the Company’s

  Payment Services business:

         However, in June, we started to see strong recovery in the key markets and niches
         of our Payment Services segment and managed to achieve positive year-over-year
         growth.
                                                 ***
         We believe that the performance of Payment Services business, as well as our
         other projects, demonstrated resilience of the digital solutions we have developed
         so far, their value and relevance for our customers.
                                              ***
         Second quarter of 2020, net revenue increased by 23% to reach RUB6.8 billion,
         up from RUB5.6 billion in the second quarter of 2019. The increase was mainly
         driven by Rocketbank segment net revenue, as well as by Payment Services
         segment and Consumer Financial Services segment's net revenue growth.

         208.    Defendant Protopopov added to the call stating:

         For the second quarter 2020, our Payment Services segment volume decreased by
         6% to RUB347 billion, driven primarily by decline in financial services market
         vertical volumes, offset predominantly by increase in Money Remittances market
         vertical volumes.
         The volume dynamics in Financial Services vertical was primarily driven by the
         decline of our physical distribution network. As [Defendant Kim] mentioned, it
         was negatively affected by the lockdown measures and temporary retail shutdowns
         that limited users' access to certain retail location as well as their overall activity.
                                             ***
         Payment Services segment net revenue increased 5% to reach RUB5.4 billion
         compared to RUB5.2 billion the prior year. Payment Services payment adjusted


                                                   89
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 93 of 115 PageID #: 483




         net revenue increased 4% to RUB4.6 billion, up from RUB4.4 billion in the prior
         year, primarily due to the improvement of payment average adjusted net revenue
         yield, resulting predominantly from higher net revenue yield in e-commerce market
         verticals, offset by an overall decline in volume.

         209.    The statements referenced in ¶¶ 205-08 supra relating to Qiwi’s revenue, profits,

  payment volumes, cash flows, and “growth” in “Payment Services” were materially false and/or

  misleading because they misrepresented and failed to disclose adverse facts pertaining to Qiwi’s

  business, operational and financial results, which were known to Defendants or recklessly

  disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

  failed to disclose that: (1) Qiwi’s lax identification requirements and payment processing controls

  were obfuscating illicit online betting transactions that were being made through its payment

  system; (2) then-current applicable Russian regulations increasing identification requirements for

  e-wallets and restricting transactions through illegal online betting merchants were having a

  negative impact on Qiwi’s revenue; (3) as a result, Qiwi would not be able to sustain its revenue

  levels without the use of its payment services by unlicensed betting merchants that violated

  applicable Russian regulations; and (4) Qiwi was putting the significant revenue from its legitimate

  transactions, including online gambling, at risk by not complying with the current applicable

  Russian regulations.

         210.    During the call, Chris Kennedy with William Blair requested “an update on the

  sports betting market and . . . some regulatory changes in the fall; how could that impact your

  business?” In response, Defendants Kim and Protopopov stated:

         Kim: [We] already mentioned that the government was considering the proposal
         from Boxing Federation regarding the change in regulation of betting market. And
         according to the media report, the government has decided to postpone the
         discussion of this proposal and [indiscernible]. And the first reaction of regulators
         and market participants to the proposal was generally negative. At the grant of its
         proposal, the federation mentioned below contributions to the development of
         sports and the lack of transparency in their calculations. These problems were



                                                  90
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 94 of 115 PageID #: 484




         addressed with the adoption in July of two laws which define the regulation of the
         industry.

         They also reported in the press about the affiliation of the Boxing Federation on
         one of the market players and at least they have joint projects [indiscernible].
         However, I don’t think that it’s possible to delegate the regulation of the market
         under the control of its participants, a private company. Nevertheless, we believe
         that uncertainty in market regulation has increased, and we will closely monitor the
         situation. We are also confident that our expertise as service acquirer and issuer of
         Qiwi Wallet will be in demand in any scenario. And this will allow us to maintain
         a significant presence in this market in any case.

         Protopopov: Let me add a bit on the dynamics of the market itself. So, as we, I
         think, told earlier, there was a decline in April and, let's say, it was mid of May.
         Later on we started to see the increase of the volumes in June and the trend
         continuous. And I would say that overall, the summer is very strong for betting,
         because as most of the championship and competitions will stop for half of the
         spring. Now, we have a lot of events going on almost every day. So, like, these two
         weeks we have Championship League and the volumes are quite high because we
         have, kind of, events really, really every day. So, we will see how it will go after
         this, I would say, transition period will end. But current trends are quite -- quite
         strong, I would say, overall, in the betting market.

         211.   Later during the call, Andrey Pavlov-Pusinov with Goldman Sachs requested “a

  little bit more color on how the volumes in this [e-commerce] market still showed very solid and

  dynamic despite the cancelation in major sports events and what basically helped you to sustain

  the solid performance?” In response, Defendant Protopopov stated that:

         So, for the volumes, there are two reasons. First one is the decline. While we
         absorbed the decline in betting volumes, though it was not like dramatic and
         drastic decline as we told in our previous calls. So, because people were still
         playing for other types of sports and other type of events. Second reason is that at
         the same time, other digital entertainment from other digital entertainment
         categories, such as, for example, online games, demonstrated solid growth at the
         same period of time. So overall, we managed to, let’s say, keep them -- the overall
         volume.

         212.   The statements referenced in ¶¶ 210-11 supra relating to the “current trends” in the

  “betting market” and the “performance” of the betting “volumes” were materially false and/or

  misleading because they misrepresented and failed to disclose adverse facts pertaining to Qiwi’s

  business, operational and financial results, which were known to Defendants or recklessly


                                                  91
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 95 of 115 PageID #: 485




  disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

  failed to disclose that: (1) Qiwi’s lax reporting and record-keeping was obfuscating illicit online

  betting transactions that were being made through its payment system; (2) as a result, Qiwi would

  not be able to pass the currently ongoing audit by the CBR, would be fined by the CBR, and would

  have its ability to make payments to foreign merchants and transfer money to pre-paid cards

  restricted by the CBR; and (3) as a result, Qiwi would no longer be in a prime position to process

  electronic bets in Russia and receive significant revenue from online gambling.

         Third Quarter 2020 Financial Results

         213.    On November 19, 2020, Qiwi filed its financial results for the third quarter of 2020

  (“3Q20 Financial Report”) as Exhibit 99.1 to a Form 6-K, signed by Defendant Kiseleva, stating:

         •   Total Net Revenue for the quarter ended September 30, 2020 was RUB 6,637
             million ($83.3 million), an increase of 11% compared with RUB 5,993 million
             in the prior year. The increase mainly resulted from Payment Services (PS)
             Segment Net Revenue growth and positive contribution of Rocketbank (RB)
             Segment as opposed to negative effect on Total Net Revenue for the same
             period of the previous year offset by Consumer Financial Services (CFS)
             Segment Net Revenue decline due to the sale of the SOVEST project.
         •   Payment Services Segment Net Revenue for the quarter ended September 30,
             2020 was RUB 6,108 million ($76.7 million), an increase of 11% compared
             with RUB 5,484 million in the prior year.
         •   PS Payment [Processing Fees] Adjusted Net Revenue was RUB 5,303 million
             ($66.6 million), an increase of 13% compared with RUB 4,676 million in the
             prior year. PS Payment Adjusted Net Revenue growth was predominantly
             driven by volume growth.
         •   For the quarter ended September 30, 2020, Adjusted Net Profit (Total Segment
             Net Profit) was RUB 3,275 million ($41.1 million), an increase of 73%
             compared with RUB 1,893 million in the prior year. The growth of Adjusted
             Net Profit was primarily driven by the same factors impacting Adjusted
             EBITDA increase as well as by higher foreign exchange gain2 offset by higher
             income tax expenses.
         •   For the quarter ended September 30, 2020, Payment Services Segment Net
             Profit was RUB 3,633 million ($45.6 million), an increase of 11% compared
             with RUB 3,259 million in the prior year driven by Payment Services Segment
             Net Revenue growth as well as by a decline of travelling expenses and



                                                  92
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 96 of 115 PageID #: 486




              marketing and advertising expenses offset by an increase in personnel expenses
              (excluding effect of share-based payments).
          •   For the quarter ended September 30, 2020, Payment Services Segment
              payment volume was RUB 435.4 billion ($5.5 billion), an increase of 11%
              compared with RUB 391.3 billion in the prior year. The increase in payment
              volume was primarily driven by growth in E-commerce and Money
              Remittances market verticals offset by decline in Financial Services and
              Telecom market verticals.

          214.    Defendant Kim is quoted in the 3Q20 Financial Report stating, in relevant part:

          This quarter we continued to demonstrate strong performance in our Payment
          Services segment and Other projects. Our Payment Services segment showed solid
          dynamics and delivered 11% segment net revenue growth supported by several
          factors including high density of sport events as well as growth of our strategic
          self-employed stream.

          215.    That same day, Qiwi held its third quarter 2020 financial earnings call (“3Q20

  Earnings Call”) to discuss its quarterly results with analysts. Defendant Kim began the discussion

  stating, in relevant part:

          Third quarter 2020 total net revenue increased 11% to reach RUB6.6 billion, up
          from RUB6 billion in the third quarter of 2019. The increase was mainly driven by
          Payment Services segment and corporate and other category net revenue growth as
          well as by positive contribution of Rocketbank as opposed to negative effect on
          total net revenue for the same period of the prior year.

          216.    Defendant Protopopov added to the call:

          For the third quarter 2020, our Payment Services segment volume increased by
          11% to RUB435 billion, driven primarily by growth in E-commerce and money
          limited market vertical, offset by a decline in financial services and telecom market
          vertical. As we've discussed on a number of occasions, we started to see volume
          recovery in June as the current restrictions are eased and the majority of sports
          events are back on track.
                                               ***
          Payment Services segment net revenue increased 11%, reached RUB6.1 billion
          compared to RUB5.5 billion prior year. Payment Services payment adjusted net
          revenue increased 13% to RUB5.3 billion, up from RUB4.7 billion in the prior
          year primarily due to the volume growth supported by the slight improvement of
          the payment average adjusted net revenue.

          217.    In addition, Defendant Kiseleva touted:



                                                   93
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 97 of 115 PageID #: 487




         Payment Services segment net profit increased 11% to RUB3.6 billion driven
         primarily by Payment Services segment net revenue growth, offset by an increase
         of payroll and related taxes, excluding effect of share-based payments,
         predominantly driven by higher bonus accruals and expenses related to the cash-
         based LTI compensation program.

         218.    The statements referenced in ¶¶ 213-17 supra relating to Qiwi’s revenue, profits,

  payment volumes, and “growth” in “Payment Services” were materially false and/or misleading

  because they misrepresented and failed to disclose adverse facts pertaining to Qiwi’s business,

  operational and financial results, which were known to Defendants or recklessly disregarded by

  them. Specifically, Defendants made false and/or misleading statements and/or failed to disclose

  that: (1) Qiwi’s lax identification requirements and payment processing controls were obfuscating

  illicit online betting transactions that were being made through its payment system; (2) then-

  current applicable Russian regulations increasing identification requirements for e-wallets and

  restricting transactions through illegal online betting merchants were having a negative impact on

  Qiwi’s revenue; (3) as a result, Qiwi would not be able to sustain its revenue levels without the

  use of its payment services by unlicensed betting merchants that violated applicable Russian

  regulations; and (4) Qiwi was putting the significant revenue from its legitimate transactions,

  including online gambling, at risk by not complying with the current applicable Russian

  regulations.

         219.    During the call, Defendant Kim stated that:

          [W]e have noted in the past and are likely to continue to see in the future, cost of
         default of our governmental bodies to adopt more robust and stringent regulations
         in respect of our key products and markets. These may include, without limitations,
         more elaborate wallet, KYC requirement, establishment of certain limits for the
         digital wallet transactions, both in respect of the types and maximum amounts,
         specific rules and regulations in respect of the cross-border transactions and
         regulation of the sport betting market.

         As of today, a number of legislative initiatives has been discussed by different
         legislative bodies, formally or informally, that can eventually become legislative
         proposals or laws, and impose additional pressure on our operations.


                                                  94
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 98 of 115 PageID #: 488




         220.   Defendant Protopopov also stated that:

         This quarter, we continued to see declines in the number of active QIWI Wallet
         from RUB22.3 million as of September 30, 2019, to RUB19.7 million at September
         30, 2020.

         We believe that the key factors that resulted in such decline related primarily to
         the regulatory and operational reason rather than any substantial changes in the
         consumer preferences for economic slowdown. Such decline did not substantially
         impact our financial operating performance due to increasing diversification of our
         product proposition and operating models. At the same time, we believe that certain
         regulatory initiatives that are being discussed from time to time as well as
         continued economic slowdown have a potential to negatively affect our operating
         performance in the future.

         221.   In addition, in response to a request from Chris Kennedy with William Blair for

  “more color on the potential regulatory changes in Russia and how that would impact QIWI’s

  business and how you would navigate potential changes,” Defendant Kim stated that:

         [W]e have a few initiatives from the government and legislative bodies regarding
         two key markets. The first one is betting. And I mean the at which the change the
         legislation is astonishing even for Russia because they just adopted two new laws
         in July, changing the legislation for bookmakers in terms of in terms of taxation
         and offshore beneficiary ownership.

         And now we prepare two new laws, which now are being discussed and at the level
         of the government, a bit slower is about further increase in quite different taxation
         of book makers. And the second low is about changing the whole regulation of
         bookmaker companies including creating unified TSUPIS.

         Now I remind you, we have two TSUPIS, to one of this TSUPIS is here. So, it’s
         very early to predict any material effect on QIWI business, but for sure that’s a very
         important change in the regulation. And the second law is about foreign e-money
         wallets. At the moment, it’s about -- I mean, they try to introduce a special form of
         reporting of owners of this wallet for federal taxation office and for central bank
         about the operations.

         It wouldn’t directly impact our operation but of course, that shows – that’s a sign
         of the level of attention or the regulator to their e-money and to the electronic
         wallets, especially in trans-border payments. So, it’s a sign of this attention and
         potentially they could limit such operation. And that could -- that could have an
         impact on our business in this case.




                                                  95
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 99 of 115 PageID #: 489




         222.    Maria Sukhanova of BCS then followed up on Defendant Kim’s statements “about

  grading single TSUPIS, could you please tell us, have there been more developments on this front

  so far? . . . So I wonder the fact that you have stressed now is it because you are really concerned

  about what’s going on the regulatory front or it just like reflects there have been so many initiatives

  so far, which together might be, if approved, negative?” In response, Defendant Kim stated that:

         So talking about single TSUPIS, the situation has changed since September or since
         August when we had the last earnings call, because in August, it was just a proposal
         from books in federation, which was discussed at the level of government. And now
         it’s a draft law, which is now in Parliament. And so, they started to consider this
         draft lots. That’s a huge progress in this.

         That’s why we put this sentence in our press release even because the situation is
         changing. At the moment, I mean, it’s difficult to predict whether this draft law will
         be adopted eventually. And what will be the final text and who will be the single
         TSUPIS. We also have a chance to be the single TSUPIS. And that’s going to be
         much better for us even because we will serve the whole market instead of half of
         that, half of it, but the true is here, the situation is changing and is becoming
         more uncertain.

         223.    Later during the call, Vladimir Bespalov of VTB Capital “follow[ed]-up on the

  regulatory issue” and asked Defendants to “assume that the situation develops in to worst-case

  scenario, you are not the funder of this new single 2% in it. Could you give for a very rough maybe

  estimate what kind of heat your adjusted net revenues or whatever metric could take in this event?”

  Defendant Kim responded:

         I will answer to your question regarding betting. At this stage, it’s very early to make
         such stress scenario just because the legislation itself, it’s not even on the first reading
         and statistics of Russian laws show that only 80% of the law, which are just -- which
         could be into Parliament and to the parliament. Only 20% goes further from the first
         region. And there are two competitive laws. At the moment, one from the government,
         but it’s still not in the parliament because it’s being still discussed at the level of the
         government.

         And the second one about single supers is already in the parent, but not on the first
         region, even. So I would say that at the moment, it’s a very theoretical discussion. What
         will be the real hit on our net revenue if and when this legislation will be adopted. So at
         the moment, we couldn’t just give you any numbers. But we have to warn you, and we
         have to discuss that, that could be probably an impact on our net revenue in the future.


                                                    96
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 100 of 115 PageID #: 490




          224.    The statements referenced in ¶¶ 219-23 supra relating to the impact of pending

   “legislative” or “regulatory initiatives” in Russia were materially false and/or misleading because

   they misrepresented and failed to disclose adverse facts pertaining to Qiwi’s business, operational

   and financial results, which were known to Defendants or recklessly disregarded by them.

   Specifically, Defendants made false and/or misleading statements and/or failed to disclose that:

   (1) Qiwi’s lax reporting and record-keeping was obfuscating illicit online betting transactions that

   were being made through its payment system; (2) as a result, Qiwi would not be able to pass the

   currently ongoing audit by the CBR, would be fined by the CBR, and would have its ability to

   make payments to foreign merchants and transfer money to pre-paid cards restricted by the CBR;

   and (3) as a result, Qiwi would no longer be in a prime position to process electronic bets in Russia

   and receive significant revenue from online gambling after the single ETSUP replaces the two

   TSUPIS.

   VI.    THE TRUTH EMERGES

          July 20 Partial Disclosure

          225.    After the markets closed on July 20, 2020, Qiwi launched an SPO, registering 6.8

   million Class B Shares represented by ADSs for sale by shareholders who included Defendants

   Kim and Solonin.90 On this news, Qiwi’s ADS price fell $1.90 per share, or 9.9%, to close at

   $17.29 per share on July 21, 2020, on unusually heavy trading.

          226.    Then, On July 22, 2020, the Russian news agency Tass reported that Qiwi

   shareholders had back out of the share sale.91 An analyst for Seeking Alpha explained in an article



   90 Jason Aycock, Qiwi -4% after holder to offer ADRs, SEEKING ALPHA (July 20, 2020, 08:44
   PM ET), https://seekingalpha.com/news/3592903-qiwiminus-4-after-holder-to-offer-adrs.
   91 Brandy Betz, Qiwi +9% after reports of scrapped share sale, SEEKING ALPHA (July 22, 2020,

   08:33 AM ET), https://seekingalpha.com/news/3593564-qiwiplus-9-after-reports-of-scrapped-
   share-sale.


                                                    97
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 101 of 115 PageID #: 491




   titled “Qiwi +9% after reports of scrapped share sale,” that “On Monday, Qiwi said shareholders

   were planning to sell 6.8M shares in a secondary offering. The ADRs were supposed to trade

   today.” When announcing the cancellation of the SPO, Qiwi informed investors that the selling

   shareholders had decided not to proceed with the offering purportedly “due to market

   conditions.”92 On this news, Qiwi’s share price increased $1.54, or 8.8%, to close at $18.75 per

   share on July 22, 2020.

          227.    An analyst for Russian Rocket further noted in an August 3, 2020 article titled

   “Qiwi Plc: Fundamental Risks In The Core Business” that “[a] failed attempt to provide SPO

   signifies some core problems in the company’s business and suggests that institutional investors

   do not want to buy Qiwi shares.” 93 The analyst added that “[w]hile Qiwi stock price returned to

   the previous level as the SPO was cancelled, there are still factors that could have a negative impact

   on the company. The fact that the company’s management attempted to get rid of the stake in the

   company, but have so far failed to do it, is concerning.”

          December 9 Class Period Ending Disclosure

          228.    After the markets closed on December 9, 2020, Qiwi filed a Form 6-K with the

   SEC, revealing that as the result of an audit performed by the CBR, from July to December 2020,

   covering the period of July 2018 to September 2020, the CBR had identified “violations and

   deficiencies relating primarily to reporting and record-keeping requirements” resulting in a fine on

   Qiwi Bank for approximately $150,000, in addition to, the suspension or limitation of its ability to

   conduct “most types of payments to foreign merchants and money transfers to pre-paid cards from




   92 Qiwi Announces Cancellation of Proposed Secondary Offering, GLOBE NEWSWIRE (July 22,
   2020), https://investor.qiwi.com/node/9591/pdf.
   93 Russian Rocket, Qiwi plc: Fundamental Risks In The Core Business, Seeking Alpha (Aug. 3,

   2020).


                                                    98
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 102 of 115 PageID #: 492




   corporate accounts.” As Qiwi further explained “[f]or illustrative purposes only and in order to

   assist our investors in understanding the potential impact of these restrictions on our results of

   operations, assuming such CBR restrictions were to be in effect and the corresponding operations

   were to be discounted for the entire nine-month period ending on September 30, 2020,

   approximately 33% to 40% of our Payment Services Segment Net Revenue for such period would

   have been negatively affected[.]”

          229.    On this news, Qiwi’s ADS price fell $2.80 per share, or 20.6%, to close at $10.79

   per share on December 10, 2020, on unusually heavy trading.

          230.    As an analyst for the Motley Fool noted in a December 10, 2020 article titled “Why

   Qiwi Stock Just Crashed 20%,” “$150,000 doesn’t sound so bad, but the Central Bank has also

   suspended Qiwi’s ability to conduct most types of payments to foreign merchants and money

   transfers to pre-paid cards from corporate accounts, effective Dec. 7. It’s not entire clear how

   serious this [suspension] will be for Qiwi -- but it sounds like it could be pretty serious.”94

          231.    An analyst for Seeking Alpha further explained on December 23, 2020 that the

   CBR “prohibited Qiwi from executing transfers to foreign online shops and to the prepaid cards,

   since prepaid cards are anonymous most of the time, while foreign online shops could act as online

   casinos that can’t be regulated.”95 The analyst also noted that while Qiwi stated that the $150,000

   fine was for accounting violations, “numerous Russian sources tell that the fine has to do with

   Qiwi’s involvement in the betting industry and that this might not be the last fine that it receives.”




   94 Rich Smith, Why Qiwi Stock Just Crashed 20%, THE MOTLEY FOOL (Dec. 10, 2020, 11:19
   AM), https://www.fool.com/investing/2020/12/10/why-qiwi-stock-just-crashed-20/.
   95 Qiwi: The Future Is In The Hands Of Russian Regulators, SEEKING ALPHA (Dec. 23, 2020,

   08:04 AM ET), https://seekingalpha.com/article/4395948-qiwi-future-is-in-hands-of-russian-
   regulators.


                                                     99
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 103 of 115 PageID #: 493




             232.   Investors’ suspicions about the material impact of the CBR’s restrictions were

   proven correct on March 30, 2021. That day, during Qiwi’s fourth quarter 2020 (“4Q20”) earnings

   conference call, Defendant Kim confirmed that “the CBR restrictions continue to have a negative

   impact on our volumes and revenues, primarily in E-Commerce and Money Remittance curve”

   and that Qiwi had “made a proposal to serve as the ETSUP,96 however, we cannot be sure that our

   bid will be successful.”97 He added that if Qiwi “cannot become a part of the new industry

   landscape, we may experience a decrease in or complete loss of payments volume and income

   related to the TSUPIS.” Under the new law, the single Unified Interactive Bets Accounting Center

   (ETSUP) will replace the existing TSUPIS by the end of September 2021. 98

             233.   Further confirming Qiwi’s lack of proper recordkeeping and internal controls, Qiwi

   reported on one Critical Audit Matter in the Company’s 2020 20-F.99 As reported in a Watchdog

   Report dated May 26, 2021, when submitting financial reports with the SEC, some companies

   have begun reporting Critical or Key Audit Matters, including “those matters that, in the auditor’s

   judgment, were of most significance in the audit of the company’s financial statements,” in

   accordance with the standards issued by the International Audit and Assurance Standards Board




   96 On December 23, 2020, the State Duma adopted a bill on reforming the betting market to create
   a public-law company “The United Gambling Regulator” and a unified center for recording
   bookmaker rates in the form of a credit institution, which was then signed into law on December
   30, 2020. See Bill No. 1055657-7 (Archived), STATE DUMA OF THE FEDERAL ASSEMBLY OF THE
   RUSSIAN FEDERATION, https://sozd.duma.gov.ru/bill/1055657-7 (last visited June 24, 2021)
   (Google trans.).
   97 Qiwi plc (QIWI) CEO Boris Kim on Q4 2020 Results - Earnings Call Transcript, SEEKING

   ALPHA (Mar. 30, 2021, 08:30 AM ET), https://seekingalpha.com/article/4416829-qiwi-plc-qiwi-
   ceo-boris-kim-on-q4-2020-results-earnings-call-transcript.
   98 QIWI Announces Unaudited Fourth Quarter and Full Year 2020 Financial Results, QIWI PLC

   (Mar. 30, 2021), https://investor.qiwi.com/news-releases/news-release-details/qiwi-announces-
   unaudited-fourth-quarter-and-full-year-2020 (last visited June 25, 2021).
   99   Qiwi plc, Annual Report (Form 20-F) at p. F-2 (Apr. 15, 2021).


                                                   100
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 104 of 115 PageID #: 494




   in January 2015.100 This is the only Critical Audit Matter Qiwi has reported on since 2016. The

   Watchdog Report provides the description of the Critical Audit Matter as “recognition of revenue

   for payment processing fees” regarding the topic of “cash and income.”

   VII.     LOSS CAUSATION

            234.   The false and misleading misrepresentations and material omissions, as alleged

   herein, directly and proximately caused the economic loss suffered by Lead Plaintiff and the Class

   members it represents.

            235.   During the Class Period, Lead Plaintiff and Class members purchased Qiwi

   securities at artificially inflated prices and were damaged thereby. The price of the Company’s

   securities declined significantly when the misrepresentations made to the market, and/or the

   information alleged herein to have been concealed from the market, and/or the effects thereof,

   were disseminated and publicly revealed.

            236.   During the Class Period, Defendants materially misled the investing public, thereby

   inflating the price of Qiwi securities, by publicly issuing false and/or misleading statements and/or

   omitting to disclose material facts necessary to make Defendants’ statements, as set forth herein,

   not false and/or misleading. The statements and omissions were materially false and/or misleading

   because they failed to disclose material adverse information and/or misrepresented the truth about

   Qiwi’s business, operations, and prospects, as alleged herein.

            237.   At all relevant times, the material misrepresentations and omissions particularized

   in this Complaint directly or proximately caused or were a substantial contributing cause of the

   damages sustained by Lead Plaintiff and other members of the Class. Defendants made or caused

   to be made materially false and/or misleading statements about Qiwi’s business, operations and



   100   Qiwi, WATCHDOG RESEARCH, INC. (May 26, 2021) (the “Watchdog Report”).


                                                   101
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 105 of 115 PageID #: 495




   future prospects. These material misstatements and/or omissions had the cause and effect of

   creating in the market a false positive assessment of the Company and its business and operational

   performance and related well-being, thus causing its securities to be overvalued and the price of

   its securities to be artificially inflated at all relevant times. Defendants’ materially false and/or

   misleading statements, as alleged herein, resulted in Lead Plaintiff and other members of the Class

   in purchasing the Company’s securities at artificially inflated prices, thus causing the damages

   complained of herein when the truth was partially revealed July 20, 2020, and then fully on

   December 9, 2020, causing the trading price of Qiwi securities to materially decline and removing

   the previously embedded artificial inflation.

   VIII. CLASS ALLEGATIONS

          238.    Lead Plaintiff brings this action as a class action, pursuant to Fed. R. Civ. P. 23(a)

   and 23(b)(3), on behalf of a class consisting of all person and entities that purchased, or otherwise

   acquired, Qiwi securities during the Class Period, and were damaged by the conduct asserted

   herein. Excluded from the Class are Defendants and their immediate families and legal

   representatives, heirs, successors or assigns and any entity in which the Defendants named herein

   have, or had, a controlling interest.

          239.    The members of the Class are so numerous that joinder of all members is

   impracticable. The disposition of their claims in a class action will provide substantial benefits to

   the parties and the Court. While the exact number of Class members is unknown to Lead Plaintiff

   at this time, and can only be ascertained through appropriate discovery, Lead Plaintiff believes

   there are hundreds, if not thousands, of members in the proposed Class. Throughout the Class

   Period, millions of Qiwi securities were outstanding, owned and/or publicly traded on the

   NASDAQ by hundreds, if not thousands, of persons.




                                                   102
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 106 of 115 PageID #: 496




           240.   There is a well-defined community of interest in the questions of law and fact

   involved in this case. Questions of law and fact common to the Class that predominate over those

   that may affect individual class members include whether:

           •   Defendants violated the federal securities laws;
           •   Defendants omitted and/or misrepresented material facts;
           •   Defendants’ statements omitted material facts necessary to make the statements made,
               in light of the circumstances under which they were made, not misleading;
           •   Defendants knowingly or with deliberate recklessness, disregarded or turned a blind
               eye toward the fact that their Class Period statements were false and misleading;
           •   Individual Defendants caused Qiwi to issue false and misleading filings during the
               Class Period;
           •   The price of Qiwi securities was artificially inflated because of the Defendants’ conduct
               complained of herein; and
           •   The Class members have sustained damages and, if so, the appropriate measure of
               damages.

           241.   Lead Plaintiff’s claims are typical of those of the Class members because they each

   were similarly damaged by Defendants’ wrongful conduct in violation of the federal securities

   laws.

           242.   Lead Plaintiff will fairly and adequately protect the interests of the Class members

   and has retained counsel who are experienced in securities class action litigation. Lead Plaintiff

   has no interests that conflict with those of the Class.

           243.   A class action is superior to other available methods for the fair and efficient

   adjudication of this controversy. Lead Plaintiff knows of no difficulties in the management of this

   action that would preclude its maintenance as a class action.

   IX.     PRESUMPTION OF RELIANCE – FRAUD ON THE MARKET

           244.   Lead Plaintiff will rely, in part, upon the presumption of reliance established by the

   fraud-on-the-market doctrine in that, among other things: (a) Defendants made public

   misrepresentations or failed to disclose material facts; (b) the omissions and misrepresentations


                                                    103
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 107 of 115 PageID #: 497




   were material; (c) the Company’s securities traded in an efficient market; (d) the

   misrepresentations alleged would tend to induce a reasonable investor to misjudge the value of the

   Company’s securities; and (e) Lead Plaintiff and the other members of the Class purchased Qiwi

   securities between the time Defendants misrepresented or failed to disclose material facts and the

   time the true facts were disclosed, without knowledge of the misrepresented or omitted facts.

          245.    At all relevant times, the market for Qiwi securities was efficient for the following

   reasons, among others: (a) Qiwi securities met the listing requirements for, and were listed and

   actively traded on the NASDAQ, a highly efficient market; (b) during the Class Period, Qiwi

   shares were actively traded, supporting a strong presumption of efficiency; (c) as an SEC regulated

   issuer, Qiwi issued via NASDAQ periodic public reports; (d) Qiwi regularly communicated with

   public investors, including via regular disseminations of press releases on major newswire services

   and other wide-ranging public disclosures, such as communications with the financial press and

   other similar reporting services; and (e) unexpected material news about Qiwi was rapidly reflected

   in and incorporated into the price of its securities during the Class Period.

          246.    As a result, the market for Qiwi securities promptly digested current information

   regarding the Company from all publicly available sources and reflected such information in the

   prices of Qiwi’s shares. Under these circumstances, all purchasers or acquirers of Qiwi securities

   during the Class Period suffered similar injury through their purchase or acquisition of Qiwi

   securities at artificially inflated prices, and a presumption of reliance applies.

          247.    In addition, Lead Plaintiff is entitled to a presumption of reliance under Affiliated

   Ute Citizens of Utah v. United States, 406 U.S. 128 (1972), because the claims asserted herein are

   predicated in part upon material omissions of fact that Defendants had a duty to disclose.




                                                    104
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 108 of 115 PageID #: 498




   X.     INAPPLICABILITY OF SAFE HARBOR

          248.    The statutory safe harbor provided for forward-looking statements under certain

   circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

   All of the specific statements pleaded herein were not identified as, and/or were not “forward-

   looking statements” when made. To the extent there were any forward-looking statements, there

   were no meaningful cautionary statements identifying important factors that could cause actual

   results to differ materially from those in the purportedly forward-looking statements. Alternatively,

   to the extent that the statutory safe harbor does apply to any forward-looking statements pleaded

   herein, the Company and the Individual Defendants are liable for those false forward-looking

   statements because at the time each of those forward-looking statements was made, the particular

   speaker knew that the particular forward-looking statement was false, and/or the forward-looking

   statement was authorized and/or approved by an executive officer of Qiwi named under the

   Exchange Act who knew that those statements were materially false and misleading when made.

   XI.    CLAIMS FOR RELIEF

                                              COUNT I
                            Violations of § 10(b) of the Exchange Act and
                                Rule 10b-5 Promulgated Thereunder
                                      (Against All Defendants)

          249.    Lead Plaintiff repeats and realleges each and every allegation contained above as if

   fully set forth herein. This claim is brought pursuant to §10(b) of the Exchange Act, 15 U.S.C. §

   78j(b), and Rule 10(b)-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5, against all

   Defendants.

          250.    Defendants, carried out a plan, scheme, and course of conduct which was intended

   to, and did, deceive the investing public, including Lead Plaintiff and the other Class members, as

   alleged herein, and caused Lead Plaintiff and the other Class members to purchase Qiwi securities



                                                   105
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 109 of 115 PageID #: 499




   at artificially inflated prices. In furtherance of this unlawful scheme, plan, and course of conduct,

   Defendants took the actions set forth herein.

          251.    During the Class Period, Defendants participated in the preparation of and/or

   disseminated or approved the false statements specified above, which they knew, or deliberately

   disregarded as, or turned a blind eye to being, misleading in that they contained misrepresentations

   and failed to disclose material facts necessary in order to make the statements made, in light of the

   circumstances under which they were made, not misleading.

          252.    Defendants: (a) employed devices, schemes, and artifices to defraud; (b) made

   untrue statements of material fact and/or omitted to state material facts necessary to make the

   statement made, in light of the circumstances under which they were made, not misleading; and

   (c) engaged in acts, practices, and a course of business that operated as a fraud and deceit upon the

   purchasers or acquirers of Qiwi securities in an effort to maintain artificially high market prices

   for Qiwi securities in violation of § 10(b) of the Exchange Act and Rule 10b-5, promulgated

   thereunder.

          253.    Defendants, individually and together, directly and/or indirectly, by the use, means,

   or instrumentalities of interstate commerce and/or the mails, engaged and participated in a

   continuous course of conduct to conceal the truth and/or adverse material information about Qiwi’s

   business, operations, and future prospects as specified herein.

          254.    Defendants employed devices, schemes and artifices to defraud, while in

   possession of material adverse non-public information and engaged in acts, practices, and a course

   of conduct as alleged herein in an effort to assure investors of Qiwi’s value and performance and

   continued substantial growth, which included the preparation of and/or dissemination or approval

   of untrue statements of material facts and/or omitting to state material facts necessary in order to




                                                   106
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 110 of 115 PageID #: 500




   make statements made about Qiwi and its business operations and further prospects, in light of the

   circumstances under which they were made, not misleading, as set forth more particularly herein,

   and engaged in transactions, practices and course of business which operated as a fraud and deceit

   upon the purchasers and acquirers of Qiwi securities during the Class Period.

          255.       Defendants had motive and opportunity to perpetrate the fraudulent scheme and

   course of conduct described herein. Defendants acted with scienter in that they knew that the public

   documents and statements prepared, issued and/or disseminated in the name of Qiwi were

   materially false and misleading; knew that such statements or documents would be issued or

   disseminated to the investing public; and knowingly and substantially participated, or acquiesced

   in the issuance or dissemination of such statements or documents as primary violations of the

   securities laws. Defendants by virtue of their receipt of information reflecting the true facts of

   Qiwi, their control over, and/or receipt and/or modification of Qiwi’s allegedly materially

   misleading statements, and/or their associations with the Company which made them privy to

   confidential proprietary information concerning Qiwi, participated in the fraudulent scheme

   alleged herein.

          256.       The Individual Defendants are the most high-level executives and/or directors at

   Qiwi and members of its management team or had control thereof. By virtue of their

   responsibilities and activities as senior officers, the Individual Defendants had actual knowledge

   of the misrepresentations and/or omissions of material fact set forth herein and intended to deceive

   Lead Plaintiff and other members of the Class, or, in the alternative, acted with reckless disregard

   for the truth in that they failed to obtain such knowledge by deliberately refraining from taking

   steps necessary to discover whether the statements alleged herein, were false and/or misleading,

   or turned a blind eye toward the true facts available to them. Defendants’ material




                                                   107
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 111 of 115 PageID #: 501




   misrepresentations and/or omissions were done knowingly or recklessly and for the purpose and

   effect of concealing the Company’s true prospects from the investing public and supporting the

   artificially inflated price of Qiwi securities.

           257.    As a result of the dissemination of the materially false and/or misleading

   information and failure to disclose material facts, as set forth herein, the market price of Qiwi

   securities was artificially inflated. In ignorance of the fact that market price of Qiwi securities was

   artificially inflated during the Class Period, and relying directly or indirectly on Defendants’ false

   and misleading statements, or upon the integrity of the market in which the securities trade, and/or

   on the absence of material adverse information that was known to, or recklessly disregarded, by

   Defendants, but not disclosed in public statements by Defendants, Lead Plaintiff and the other

   Class members acquired Qiwi securities at artificially high prices and were, or will be, damaged

   thereby.

           258.    At the time of said misrepresentation and omissions, Lead Plaintiff and the other

   Class members were ignorant of their falsity and believed them to be true. Had Lead Plaintiff and

   the other members of the Class, and the marketplace known the truth regarding the Company’s

   business, which was not disclosed by Defendants, Lead Plaintiff and the other member of the Class

   would not have purchased or acquired Qiwi securities, of if they had purchased or acquired such

   securities, they would not have done so at the artificially inflated prices that they paid.

           259.    By virtue of the foregoing, the Defendants have violated § 10(b) of the Exchange

   Act and Rule 10b-5 promulgated thereunder.

           260.    As a direct and proximate result of Defendants’ wrongful conduct, Lead Plaintiff

   and the other members of the Class suffered damages in connection with their purchase or

   acquisition of Qiwi securities during the Class Period.




                                                     108
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 112 of 115 PageID #: 502




          261.    This action was filed within two years of discovery of the fraud and within five

   years of Lead Plaintiff’s purchase of securities giving rise to the cause of action.

                                               COUNT II
                               Violations of § 20(a) of the Exchange Act
                                 (Against the Individual Defendants)
          262.    Lead Plaintiff repeats and realleges each and every allegation contained above as if

   fully set forth herein. As members of Qiwi’s executive team and/or the Company’s board of

   directors, the Individual Defendants acted as controlling persons of Qiwi within the meaning of §

   20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

          263.    By virtue of their high-level positions, agency, ownership and contractual rights,

   and participation in and/or awareness of Qiwi’s operations and/or intimate knowledge of the false

   information disseminated to the investing public, the Individual Defendants had the power to

   influence and control, and did influence and control, directly or indirectly, the decision-making of

   Qiwi, including the content and dissemination of the various statements that Lead Plaintiff

   contends are false and misleading. The Individual Defendants were provided with, or had

   unlimited access to Qiwi’s reports, press releases, public filings and other statements, alleged by

   Lead Plaintiff to have been misleading, prior to and/or shortly after these statements were issued

   and had the ability to prevent the issuance of the statements or to cause the statements to be

   corrected.

          264.    In particular, each of the Individual Defendants had direct and supervisory

   involvement in the Company’s day-to-day operations and, therefore, are presumed to have had the

   power to control and/or influence the particular transactions giving rise to the securities violations,

   as alleged herein, and exercised the same.

          265.    As officers and/or directors of a publicly owned company, the Individual

   Defendants had a duty to disseminate accurate and truthful information with respect to Qiwi’s


                                                    109
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 113 of 115 PageID #: 503




   business operations and prospects, and to correct promptly any public statements issued by the

   Company which had become materially false or misleading.

          266.    As set forth above, Qiwi and the Individual Defendants each violated § 10(b) and

   Rule 10b-5, promulgated thereunder, by their acts and omissions as alleged in this Complaint and

   the Class was damaged thereby. By virtue of their positions as “controlling persons”, the Individual

   Defendants are liable pursuant to § 20(a) of the Exchange Act.

          267.    As a direct and proximate result of the Individual Defendants’ wrongful conduct,

   Lead Plaintiff and the other Class members suffered damages in connection with their purchase or

   acquisition of Qiwi securities during the Class Period.

          268.    This action was filed within two years of discovery of the fraud and within five

   years of Lead Plaintiff’s purchase of securities giving rise to the cause of action.

   XII.   PRAYER FOR RELIEF

      WHEREFORE, Lead Plaintiff on behalf of itself and the Class, prays for relief and judgment,

   as follows:

          a.      Declaring this Action is a proper class action and certifying Lead Plaintiff as class

      representative pursuant to Rule 23(a) and Rule 23(b)(3) of the Federal Rules of Civil Procedure

      on behalf of the Class defined herein and Lead Plaintiff’s counsel as Class Counsel;

          b.      Awarding Lead Plaintiff and the other members of the Class compensatory

      damages against all Defendants, jointly and severally, for all damages sustained as a result of

      Defendants’ conduct, in an amount to be proven at trial, including interest thereon;

          c.      Awarding Lead Plaintiff and the Class pre-judgment and post-judgment interest, as

      well as reasonable attorneys’ fees, expert witness fees and other costs; and




                                                    110
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 114 of 115 PageID #: 504




         d.      Awarding such other equitable/injunctive or further relief as this Court may deem

      just and proper.

   XIII. JURY TRIAL DEMANDED

      Lead Plaintiff hereby demands a trial by jury on all triable claims.

   DATED: July 9, 2021                          Respectfully Submitted,

                                                ROCHE FREEDMAN LLP

                                                /s/ Constantine P. Economides
                                                Constantine P. Economides
                                                Ivy T. Ngo (pro hac vice forthcoming)
                                                Velvel (Devin) Freedman
                                                200 South Biscayne Boulevard
                                                Miami, Florida 33131
                                                Telephone: (305) 971-5943
                                                Emails: ceconomides@rcfllp.com
                                                        ingo@rcfllp.com
                                                        vel@rcfllp.com

                                                Counsel for Lead Plaintiff and Lead Counsel for the
                                                Class

                                                THE SCHALL LAW FIRM
                                                Brian Schall (pro hac vice forthcoming)
                                                1880 Century Park East, Suite 404
                                                Los Angeles, CA 90067
                                                Telephone: (424) 303-1964
                                                Email: brian@schallfirm.com

                                                Additional Counsel for Lead Plaintiff




                                                  111
Case 1:20-cv-06054-RPK-CLP Document 30 Filed 07/09/21 Page 115 of 115 PageID #: 505




                                    CERTIFICATE OF SERVICE

          I hereby certify under penalty of perjury that on July 9, 2021, I authorized the electronic

   filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

   notification of such filing to counsel of record.

                                                  /s/ Constantine P. Economides
                                                  Constantine P. Economides




                                                       112
